EXHIBIT 10.1


Execution Version




Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.







--------------------------------------------------------------------------------





AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT




dated as of February 24, 2020,


among


LENDINGCLUB WAREHOUSE II LLC


as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO,




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Paying Agent and Collateral Trustee







--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





Table of Contents
Page


ARTICLE I    DEFINITIONS    1
SECTION 1.01    Definitions    1
SECTION 1.02    Other Definitional Provisions    30
ARTICLE II    THE CREDITS    32
SECTION 2.01    Advances    32
SECTION 2.02    Commitments    34
SECTION 2.03    Mandatory Principal Payments    34
SECTION 2.04    Voluntary Prepayments and Releases    35
SECTION 2.05    Recording Loans    37
SECTION 2.06    Interest; Fees    37
SECTION 2.07    Increased Costs    38
SECTION 2.08    Taxes    39
SECTION 2.09    Costs Related to Advance or Prepayment Failures    43
SECTION 2.10    Designation of Different Lending Office    44
SECTION 2.11    Syndication    44
SECTION 2.12    Illegality; Substituted Interest Rates    45
ARTICLE III    COLLECTIONS, PAYMENTS AND DISTRIBUTIONS    46
SECTION 3.01    Obligor Payments; Netting of Seller and Servicer
Purchases; Account Deposits and Transfers    46
SECTION 3.02    Distributions    48
SECTION 3.03    Payments Generally    50
SECTION 3.04    Establishment and Maintenance of Accounts    50
SECTION 3.05    Distribution Reporting; Lender Access to Information    51
ARTICLE IV    REPRESENTATIONS AND WARRANTIES    52
SECTION 4.01    Representations and Warranties of the Borrower    52
SECTION 4.02    No Waiver    61
ARTICLE V    CONDITIONS    61
SECTION 5.01    Conditions to the Initial Advance    61
SECTION 5.02    Conditions to Each Advance and Release    65
SECTION 5.03    Conditions to the Restatement Closing Date    67
ARTICLE VI    COVENANTS    66
SECTION 6.01    Affirmative Covenants    66




i

--------------------------------------------------------------------------------





Table of Contents (continued)
Page
SECTION 6.02    Negative Covenants    70
SECTION 6.03    Hedging Covenant    73
ARTICLE VII    EVENTS OF DEFAULT    74
SECTION 7.01    Events of Default    74
SECTION 7.02    Remedies    76
SECTION 7.03    Securitization Cooperation    76
ARTICLE VIII    AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF
CLAIMS    77
SECTION 8.01    Agents    77
SECTION 8.02    The Collateral Trustee    79
SECTION 8.03    Multiple Roles    80
SECTION 8.04    Acknowledgement and Consent to Bail-In of EEA
Financial Institutions    81
SECTION 8.05    Limitation on Claims Against Conduit Lenders    82
SECTION 8.06    ERISA    82
ARTICLE IX    MISCELLANEOUS PROVISIONS    84
SECTION 9.01    Amendments; Supplements; Modifications; Waivers    84
SECTION 9.02    Confidentiality; Publicity    85
SECTION 9.03    Binding on Successors and Assigns    88
SECTION 9.04    Termination; Survival    90
SECTION 9.05    Transaction Documents; Entire Agreement    90
SECTION 9.06    Payment of Costs and Expenses; Indemnification    90
SECTION 9.07    Notices    92
SECTION 9.08    Severability of Provisions    93
SECTION 9.09    Tax Characterization    93
SECTION 9.10    Full Recourse to Borrower    93
SECTION 9.11    Governing Law    94
SECTION 9.12    Submission to Jurisdiction    94
SECTION 9.13    Waiver of Jury Trial    94
SECTION 9.14    Counterparts; Electronic Delivery    95




ii

--------------------------------------------------------------------------------





Table of Contents (continued)
Page
SECTION 9.15    Nonpetition Covenants    95




iii

--------------------------------------------------------------------------------





SCHEDULES AND EXHIBITS
Schedule I    Conduit Lender; Committed Lender; Commitment; Related Group
Schedule II    Advance Rate, Cumulative Loss Trigger and Delinquency Trigger
Schedule III    Data File Fields
Schedule IV    Eligible Receivables Criteria
Schedule V    Excess Concentration Calculation
Schedule VI    Separateness Covenants
Schedule VII    Seller Financial Covenants
Schedule VIII    ERISA
Schedule IX    Permitted Holders
Schedule X    Regulatory Amortization Event
Exhibit A    Form of Advance Notice
Exhibit B    Form of Assignment and Assumption Agreement
Exhibit C    Form of Borrowing Base Certificate
Exhibit D    Credit and Collection Policy Summary
Exhibit E    Form of Financials Compliance Certificate
Exhibit F    Form of Prepayment/Release Notice
Exhibit G    Form of Servicer’s Monthly Settlement Certificate
Exhibit H-1     Form of U.S. Tax Compliance Certificate
Exhibit H-2     Form of U.S. Tax Compliance Certificate
Exhibit H-3     Form of U.S. Tax Compliance Certificate
Exhibit H-4     Form of U.S. Tax Compliance Certificate
Exhibit I    Form of Prepayment and Release Letter




















iv

--------------------------------------------------------------------------------





AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT
This AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT, dated as
of February 24, 2020 (as amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), is
made by and among LENDINGCLUB WAREHOUSE II LLC, a Delaware limited liability
company, as borrower (the “Borrower”), the LENDERS (as defined in Article I),
JPMORGAN CHASE BANK, N.A., a national banking association, as administrative
agent (in such capacity, the “Administrative Agent”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association (“WTNA”), in its capacity
as paying agent (in such capacity, the “Paying Agent”) and collateral trustee
(in such capacity, the “Collateral Trustee”).


W I T N E S S E T H:
WHEREAS, the Borrower, the Paying Agent and Collateral Trustee and the Lenders
party thereto from time to time and the Administrative Agent entered into a
Warehouse Credit Agreement, dated as of January 23, 2018, as amended, modified
or supplemented to date, (as in effect immediately prior to the Restatement
Closing Date, the “Existing Credit Agreement”), pursuant to which the Lenders
made advances and other financial accommodations to the Borrower; and


WHEREAS, in accordance with the terms of the Existing Credit Agreement, the
Borrower has requested, and the Paying Agent, Collateral Trustee, Administrative
Agent and Lenders, have agreed to modify certain provisions of the Existing
Credit Agreement, upon the terms and subject to the conditions set forth in this
Amended and Restated Warehouse Credit Agreement.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble hereto) shall have the meanings specified below:
“Account Bank” means WTNA or any successor financial institution at which the
Collection Account is held.
“Account Control Agreement” means the Amended and Restated Account Control
Agreement, dated as of the Restatement Closing Date, among the Borrower, the
Collateral Trustee, the Administrative Agent and the Account Bank.


“Activity Date” means a date that is either an Advance Date or a
Prepayment/Release Date.




1

--------------------------------------------------------------------------------





“Administrative Agent” has the meaning set forth in the introduction hereto, or
any successors or assigns in such capacity.
“Advance” means each advance of Loan proceeds to the Borrower pursuant to
Section 2.01.
“Advance Date” has the meaning set forth in Section 2.01(b).
“Advance Rate” has the meaning set forth on Schedule II, as such meaning is
updated and amended from time to time by mutual agreement of the Administrative
Agent, the Lenders and the Borrower (in each party’s sole discretion), and with
prior notice to the Paying Agent and Collateral Trustee.
“Advance Rate Step Down” has the meaning set forth on Schedule II, as such
meaning is updated and amended from time to time by mutual agreement of the
Administrative Agent, the Lenders and the Borrower (in each party’s sole
discretion), and with prior notice to the Paying Agent and Collateral Trustee.
“Advance Notice” means a notice by the Borrower of a requested Advance
substantially in the form of Exhibit A or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.
“Affected Party” means the Administrative Agent or any Lender, as applicable.
“Affiliate” of any Person means any Person who directly or indirectly controls,
is controlled by, or is under direct or indirect common control with such
Person. For purposes of this definition, the term “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling”, “controlled
by” and “under common control with” have meanings correlative to the foregoing.
“Agents” means the Paying Agent, Administrative Agent, and Collateral Trustee.
“Aggregate Loan Amount” means, at any time, an amount equal to the aggregate
outstanding principal dollar amount of all of the Advances by the Lenders
hereunder that have been remitted to the Borrower at or prior to such time,
minus the amount of principal repayments received and applied by the Lenders
hereunder at or prior to such time.
“Alternate Base Rate” has the meaning assigned to such term in the Fee Letter.
“Amortization Event” means the occurrence of any one of the following events as
of any date of determination:


(a)
a Cumulative Loss Trigger Breach occurs;



(b)
a Delinquency Trigger Breach occurs;



2

--------------------------------------------------------------------------------





(c)Borrower has not completed a collateral audit in form and substance
reasonably satisfactory to Administrative Agent within 180 days of the Closing
Date;


(d)
Seller fails to be in compliance with any Seller Financial Covenant;



(e)
there is a Material Adverse Change;



(f)
the Obligations have not been paid in full by the end of the Revolving Period;



(g)
Regulatory Amortization Event; or



(h)Servicer shall cease to maintain First Associates Loan Servicing, LLC or any
other Person reasonably acceptable to the Administrative Agent as a
platform-wide backup servicer and such failure shall continue for thirty (30)
days.
“Amortization Rate” has the meaning assigned to such term in the Fee Letter.
“Annual Percentage Rate” or “APR” of a Receivable means the annual percentage
rate charged with respect to such Receivable for interest, finance charges or
service charges, as
determined pursuant to the Federal Truth-in-Lending Act.
“Applicable Advance Percentage” means, at any time, with respect to any Lenders
in a Related Group, the ratio of the Commitments of the Committed Lenders in
such Related Group at such time to the Facility Limit.


“Assignment and Assumption Agreement” means either (a) an assignment and
assumption agreement substantially in the form of Exhibit B, or (b) any
assignment documentation that has been approved by the Administrative Agent,
which approval shall not be unreasonably withheld.


“AUP Letter” means an agreed-upon procedures letter provided by a nationally
recognized accounting firm or other independent provider reasonably selected by
the Administrative Agent (and, if no Event of Default has occurred and is
continuing, approved by the Borrower), setting forth the results of a compliance
engagement conducted within the scope reasonably specified by the Administrative
Agent with respect to the Servicer, Borrower, and the Collateral.


“Authorized Officer” means, with respect to any Person, any officer of such
Person or of its agent (acting pursuant to a power of attorney) who is
authorized to act for such Person and who is identified on the list of
Authorized Officers delivered by such Person to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
its customary practice) on the Closing Date, as such list may be modified or
supplemented at any time and from time to time by such Person.


“Availability” means, as of any Advance Date, an amount equal the remainder of
(i)the lesser of (A) the Facility Limit and (B) the Borrowing Base, minus (ii)
the Aggregate Loan Amount (after giving effect to any principal repayments to be
made on such Advance Date but prior to giving effect to any new Advance to be
made on such Advance Date).




3

--------------------------------------------------------------------------------





“Available Funds” means, with respect to any Settlement Date, the sum of the
following amounts, without duplication: (i) all Collections on Purchased
Receivables received during the preceding Collection Period; (ii) all Seller
purchase price payments with respect to repurchases of Purchased Receivables
pursuant to the Receivables Purchase Agreement that were either received during
the preceding Collection Period or received pursuant to Section 3.01(c) in
connection with such Settlement Date (if not subject to netting described in
Section 3.01(c)); (iii) any indemnity payments paid by the Seller pursuant to
the Receivables Purchase Agreement or by the Servicer pursuant to the Servicing
Agreement; (iv) all voluntary and mandatory prepayments by the Borrower,
including in connection with any Release or Borrowing Base Deficiency, that have
not been distributed to the Lenders prior to any applicable Settlement Date; (v)
any payments received under any Hedging Agreement or otherwise with respect to
any Hedging Transaction; (vi) all amounts withdrawn from the Reserve Account and
deposited into the Collection Account with respect to such Settlement Date
pursuant to Section 3.01(d), and (vii) any interest or earnings on and proceeds
of the Collection Account.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Drawn Rate” has the meaning assigned to such term in the Fee Letter.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from
time to time, and as codified as 11 U.S.C. Section 101 et seq., and all rules
and regulations
promulgated thereunder.
“Bankruptcy Receivable” means any Receivable with respect to which all or a
portion thereof has been discharged under applicable Debtor Relief Laws or an
Insolvency Event has occurred with respect to the applicable Obligor.


“Benchmark Rate” means, with respect to any date of determination, (i) prior to
the occurrence and continuation of an Event of Default, with respect to any
Conduit Lender funding its Advance through the issuance of Commercial Paper, the
CP Rate, (ii) prior to the occurrence and continuation of an Event of Default,
with respect to any Conduit Lender funding its Advance other than through the
issuance of Commercial Paper or any Committed Lender, the Bank Drawn Rate and
(iii) after the occurrence and continuation of an Event of Default, the
Alternate Base Rate.


“Borrower” has the meaning given to it in the introduction hereto, together with
its permitted successors and assigns.


“Borrower’s Designated Account” means any bank account in the name of the Seller
or any other Person that has been identified in a written notice by the Borrower
to the Paying Agent and the Administrative Agent.




4

--------------------------------------------------------------------------------





“Borrower Organizational Documents” means (i) the Certificate of Formation of
the Borrower filed with the Secretary of State of the State of Delaware; and
(ii) the Amended and Restated Limited Liability Company Agreement dated on or
about January 23, 2018.
“Borrowing Base” means, at any time, an amount equal to the product of (A) the
Advance Rate at such time, multiplied by (B) the Net Eligible Pool Balance at
such time.
“Borrowing Base Certificate” means the certificate from the Servicer, executed
and delivered by the Servicer as servicer for the Borrower, setting forth the
calculation of the Borrowing Base, substantially in the form of Exhibit C, and
certifying as to the accuracy of such Borrowing Base calculation and the
information set forth in the related Data File attached thereto.
“Borrowing Base Deficiency” means, at any time, the remainder (if positive) of
(i) the Aggregate Loan Amount at such time, minus (ii) the Borrowing Base at
such time.
“Business Day” means any (i) day other than a Saturday, a Sunday or other day on
which commercial banks located in the states of Delaware or New York are, or the
fixed income trading market in New York is, authorized or obligated to be
closed, and (ii) if the applicable Business Day relates to the determination of
LIBOR, a day which is a day described in the foregoing clause (i) and that is
also a day open for trading by and between banks in the London interbank
eurodollar market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of December 17,
2015 and any lease entered into after December 17, 2015 by such Person that
would properly have been accounted for as an operating lease under GAAP as in
effect as of December 17, 2015 shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.


“Change of Control” means:


(a)    LendingClub merges or consolidates with any other Person and after giving
effect to such merger or consolidation, LendingClub is not the surviving entity,
or LendingClub sells all or substantially all of the assets of LendingClub and
its Restricted Subsidiaries, taken as a whole, to any other Person;


(b)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission thereunder), other than the
Permitted Holders, of Equity Interests in LendingClub representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in LendingClub;


(c)    LendingClub, or a direct or indirect wholly-owned Domestic Subsidiary of
LendingClub, no longer owns or controls 100% of the Equity Interests in the
Borrower; or


5

--------------------------------------------------------------------------------





(d)    the Borrower merges or consolidates with, or sells all or substantially
all of its assets to, any other Person.


“Charged-Off Receivable” means a Receivable that (a) is 120 days or more
contractually past due, or (b) has been charged-off or discharged under the
charge-off policy set forth in and forming part of the Credit and Collection
Policy.


“Closing Date” means January 23, 2018.


“Code” means the Internal Revenue Code of 1986, as amended.
“Cohort” means a group of Receivables that all share the same characteristics
with respect to each of the following: (i) the Receivables in such group are all
classified as “Prime” or are all classified as “Near Prime”, in either case,
under the Seller’s classification system, (ii) the Receivables in such group
with respect to “Prime” Receivables all have the same grade (from [***] through
[***]) assigned by the Seller, or with respect to “Near Prime” Receivables, all
have the same grade (from [***] through [***]) assigned by the Seller, and (iii)
the Receivables in such group all have the same original term.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Collateral Trustee” has the meaning given to it in the introduction hereto, and
its
successors and assigns in such capacity.
“Collection Account” has the meaning ascribed to it in Section 3.04(a).
“Collection Agent” means any Person to whom the Servicer delegates servicing
and collection activities for any Purchased Receivables pursuant to and subject
to the terms and conditions of the Servicing Agreement.
“Collection Period” means each calendar month.


“Collections” means, with respect to any Purchased Receivable, all cash
collections and other cash proceeds of such Purchased Receivable received by the
Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer, agent
or designee of any of them, from or on behalf of the applicable Obligor in
payment of any amounts owed in respect of such Purchased Receivable, including
all Scheduled Payments (whether received in whole or in part, whether related to
a current, future or prior date, and whether paid voluntarily by the applicable
Obligor or received by the Borrower, Servicer, any Collection Agent, or any
attorney, sub-servicer, agent or designee of any of them through any enforcement
action), all payments with respect to fees or other charges, all partial or full
prepayments, all applicable Liquidation Proceeds, and any amounts received by
the Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer,
agent or designee of any of them upon the sale or exchange of such Purchased
Receivable.


“Commercial Paper” means the short term promissory notes issued by or on behalf
of a Conduit Lender in the commercial paper market.




6

--------------------------------------------------------------------------------





“Commitment” means, with respect to each Committed Lender, the commitment of
such Lender to make Advances hereunder pursuant to the terms and subject to the
conditions of this Agreement and the other Transaction Documents, in the amount
set forth on Schedule I, as the same may be reduced or increased from time to
time pursuant to assignments by or to such Committed Lender pursuant to an
Assignment and Assumption Agreement or Section 2.02.


“Commitment Termination Date” means the earliest to occur of (i) February 24,
2022, (ii) the date that the Administrative Agent declares a Commitment
Termination Date following the occurrence and continuance of any Amortization
Event, or of any Event of Default pursuant to Section 7.02, and (iii) the date
the Commitments are reduced to zero pursuant to Section 2.02.


“Committed Lender” means any financial institution identified as such on
Schedule I with a Commitment hereunder, and any other financial institution that
becomes a Committed Lender in accordance with the terms hereof pursuant to an
Assignment and Assumption Agreement, but excluding any such Person that ceases
to be a Committed Lender hereunder pursuant to the sale of all of its Loan
Amount and Commitment pursuant to one or more Assignment and Assumption
Agreements.


“Conduit Lender” means any financial institution identified as such on Schedule
I and any other commercial paper conduit that has become a party hereto as a
Conduit Lender pursuant to an Assignment and Assumption Agreement, other than
any such Person that ceases to be a Conduit Lender hereunder pursuant to the
full assignment of its Loan Amount and its rights and interests hereunder
pursuant to one or more Assignment and Assumption Agreements.


“Consumer Laws” means federal and State interest and usury laws, the federal
Truth-in-Lending Act, the federal Equal Credit Opportunity Act, the federal Fair
Credit Reporting Act, the federal Fair Debt Collection Practices Act, the
Federal Trade Commission Act and all applicable Federal Trade Commission Trade
Regulation Rules, the Federal Reserve Board’s Regulations B and Z, the
Servicemembers Civil Relief Act, the California Military Reservist Relief Act
and any other federal, State or local law relating to credit extensions to
servicemembers, State- enacted adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code, rules and regulations promulgated by the
Consumer Financial Protection Bureau, all other federal, State and local
consumer credit laws and other consumer protection laws relating to the conduct
of the business of LendingClub or the Borrower, laws requiring the licensing of
consumer finance companies and/or lenders, the Uniform Commercial Code as it
relates to unsecured loans, State and local laws proscribing unlawful, unfair
and/or deceptive acts and practices, federal, State and local laws relating to
privacy and/or data security, and any rules, regulations and/or interpretations
of the foregoing laws.


“Coupon Rate” means, as of any date, the weighted average interest rate
(weighted by Receivable Balance) of Purchased Receivables included in the Net
Eligible Pool Balance as of such date.


“Corporate Trust Office” means the corporate trust office of the Paying Agent
and the Collateral Trustee, located at Rodney Square North, 1100 North Market
Street, Wilmington,




7

--------------------------------------------------------------------------------





Delaware, 19890, Attn: Corporate Trust Administration – LENDINGCLUB WAREHOUSE II
LLC.


“CP Rate” means, with respect to each Conduit Lender, for any Interest Period
(or portion thereof), the per annum rate calculated to yield the “weighted
average cost” (as defined below) for such Interest Period (or portion thereof)
in respect to Commercial Paper issued by such Conduit Lender; provided, however,
that if any component of such rate is a discount rate, in calculating the CP
Rate for such Interest Period (or portion thereof), the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum
shall be used in calculating such component. As used in this definition,
“weighted average cost” for any Interest Period (or portion thereof) means the
sum (without duplication) of (i) the actual interest accrued during such
Interest Period (or portion thereof) on outstanding Commercial Paper issued by
such Conduit Lender (excluding any Commercial Paper issued to and held by the
related Committed Lender or any affiliate thereof, other than such Commercial
Paper held as part of the market making activities of Conduit Lender’s
Commercial Paper dealer), (ii) the commissions of placement agents and dealers
in respect of such Commercial Paper, (iii) any note issuance costs attributable
to such Commercial Paper not constituting dealer fees or commissions, expressed
as an annualized percentage of the aggregate principal component thereof, (iv)
the actual interest accrued during such Interest Period (or portion thereof) on
other borrowings by such Conduit Lender (as determined by its Managing Agent),
including to fund small or odd dollar amounts that are not easily accommodated
in the commercial paper market, which may include loans from Conduit Lender’s
Committed Lender or its affiliates (such interest rate not to exceed, on any
day, the Federal Funds Effective Rate in effect on such day plus 0.50%), and (v)
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are received by such Conduit
Lender, minus any accrual of income net of expenses received from investment of
collections received under all receivable purchase facilities funded
substantially with Commercial Paper.


“Credit and Collection Policy” means (i) the credit policy used by the Seller
and the collection policy (including the charge-off policy) used by the Servicer
as set forth as Exhibit D, and (ii) any of the “Credit Criteria” as set forth
in, and as defined pursuant to, any Addendum to the Receivables Purchase
Agreement, in the case of any of the foregoing, as such credit policy,
collection policy, or applicable Credit Criteria may be modified from time to
time pursuant to Section 6.02(f).


“Cumulative Loss Trigger Breach” has the meaning given to it in Schedule II
hereto, as such meaning is updated and amended from time to time by mutual
agreement of the Administrative Agent, the Lenders and the Borrower (in each
party’s sole discretion).
“Custodian” means either (i) LendingClub, in its capacity as Custodian, pursuant
to the Servicing Agreement, or (ii) any successor Custodian selected by the
Borrower with the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed); provided, that any such
consent by the Administrative Agent shall be subject to (A) such successor
Custodian becoming party to a collateral control agreement in form and substance
acceptable to the Administrative Agent in its sole discretion; (B) the transfer
(at the sole cost of the Borrower) of all Receivables Documents for all
Purchased Receivables and any related Receivables Records then held by the
Custodian that is resigning or being terminated from such




8

--------------------------------------------------------------------------------





Custodian to the successor Custodian; and (C) receipt by the Agents and Lenders
of a legal opinion from counsel to the Borrower reasonably acceptable to the
Administrative Agent with respect to “control” of the sole authoritative copy of
all promissory notes and other applicable Receivables Documents with respect to
all Purchased Receivables by the Collateral Trustee, for the benefit of the
Secured Parties, pursuant to any collateral control agreement with the successor
Custodian.


“Daily LIBOR Rate” means, with respect to an Interest Period, the weighted daily
average, based on Loan Amount outstanding on such day, of LIBOR for such
Interest Period.
“Data File” means an electronic file, in a computer readable format reasonably
satisfactory to the Administrative Agent containing the loan-level detail,
information and data fields listed on Schedule III and such other information as
is reasonably required by the Administrative Agent with respect to the Purchased
Receivables, which Data File shall separately list and identify (as of the date
of such Data File) the Eligible Receivables, Excluded Receivables and other
Purchased Receivables (that are not Eligible Receivables); provided, that
Receivables that are or have been subject to Release or that have been purchased
by Seller or any other Person shall not be included as Purchased Receivables and
shall only be listed in any Data File delivered in connection with such Release
to identify such Receivables in connection with any such Release or sale.


“DBD Trigger Event” has the meaning given to it in the Servicing Agreement.
“DBRS” means DBRS, Inc. and any successor to its rating agency business.
“Debtor Relief Law” means any law governing Persons or property with respect to
liquidation, conservatorship, bankruptcy, insolvency, moratorium, rearrangement,
receivership, reorganization, readjustment of indebtedness, or similar debtor
relief laws, any laws affecting the rights of creditors generally of any
jurisdiction, and any law permitting a debtor to obtain a stay or compromise of
the claims of creditors against it, in any such case, whether arising under
foreign law, US federal law (including the Bankruptcy Code), any State or local
law, or any other applicable Requirements of Law.


“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.
“Default Rate” has the meaning assigned to such term in the Fee Letter.
“Defaulting Lender” shall have the meaning set forth in any amendment hereto
executed pursuant to Section 2.11 hereof.
“Delinquency Trigger Breach” has the meaning given to it in Schedule II hereto,
as such meaning is updated and amended from time to time by mutual agreement of
the Administrative Agent, the Lenders and the Borrower (in each party’s sole
discretion).


“Delinquent Receivable” means any Receivable (a) that is not a Charged-Off
Receivable or a Bankruptcy Receivable, and (b) with respect to which all or any
portion of a scheduled payment remains unpaid for more than fifteen (15) days
past its scheduled due date.




9

--------------------------------------------------------------------------------





“Designated Business Days” means, (a) prior to a DBD Trigger Event, four (4)
Business Days, and (b) on and after a DBD Trigger Event, two (2) Business Days.


“Disqualified Institution” means, on any date, any Person that has been
designated by the Borrower as a “Disqualified Institution” by prior written
notice to the Administrative Agent (to which designation the Administrative
Agent has consented to (such consent not to be unreasonably withheld or
delayed)) (which notice the Administrative Agent shall promptly make available
to the Lenders in accordance with its customary practice) at least three
Business Days before such date.


“Dodd-Frank Act” means The Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173).


“Dollar” or “$” means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of LendingClub that is a United States
person within the meaning of Section 7701(a)(30) of the Code.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Electronic Receivables Laws” means, as applicable, the Electronic Signatures in
Global and National Commerce Act (E-Sign Act), Uniform Electronic Transactions
Act (UETA), and any other applicable Requirements of Law governing (i)
electronic execution of documents and instruments; and/or (ii) the transfer,
assignment or pledge of electronic promissory notes and instruments.


“Eligible Assignee” means, with respect to any Lender, (i) any other Lender;
(ii)any Affiliate of any Lender that is a financial institution and is
majority-owned by such Lender or by any corporation controlling such Lender,
(iii) any liquidity provider to or sponsor of any Conduit Lender or financial
institution otherwise providing the commitment in the event a Conduit Lender
chooses not to fund; and (iv) any ABCP conduit sponsored, administered or
supported by any Lender or any Affiliate of any Lender; provided that no
Disqualified Institution shall be an Eligible Assignee without the prior written
consent of the Borrower (in its sole and absolute discretion).




10

--------------------------------------------------------------------------------





“Eligible Pool Balance” means, at any time, the sum of the Receivable Balances
of all Purchased Receivables that are Eligible Receivables at such time (other
than Excluded Receivables), and expressly excluding any Charged-Off Receivables,
Bankruptcy Receivables, Delinquent Receivables and other Purchased Receivables
that are not Eligible Receivables at such time.


“Eligible Receivable” has the meaning set forth on Schedule IV.


“Enforcement Action” means any action under applicable law to: (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
and notification to depositary banks under deposit account control agreements);
(b) solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral; (c) receive a
transfer of Collateral in satisfaction of Obligations; or (d) otherwise enforce
a security interest or exercise another right or remedy, as a secured creditor
or otherwise, pertaining to the Collateral at law, in equity, or pursuant to the
Transaction Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral).


“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in such
Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest; provided that Equity Interests
shall not include (a) Trust Certificates, or (b) any debt securities that are
convertible into or exchangeable for any combination of Equity Interests and/or
cash until any such conversion or exchange.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Pension Plan, as to which
notice has not been waived under applicable PBGC regulations; (b) the
termination of any Pension Plan under Section 4041(c) of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(d) the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance; the failure to satisfy the




11

--------------------------------------------------------------------------------





minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; or a determination that any Pension Plan is, or is
expected to be, considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; (e) engaging in a non-exempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to a Plan; (f) the complete or partial withdrawal of any
Borrower, Subsidiary or ERISA Affiliate from a Multiemployer Plan which results
in the imposition of Withdrawal Liability; (g) the insolvency under Title IV of
ERISA of any Multiemployer Plan; (h) a determination that any Multiemployer Plan
is in endangered or critical status under Section 432 of the Code or Section 305
of ERISA; or (i) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
the cessation of operations by the Borrower or any ERISA Affiliate that would be
treated as a withdrawal from a Pension Plan under Section 4062(d) of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 7.01 of this
Agreement. Agreement.
“Exception” has the meaning assigned to such term is Section 2.01(g) of this
Agreement.
“Excess Concentration Amount” has the meaning set forth on Schedule V.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Receivable” means a Purchased Receivable that the Servicer selects, in
its sole discretion, to classify as an “Excluded Receivable”, as long as, at the
time of the initial classification, such Purchased Receivable is not a
Delinquent Receivable, Bankruptcy Receivable or Charged-Off Receivable;
provided, if the Servicer chooses to change the classification of any Eligible
Receivable that had been classified as an “Excluded Receivable” at any time to
no longer being classified as an “Excluded Receivable”, such Eligible Receivable
shall be treated as a newly acquired Purchased Receivable on such date.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Affected Party being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under Section
2.10) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant




12

--------------------------------------------------------------------------------





to Section 2.08, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Affected Party’s failure to comply with Section 2.08(f) and
(d) any withholding Taxes imposed under FATCA.


“Facility” means the lending facility established pursuant to this Agreement and
the other Transaction Documents.


“Facility Limit” means the sum of the Commitments of all of the Committed
Lenders hereunder, which on the Closing Date was two hundred million dollars
($200,000,000.00) and on the Restatement Closing Date shall be two hundred fifty
million dollars ($250,000,000.00).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Fee Letter” means that letter dated as of the date hereof made by the
Administrative Agent, and accepted by the Borrower, as amended, modified or
supplemented from time to time.


“Fee Letter Amendment” means that certain amendment to the Fee Letter dated as
of the date hereof made by the Administrative Agent and accepted by the
Borrower.
“Final Maturity Date” means the earlier to occur of (a) the date that is twelve
(12) months after the Commitment Termination Date, or if such day is not a
Business Day, the next Business Day, (b) the third anniversary hereof (on the
same calendar day), or if such day is not a Business Day, the next Business Day,
and (c) the day on which the Loans have been declared or otherwise become due
and payable following the occurrence and continuance of an Event of Default
pursuant to Section 7.02.
“Financials Compliance Certificate” means the compliance certificate
substantially in the form of Exhibit E or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.


“Fitch” means Fitch Ratings, Inc. and any successor to its rating agency
business. “Foreign Lender” means any Lender that is not a U.S. Person.


“GAAP” means U.S. generally accepted accounting principles occasioned by the
promulgation of rules, regulations, pronouncements or opinions by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) from time
to time.




13

--------------------------------------------------------------------------------





“GLB Act” has the meaning given to such term in the Receivables Purchase
Agreement.
“Governmental Authority” means any foreign or the United States government, any
state, local or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, quasi-judicial, regulatory, or administrative
functions thereof or pertaining thereto, including without limitation, any U.S.
bank regulatory agency, any foreign bank regulatory agency, any court, any
central bank, any regulator and any other governmental authority.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include (a) loan repurchase obligations or (b) endorsements
for collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such indemnification obligation
would be considered Indebtedness hereunder).


“Hedge Counterparty” means any entity that has entered into a Hedging Agreement
with the Borrower.
“Hedge Trigger Event” means any date on which the Weighted Average Actual Gross
Excess Spread is less than the Weighted Average Modeled Gross Excess Spread at
the then applicable LIBOR Threshold.


“Hedging Agreement” means an agreement (whether or not in writing) that governs
or gives rise to a Hedging Transaction.


“Hedging Transaction” means an interest rate cap, interest rate swap, or other
hedging transaction.


“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in




14

--------------------------------------------------------------------------------





the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) all Guarantees of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, and (h) all obligations of
the kind referred to in clauses (a) through (g) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned or acquired by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.


“Indemnified Liabilities” has the meaning given to it in Section 9.06(b).
“Indemnified Parties” has the meaning given to it in Section 9.06(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Independent” means, with respect to any special member, manager or director of
the Borrower, a natural person who: (i) for the five-year period prior to his or
her appointment as Independent special member, Independent manager or
Independent director of the Borrower has not been, and during the continuation
of his or her service thereas is not (other than in his or her role as
Independent special member, Independent manager or Independent director of the
Borrower): (A) an employee, director, stockholder, member, manager, partner or
officer of LendingClub or any of its Subsidiaries; (B) a customer or supplier
(other than in connection with serving as Independent special member,
Independent manager or Independent director of the Borrower) of LendingClub or
any of its Subsidiaries; or (C) any member of the immediate family of a person
described in the foregoing clause (A) or (B); and (ii) has (A) prior experience
as an independent director or independent manager for a corporation or limited
liability company whose charter or organizational documents required the
unanimous consent of all directors or managers (including the independent
director or independent manager), as the case may be, before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or State law relating to bankruptcy; and (B) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services (including providing independent managers or directors) to
issuers of securitization or structured finance instruments, agreements or
securities.


“Information” means, with respect to the Borrower as a disclosing party and any
Agent or Lender as a recipient, all information provided by the Borrower,
LendingClub or any of its Subsidiaries or their respective advisers or
representatives to any such recipient relating to the Borrower, LendingClub or
any of its Subsidiaries or any of their respective businesses and expressly
excluding any such information that is public, independently developed (without
breach


15

--------------------------------------------------------------------------------





of Section 9.02), or made available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, LendingClub or any of
their respective Subsidiaries or their respective advisers or representatives.
“Information Security Program” has the meaning given to it in the Receivables
Purchase Agreement.
“Insolvency Event” means, with respect to a specified Person, (a) such specified
Person shall (i) commence or file a petition to commence any Insolvency
Proceeding with respect to itself or any substantial part of its properties, or
(ii) make a general assignment for the benefit of its creditors, or (b) a court
of competent jurisdiction shall (i) enter an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator for such
specified Person or the whole or any substantial part of the properties of such
specified Person, (ii) approve a petition filed against such specified Person in
connection with any Insolvency Proceeding, or (iii) under the provisions of any
applicable Debtor Relief Law or other applicable law, assume custody or control
of such specified Person or of the whole or any substantial part of the
properties of such specified Person, or (c) there is commenced against such
specified Person any Insolvency Proceeding that
(A) is not unconditionally dismissed within sixty (60) calendar days after the
date of commencement, or (B) with respect to which such specified Person takes
any action to approve of or consent to such involuntary proceeding or action.


“Insolvency Proceeding” shall mean, with respect to any Person, any of the
following: (i) any bankruptcy, reorganization, arrangement, or insolvency
proceeding or other case or proceeding commenced by or against any Person under
any applicable Debtor Relief Law; (ii) any proceeding seeking the appointment of
any trustee, receiver, interim receiver, liquidator, custodian, monitor or other
insolvency official with similar powers with respect to such Person or any of
its assets; (iii) any proceeding for liquidation, dissolution or other winding
up of the business of such Person; or (iv) any receivership, assignment for the
benefit of creditors, arrangement, composition or extension, or any marshalling
of assets of such Person.


“Interest Period” means (i) initially, the period from the Closing Date to and
including the last day of the immediately succeeding calendar month in which the
Closing Date falls, and (ii) thereafter, each calendar month.
“Interest Rate” means the sum of (i) the Benchmark Rate, plus (ii) the Used Fee,
plus (iii) on and after the occurrence and continuation of an Amortization Event
but prior to the occurrence of an Event of Default, the Amortization Rate, plus
(iv) on and after the occurrence and continuation of an Event of Default, the
Default Rate.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“IRS” means the United States Internal Revenue Service.
“JPM Person” means JPMorgan Chase Bank, N.A., each Affiliate of JPMorgan Chase
Bank, N.A., and each commercial paper conduit that is sponsored, managed or
supported by JPMorgan Chase Bank, N.A. or by any Affiliate of JPMorgan Chase
Bank, N.A., including, without limitation, each Person that is a Lender
hereunder on the Closing Date.




16

--------------------------------------------------------------------------------





“JPMorgan” means JPMorgan Chase Bank, N.A.
“Kroll” means Kroll Bond Rating Agency, Inc. and any successor to its rating
agency business.
“LC Group Member” means LendingClub (or, if LendingClub ceases to be a public
company, its ultimate parent) and its Subsidiaries
“Lender” means each Conduit Lender and each Committed Lender.
“LendingClub” means LendingClub Corporation, a Delaware corporation.
“LendingClub Aggregation Facility” means the Warehouse Credit Agreement
dated as of June 13, 2019 among Rincon Point LLC, the lenders from time to time
party thereto, JPMorgan Chase Bank, N.A., as administrative agent and Wilmington
Trust, National Association, as paying agent and the collateral trustee, as
amended from time to time and any replacement facility or facility that
refinances such facility (solely if the administrative agent or facility that
refinances such LendingClub Aggregate Facility are JPMorgan Chase Bank, N.A. or
any of its Affiliates).


“LIBOR” means the rate for deposits in United States dollars for a three-month
period which appears on Reuters Screen or on such comparable system as is
customarily used to quote LIBOR as of 11:00 a.m., London time, on that date,
with a floor of 0.00%. If this rate does not appear on Reuters Screen or on a
comparable system as is customarily used to quote LIBOR, the rate for that date
will be determined on the basis of the rates at which deposits in United States
dollars are offered by four major banks selected by the Administrative Agent at
approximately 11:00 a.m., London time, on that day to prime banks in the London
interbank market for a three- month period. The Administrative Agent will
request the principal London office of each of the banks to provide a quotation
of its rate. If at least two quotations are provided, the rate for that LIBOR
date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided, the rate for that LIBOR date will be the arithmetic mean of the
rates quoted by major banks in New York City, selected by the Administrative
Agent, at approximately 11:00 a.m., New York City time, on that day for loans in
United States dollars leading European banks for a three- month period.


“LIBOR Threshold” has the meaning assigned to it in Schedule II hereto, as such
meaning is updated and amended from time to time by mutual agreement of the
Administrative Agent, the Lenders and the Borrower (in each party’s sole
discretion).
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, security
interest, encumbrance, lien or charge of any kind (including any conditional
sale or other title retention agreement or any lease in the nature thereof), or
any other arrangement pursuant to which title to the property is retained by or
vested in some other Person for security purposes.
“Liquidation Proceeds” means, for any Collection Period and any Charged-Off
Receivable, any amount (which shall not be less than zero) received (whether by
the Servicer, Borrower, any Collection Agent, or any subagent or designee of any
of them) in connection with such Charged-Off Receivable, including any
recoveries, payments or other proceeds thereon, net




17

--------------------------------------------------------------------------------





of any (i) reasonable out-of-pocket expenses (exclusive of overhead but
inclusive of any fees paid to the applicable Collection Agent or any subagent or
designee of the Servicer, Borrower or such Collection Agent) incurred by the
Servicer or the Borrower and (ii) the liquidation proceeds fee specified in the
Servicing Agreement with respect to the collection and enforcement of such
Charged-Off Receivable, each to the extent not previously reimbursed to the
Servicer.


“Liquidity” has the meaning assigned to it in Schedule VII.


“Loan” means, with respect to each Lender, the outstanding loan (with a
principal balance at any time equal to the applicable Loan Amount of such
Lender) owing by the Borrower to such Lender pursuant to the terms hereof.
“Loan Amount” means, with respect to any Lender at any time, an amount equal to
(a)the aggregate principal amount funded by such Lender of Advances made to
Borrower hereunder at or prior to such time, plus (b) any Loan Amount of any
other Lender assumed by such Lender as assignee pursuant to an Assignment and
Assumption Agreement at or prior to such time, minus (c) the amount of principal
repayments received and applied by such Lender hereunder at or prior to such
time, minus (d) any portion of such Lender’s Loan Amount assigned by such Lender
as assignor pursuant to an Assignment and Assumption Agreement at or prior to
such time.


“LSTA Modified Terms” has the meaning given to it in Section 2.11.
“Majority Lenders” means Lenders for which the sum of the Loan Amounts of such
Lenders is greater than 66 & 2/3% of the Aggregate Loan Amount. The Loan Amounts
of any Defaulting Lender shall be disregarded in determining Majority Lenders at
any time.


“Managed Pool Balance” means, at any time, the aggregate Receivable Balances of
all Managed Pool Receivables at such time.


“Managed Pool Receivable” means any Prime Managed Pool Receivable or Near Prime
Managed Pool Receivable, including, without limitation, each Purchased
Receivable (whether or not it is an Excluded Receivable), that is owned, managed
or serviced by LendingClub and that is a Prime Loan or Near Prime Loan (or fits
an alternative designation reasonably approved by the Administrative Agent).


“Material Adverse Change” means any event, matter, condition, circumstance,
change or effect that (a) materially and adversely affects the business, assets,
financial condition, or results of operations of LendingClub and its
Subsidiaries, taken as a whole, or the Borrower, (b) materially impairs the
ability of LendingClub or the Borrower to perform or observe its respective
obligations under any Transaction Document to which it is a party (including the
ability of LendingClub, as Servicer, to collect the Purchased Receivables on a
timely basis); (c) materially and adversely affects or impairs the rights,
powers, remedies or interests of the Collateral Trustee, any other Agent or any
Lender under any Transaction Document; (d) materially adversely affects the
validity or enforceability of any material portion of the Purchased Receivables
by the holder thereof in accordance with their terms, or the salability
(relative to similar consumer loans) or collectability of a material portion of
the Purchased Receivables; or (e) materially adversely affects the validity,
attachment, perfection, priority or enforcement of any Liens granted in favor of
the




18

--------------------------------------------------------------------------------





Collateral Trustee or the ability of the Collateral Trustee to exercise remedies
or otherwise realize the benefits of the security afforded under the Transaction
Documents.


“Material Indebtedness” means either (i) any Indebtedness under the MS Credit
Agreement; and (ii) any Indebtedness of LendingClub or any Subsidiary in a
principal amount exceeding $35,000,000; provided, that the “principal amount” of
any swap agreement at any time shall equal the maximum aggregate amount (giving
effect to any netting agreements) that LendingClub or any such Subsidiary would
owe if such swap agreement were terminated at such time.


“Moody’s” means Moody’s Investor Service, Inc. and any successor to its rating
agency business.


“MS Credit Agreement” means the Credit and Guaranty Agreement, dated as of
December 17, 2015, among LendingClub, the guarantors party thereto, the lenders
party thereto, Morgan Stanley Senior Funding, Inc., as the administrative agent
and collateral agent, Goldman Sachs Bank, USA, as syndication agent, and Credit
Suisse AG and Silicon Valley Bank, as documentation agents, as amended from time
to time and any replacement facility or facility that refinances such facility.


“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five- year period immediately following
the latest date on which the Borrower, a Subsidiary or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.


“Near Prime Loan” is a Receivable classified by the Originator and Seller at
origination as a “Near Prime Loan” in accordance with the Originator’s
Underwriting Policy and the Credit and Collection Policy and that satisfies the
“Credit Criteria” for such “Receivables Product” as each of the foregoing terms
is defined in the Receivables Purchase Agreement.
“Near Prime Managed Pool Receivable” is a Near Prime Loan originated on or after
June 30, 2016.
“Net Eligible Pool Balance” means, as of any date of determination, the
remainder
of (a) the Eligible Pool Balance at such time, minus (b) the Excess
Concentration Amount at such time.


“Obligations” means all obligations of the Borrower to pay the Aggregate Loan
Amount, all accrued but unpaid interest thereon (including interest that accrues
after the commencement of any action under the Bankruptcy Code), and all
breakage costs, fees, indemnities, liabilities, expenses, costs or other sums
(including attorney fees and disbursements), and other obligations for monetary
amounts owing by the Borrower to any Secured Party, in each case, whether now
owed or hereafter arising.


“Obligor” means, with respect to any Receivable, the Person obligated to make
payments under the Receivable, including the maker of any promissory note and
any borrower, co-borrower, obligor, co-obligor, or guarantor thereof.




19

--------------------------------------------------------------------------------





“Obligor Information” has the meaning given to it in the Receivables Purchase
Agreement.
“Origination Weighted Cumulative Loss Ratio” has the meaning given to it in
Schedule II hereto, as such meaning is updated and amended from time to time by
mutual agreement of the Administrative Agent, the Lenders and the Borrower (in
each party’s sole discretion).


“Originator” means WebBank, an FDIC-insured Utah-chartered industrial bank, or
such other originating bank selected by the Seller and approved in writing by
the Administrative Agent, which approval shall not be unreasonably withheld;
provided, that if the Seller is acquiring Receivables from more than one
originating bank, all references in this Agreement and any other Transaction
Document to “the Originator” shall be deemed to be a separate reference to each
such originating bank; provided, further, that approval of any proposed new
originating bank (including, without limitation, any such proposed originating
bank that is a state-chartered bank that is not FDIC-insured), may be
conditioned on such representations, legal opinions and other terms and
conditions as may be required by the Administrative Agent or any rating agency
rating the commercial paper of any Conduit Lender.


“Originator Loan Program” means the program by which the Originator extends
consumer loans to Obligors.


“Originator Program Documents” means the agreements between the Originator and
the Seller pursuant to which the Seller purchases Receivables from the
Originator and agrees to market the Originator’s consumer loan program, as the
foregoing may be modified pursuant to Section 6.02(f).


“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.10).
“Participant” has the meaning assigned thereto in Section 9.03(f).
“Participant Register” has the meaning assigned thereto in Section 9.03(f).
“Paying Agent” means WTNA, and its successors and assigns in such capacity.




20

--------------------------------------------------------------------------------





“Payment in Full” has the meaning assigned thereto in Section 3.04(a).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or to
which the Borrower, a Subsidiary or an ERISA Affiliate has or could have an
obligation to contribute, and each such plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower, a Subsidiary
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.
“Permitted Holders” means those Persons listed on Schedule IX.
“Permitted Investments” means any of the following types of investments:


(a)
obligations of the United States, the full and timely payment of which are
backed by the full faith and credit of the United States and which have a
maturity of not more than 30 days from the date of acquisition of such
investment;

(b)
bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 30 days from the
date of acquisition of such investment) denominated in Dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which meet or exceed the Short Term
Rating Requirement;



(c)
    repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any bank of the type described in clause (ii) above;



(d)
    commercial paper rated (1) not less than “A-1” by Standard & Poor’s or “P-1”
by Moody’s and (2) at least “A-1” by Standard & Poor’s (if the rating in clause
(1) is by Moody’s), “P-1” by Moody’s (if the rating in clause (1) is by Standard
& Poor’s), “F1” by Fitch, “R-1M” or “R-1L” by DBRS or “K1” by Kroll;



(e)
money market funds registered under the Investment Company Act having a rating,
at the time of the acquisition of such investment, of (1) not less than “Aaa” by
Moody’s or “AAA” by Standard & Poor’s and (2) not less than “Aaa” by Moody’s (if
the rating in clause (1) is by Standard & Poor’s), “AAA” by Standard & Poor’s
(if the rating in clause (1) is by Moody’s), “AAA” by Fitch, “AAA” by DBRS or
“AAA” by Kroll;



(f)
    demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States or any State (or
domestic branches of any foreign



21

--------------------------------------------------------------------------------





bank) and subject to supervision and examination by federal or State banking or
depository institution authorities; provided, however, that at the time such
investment, or the commitment to make such investment, is entered into, the
short-term debt rating of such depository institution or trust company shall
meet or exceed the Short Term Rating Requirement; and


(g)
any other investments approved in writing by the Administrative Agent.



“Permitted Liens” means (i) Liens in favor of the Collateral Trustee, for the
benefit of the Secured Parties, created pursuant to any Transaction Document,
(ii) Security Interests in favor of the Borrower (including, without limitation,
as purchaser from Seller) created pursuant to any Transaction Document, (iii)
inchoate Liens for Taxes not yet due, and (iv) other than with respect to any
Purchased Assets or other Collateral (for which this clause (iv) shall not
apply), tax liens arising by operation of law for taxes the validity or amount
of which is being contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside on the books of such taxpayer with
respect thereto in accordance with (and as required by) GAAP, and
(v) solely with respect to Receivables that are no longer Purchased Receivables,
precautionary and “backup” Liens in such Receivables in favor of purchasers of
such Receivables.


“Person” means any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.
“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower,
a Subsidiary or any ERISA Affiliate or to which the Borrower, a Subsidiary or an
ERISA Affiliate has or could have an obligation to contribute, and each such
plan for the five-year period immediately following the latest date on which the
Borrower, a Subsidiary or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan. For avoidance of doubt,
the term “Plan” shall include any “Pension Plan”.


“Plan Asset Regulation” means the U.S. Department of Labor regulation located at
29 C.F.R. Section 2510.3-101, or any successor regulation thereto, as in effect
at the time of reference, as modified by Section 3(42) of ERISA.
“Plan Assets” means “plan assets” as defined in the Plan Asset Regulation.
“Prepayment/Release Date” means the date of any requested voluntary prepayment
or Release pursuant to Section 2.04(a).


“Prepayment/Release Notice” has the meaning set forth in Section 2.04(a).
“Prime Loan” means a Receivable classified by the Originator and the Seller at
origination as a “Prime Loan” in accordance with the Originator’s Underwriting
Policy and the Credit and Collection Policy, that has been assigned a
LendingClub loan grade in accordance with the foregoing, that satisfies the
“Credit Criteria” for such “Receivables Product” as each of the




22

--------------------------------------------------------------------------------





foregoing terms is defined in the Receivables Purchase Agreement and the
applicable Obligor of such Receivable had a FICO® score at the time of
application of 660 or greater.


“Prime Managed Pool Receivable” is a Prime Loan originated on or after June 30,
2016.


“Prime Rate” means, for any date of determination, the highest rate of interest
(or
if a range is given, the highest prime rate) published in The Wall Street
Journal on such date as constituting the “prime rate” or “base rate” in such
publication’s table of Money Rates or, if The Wall Street Journal is not
published on such date, then in The Wall Street Journal most recently published
or a comparable publication that publishes comparable rates.
“Priority of Payments” has the meaning given to such term in Section 3.02(a).
“Privacy Requirements” has the meaning given to such term in the Receivables
Purchase Agreement.


“Pro Rata Share” means, at any time with respect to any Lender, the ratio of
such Lender’s Loan Amount to the Aggregate Loan Amount.


“Purchase Date” means, with respect to any Purchased Receivable, the date on
which such Receivable is sold or otherwise transferred or contributed by the
Seller to the Borrower pursuant to the Receivables Purchase Agreement.
“Purchased Assets” means, with respect to each Purchased Receivable, (i) such
Purchased Receivable, (ii) the related Receivable Document Package and all other
Receivable Records (as defined in the Receivables Purchase Agreement) with
respect to such Purchased Receivable, (iii) all related rights and benefits of
the “lender” under such Receivable Documents,
(iv) all Servicing Rights (as defined in the Servicing Agreement) with respect
to such Purchased Receivable, (v) all Collections thereof, and (vi) all proceeds
of any of the foregoing.
“Purchased Portfolio Weighted Cumulative Loss Ratio” has the meaning given to it
in Schedule II hereto, as such meaning is updated and amended from time to time
by mutual agreement of the Administrative Agent, the Lenders and the Borrower
(in each party’s sole discretion).


“Purchased Receivable” means each Receivable sold, contributed or otherwise
transferred to the Borrower by the Seller pursuant to the Receivables Purchase
Agreement; provided, that upon any Release thereof or purchase by the Seller or
any other Person, such Receivable shall cease to be a Purchased Receivable.
“Qualified Hedge Counterparty” means any Hedge Counterparty that is (i) a
Lender, an Affiliate of a Lender or (ii) any other entity, which on the date of
entering into any Hedge Agreement is (A) an interest rate swap dealer with a
short term rating of at least A-1 from S&P and P-1 from Moody’s and a long term
rating of at least A from S&P and A2 from Moody’s; provided that, if no interest
rate swap dealers meet such ratings as of a particular date, the parties shall
agree to reasonable alternative ratings thresholds, and (B) solely with respect
to any interest rate swap, has agreed to an ISDA/CSA which includes provisions
approved in writing by the


23

--------------------------------------------------------------------------------





Administrative Agent, in its reasonable discretion; provided, however, solely
with respect to a Hedge Counterparty described in clause (ii), upon a downgrade
of a short term rating below A-1 from S&P or P-1 from Moody’s or a long term
rating of A from S&P or A2 from Moody’s, the Borrower shall require such hedge
counterparty to post collateral acceptable to the Administrative Agent or
replace such hedge counterparty within thirty (30) days.


“Qualified Hedging Agreement” means each agreement between the Borrower and a
Qualified Hedge Counterparty that (i) is in writing, (ii) governs one or more
Hedging Transactions, (iii) contains commercially reasonable terms and is in the
form and substance reasonably acceptable to the Administrative Agent, (iv)
contains an express acknowledgement of and consent to the assignment by the
Borrower of all of its rights (but not its obligations) thereunder to the
Collateral Trustee; (v) requires all payments due to the Borrower thereunder by
the Qualified Hedge Counterparty to be remitted exclusively to the Collection
Account; (vi) contains an express prohibition on any amendment or modification
thereof without the express written consent of the Administrative Agent; and
(vii) complies with the applicable clearing and margin requirements of
Dodd-Frank Wall Street Reform and Consumer Protection Act.


“Qualified Hedging Transaction” means either (a) a Hedging Transaction that is
an interest rate cap, that arises under a Qualified Hedging Agreement, and for
which the Borrower has made all required payments paid or payable to the
Qualified Hedge Counterparty thereunder to purchase such Hedging Transaction, or
(b) a Hedging Transaction other than an interest rate cap that (i) has been
approved by the Administrative Agent in its sole discretion, and (ii) has been
entered into pursuant to a Qualified Hedging Agreement.
“Receivable” means an unsecured consumer loan originally made by the Originator
and acquired by the Seller pursuant to the Originator Program Documents, which
includes all right, title and interest with respect to such loan as a holder of
both the beneficial and legal title to such loan, including without limitation
(a) the related Receivable Document Package and all other loan documents, files
and records of the lender and its servicing agent for such loan, (b) all
proceeds from such loan (including without limitation any monthly payments, any
prepayments, all unpaid periodic interest and finance charges due or which may
become due with respect thereto, all fees (including without limitation late
payment fees) applicable to such loan, and all other fees, charges and other
amounts that have been or may be assessed against the Obligor or otherwise may
be due and payable thereunder), (c) all other rights, interests, benefits,
proceeds, remedies and claims arising from or relating to such loan, and (d) all
proceeds of the foregoing.


“Receivable Balance” of a Receivable, as of any date of determination, means the
outstanding principal balance of such Receivable as of such date.


“Receivable Document Package” means, with respect to any Receivable, all
Receivable Documents and all physical or electronic records created in
connection with the origination, funding, acquisition and ownership of such
Receivable.
“Receivable Documents” means with respect to any Receivable, (i) the “truth in
lending” disclosure; (ii) the Obligor credit profile authorization; (iii) the
Obligor bank account verification, if any; (iv) the applicable privacy notice;
(v) the loan agreement, membership agreement or other agreement governing the
terms thereof; (vi) the terms of use; (vii) any




24

--------------------------------------------------------------------------------





promissory note (including any non-negotiable promissory note) and/or other
instrument, document or agreement evidencing or giving rise to such Receivable;
and (viii) any other notes, instruments, documents or writings executed or to be
executed (including electronic execution) by the applicable Obligor in
connection therewith, provided to or by the applicable Obligor in connection
therewith, or otherwise arising in connection with any of the foregoing. For
avoidance of doubt, the parties hereto understand that Receivable Documents are
in electronic form and shall be provided in electronic form when required to be
provided under the Transaction Documents.


“Receivables Purchase Agreement” means that certain Master Receivables Purchase
Agreement, dated as of January 23, 2018, between the Seller and the Borrower, as
amended, modified or supplemented from time to time.


“Register” has the meaning assigned to such term in Section 2.05(b).


“Regulatory Amortization Event” has the meaning given to such term in Schedule
X hereto.


“Regulatory Requirement” means (a) any introduction, adoption, or change after
the Closing Date in, or in the application, effectiveness, interpretation,
reinterpretation or phase- in of, any law, rule, regulation, directive,
guideline, accounting rule, decision or request (whether or not having the force
of law) of any court, central bank, regulator or other Governmental Authority
affecting any Lender or Related Person, (b) compliance by any Lender or Related
Person (or its applicable lending office) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date, or (c) whether or not the following are
in effect on or prior to the Closing Date, compliance by any Lender or Related
Person after the Closing Date with: (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in implementation
thereof, (ii) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel II or Basel
III, (iii) the FAS 166/167 Capital Guidelines titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies, or (iv)
compliance by any Lender or Related Person with any existing or future guidance,
interpretations or directives from any Government Authority with respect to any
of the foregoing (whether or not having the force of law), or any rules or
regulations promulgated by any Governmental Authority in connection therewith.


“Regulatory Trigger Event” shall mean (a) any change in law or regulations after
the Closing Date, (b) the commencement of or adverse development, after the
Closing Date, in any formal inquiry, investigation or regulatory action by any
applicable Governmental Authority (other than a routine inquiry, made via a form
letter or otherwise, that does not contain any specific allegations or
violations, including, without limitation, in connection with the routine
transmittal of a consumer complaint, and notice regarding or commencement of any
routine examination or




25

--------------------------------------------------------------------------------





similar supervisory activity directed to or involving the Borrower or any other
LC Group Member by any Governmental Authority, including, but not limited to,
correspondence or communications in connection therewith), or (c) the
commencement of or adverse development, after the Closing Date, in any legal
action or proceeding, that, in the case of any of the foregoing clauses (a), (b)
and (c): (i) challenges the authority of the Borrower, the Seller, the Servicer
or any of their respective Subsidiaries, or any counterparty to any contract
with any of the foregoing, to originate, hold, own, service, collect, pledge or
enforce Receivables or to perform their obligations under any Transaction
Document, (ii) alleges actionable non-compliance by the Borrower, the Seller,
the Servicer or any of their respective Subsidiaries or any counterparties to
contracts with any of the foregoing, with any applicable Requirements of Law
related to originating, holding, collecting, pledging, servicing or enforcing
Receivables, (iii) is related to Receivables generally or the LendingClub
platform in a materially adverse manner, or (iv) is related to the on-line
consumer lending industry generally, or any member of the on-line consumer
lending industry (including, but not limited to, the operation of the business
of the Borrower, the Seller, the Servicer or any other LC Group Member) if the
Administrative Agent notifies the Borrower by written notice that the
Administrative Agent has determined, in its reasonable discretion, that such
change in law or regulations or commencement of or adverse development in such
inquiry, investigation, regulatory action or legal action or proceeding could
have a material adverse effect on such industry as a whole, specifically
including the Seller as part of such industry, but taking into consideration any
material variation in business practices as between the Seller and other members
of such industry in making such determination; provided, that none of the
foregoing shall constitute a “Regulatory Trigger Event” if all of the following
apply: (A) it does not directly involve the Seller, Servicer, Borrower or any
Purchased Receivables, (B) it involves methods, practices, actions, inactions,
conditions, events and/or circumstances that are readily distinguishable in all
material substantive respects from the methods, practices, actions, inactions,
conditions, events and circumstances applicable to the Seller, the Servicer, the
Borrower and the Purchased Receivables, and (C) it could not be reasonably
likely to result in a Material Adverse Change; and provided, further, that no
such inquiry, investigation, regulatory action, or legal action or proceeding of
the type described in this paragraph: (x) shall constitute a “Regulatory Trigger
Event” until either: (1) it has remained outstanding and has not been released
or terminated in a manner acceptable to the Administrative Agent within one
hundred eighty (180) calendar days of commencement thereof (or in the case of
clause (iv) above, from the date the Borrower has received such notice from the
Administrative Agent), or (2) there has been an adverse ruling or the issuance
of any stay, order, judgment, cease and desist order, injunction, temporary
restraining order, or other judicial or non-judicial sanction, order or ruling
prior to the end of such 90-day period (which event will cause an immediate
“Regulatory Trigger Event”); and (y) shall constitute a “Regulatory Trigger
Event” upon the favorable resolution (as mutually agreed by the Borrower and the
Administrative Agent (in its reasonable discretion)) of such inquiry,
investigation, regulatory action, or legal action or proceeding (in which case
such “Regulatory Trigger Event” shall cease to exist).


“Related Group” means the Conduit Lenders and Committed Lenders listed together
as part of a “Related Group” on Schedule I or in any Assignment and Assumption
Agreement.


“Related Group Loan Amount” means, at any time, with respect to a Related Group,
the sum of the Loan Amounts of all Lenders in such Related Group at such time.




26

--------------------------------------------------------------------------------





“Related Person” means, (i) solely with respect to any Conduit Lender, any
Person that provides liquidity or credit support to such Conduit Lender or is
otherwise a sponsor or manager thereof; and, (ii) with respect to any Lender (or
any Related Person of a Conduit Lender as set forth in the foregoing clause
(i)), any Person controlling, that is the holding company of, that is
consolidated with, or that is an Affiliate of such Lender.


“Release” means the release by the Collateral Trustee of its security interest
in all or any designated portion of the Purchased Receivables and related
Purchased Assets upon the request of the Borrower made in accordance with the
terms of Section 2.04.


“Repurchase Price” means, with respect to a Purchased Receivable that is
required to be repurchased by the Seller pursuant to the Receivables Purchase
Agreement, the sum of (a) the Receivable Balance of such Receivable as of the
date of repurchase and (b) all accrued and unpaid interest on the Receivable as
of such date.


“Requirements of Law” means any and all applicable federal, state, local and/or
foreign statutes, and all applicable ordinances, rules, regulations, judicial
rulings, court orders, common law, judgments, decrees, administrative orders,
and other applicable legal requirements of any and every conceivable type,
including, but not limited to, applicable Consumer Laws, credit disclosure laws
and regulations, the Fair Labor Standards Act, and all applicable State and
federal usury laws.


“Required Reserve Account Amount” means, as of any date of determination (a)
prior to a Reserve Account Termination Date, the product of (i) the Required
Reserve Percentage multiplied by (ii) the quotient of (A) the Aggregate Loan
Amount on such date of determination, after giving to any Advance to be made on
such date (without any distinction with respect to the portion of such Advance
to be deposited into the Reserve Account and the portion thereof to be remitted
to any other account of the Borrower), prepayment or distribution to be made on
such date, divided by (B) the Advance Rate on such date of determination; and
(b) after a Reserve Account Termination Date, zero ($0.00).


“Required Reserve Account Deposit Amount” means, as of any date of
determination, the remainder of (a) the Required Reserve Account Amount as of
such date, minus
(b)the amount of funds or the fair market value of “financial assets” (as
defined in the UCC), as applicable, actually on deposit in the Reserve Account
on such date (after giving effect to any amount to be withdrawn from such
Reserve Account on such date but before giving effect to any actual deposit of
any portion of an Advance or other amount to be deposited into such Reserve
Account on such date).


“Required Reserve Percentage” means [***]%.


“Reserve Account” has the meaning assigned thereto in Section 3.04(a).
“Reserve Account Prepayment Amount” means, with respect to any
Prepayment/Release Date, the amount determined as of such date after giving
effect to any prepayment or other distribution on such date (but not any
withdrawal from the Reserve Account to be made on such date) equal to the excess
of the amount of funds or the fair market value of




27

--------------------------------------------------------------------------------





“financial assets", as applicable, on deposit in the Reserve Account on such
date over the Required Reserve Account Amount on such date.


“Reserve Account Termination Date” has the meaning given to it in the Servicing
Agreement.
“Restatement Closing Date” means February 24, 2020.


“Restricted Subsidiary” means, at any time, with respect to LendingClub, any
Subsidiary of LendingClub (i) that is a “Restricted Subsidiary” (or equivalent)
under the MS Credit Agreement or any other agreement giving rise to Material
Indebtedness of LendingClub; or (ii) that is bound by the Indebtedness and Lien
restrictions under any agreement giving rise to Material Indebtedness; provided
that, if LendingClub has more than one such debt agreement, a Subsidiary that is
a “Restricted Subsidiary” (or equivalent) under any such debt agreement shall be
a Restricted Subsidiary for purposes hereof.


“Revolving Period” means the date commencing on (and including) the Closing Date
and ending on the Commitment Termination Date.


“RTE Effect” means, with respect to any Regulatory Trigger Event, in the case of
any State or the United States: (a) for any change in law or regulations giving
rise to such Regulatory Trigger Event, that such law or regulation is the law or
regulations of such State or, in the case of the United States, is a federal law
or regulation that applies in all States, (b) for any formal inquiry,
investigation or regulatory action by any applicable Governmental Authority
giving rise to such Regulatory Trigger Event, that such Governmental Authority
is of such State or, in the case of the United States, is a federal Governmental
Authority, and (c) for the commencement of or development in any legal action or
proceeding giving rise to such Regulatory Trigger Event, that a judgment or
ruling in such legal action or proceeding would be binding precedent on federal
or State courts within such State or, in the case of the United States, is a
federal action or proceeding based on federal (and not individual State) law and
is binding regardless of State.


“Scheduled Payment” means, with respect to any Collection Period for any
Purchased Receivable, the amount set forth in the applicable Receivable
Documents as required to be paid by the Obligor in such Collection Period. If
after the Closing Date, the Obligor’s obligation under a Purchased Receivable
with respect to an Collection Period has been modified so as to differ from the
amount specified in such Purchased Receivable (i) as a result of the order of a
court in an Insolvency Proceeding involving the Obligor, or (ii) pursuant to the
Servicemembers Civil Relief Act or similar State laws, the Scheduled Payment
with respect to such Collection Period shall refer to the Obligor’s payment
obligation with respect to such Collection Period as so modified.


“Security Interest” means a security interest as defined in the applicable UCC,
which includes a true sale of accounts, chattel paper, payment intangibles, and
promissory notes.
“Secured Parties” means the Collateral Trustee, the Administrative Agent, the
Lenders (including any Participant), and the other Indemnified Parties.




28

--------------------------------------------------------------------------------





“Security Agreement” means the Security Agreement dated as of the date hereof,
by and between the Borrower, the Administrative Agent and the Collateral Trustee
for the benefit of the Secured Parties, as amended, modified or supplemented
from time to time.
“Seller” means LendingClub in its capacity as Seller under the Receivables
Purchase Agreement.
“Seller Default” shall have the meaning given to it in the Receivables Purchase
Agreement.
“Seller Financial Covenants” has the meaning assigned to it in Schedule VII.
“Servicer” means, initially, LendingClub, as the servicer of the
PurchasedReceivables, and each successor servicer (which may include any backup
servicer upon appointment of such backup servicer as successor servicer).
“Servicer Default” has the meaning assigned to such term in the Servicing
Agreement.
“Servicer’s Monthly Settlement Certificate” means a certificate completed and
executed by an Authorized Officer of the Servicer substantially in the form of
Exhibit G.
“Servicing Agreement” means (i) a servicing agreement between the Servicer, the
Collateral Trustee and the Borrower dated as of January 23, 2018, as amended,
modified or supplemented from time to time; and (ii) any successor servicing
agreement entered into between the Administrative Agent and any successor
Servicer if LendingClub is replaced as Servicer pursuant to the terms of the
initial Servicing Agreement, as the same may be amended, modified or
supplemented from time to time.
“Servicing Fee” means the fee payable to the Servicer (including any successor
Servicer) pursuant to the Servicing Agreement.
“Settlement Date” means the fifteenth (15th) calendar day of each calendar month
or, if such date is not a Business Day, the next Business Day, commencing with
March 15, 2018; provided, that (A) the date of any prepayment hereunder shall be
a “Settlement Date” with respect to the portion of the Loan being prepaid, (B)
the foregoing is subject to Section 3.02(b); and (C) the Final Maturity Date and
any date declared by the Administrative Agent after an Event of Default has
occurred and is continuing shall be a “Settlement Date.”
“Short Term Rating Requirement” means, with respect to any Person, that such
Person (or such Person’s guarantor) has a short-term unsecured debt rating of
(1) not less than “A- 1” by Standard & Poor’s or “P-1” by Moody’s and (2) not
less than “A-1” by Standard & Poor’s (if the rating in cluse (1) is by Moody’s),
“P-1” by Moody’s (if the rating in clause (1) is by Standard & Poor’s), “F1” by
Fitch, “R-1M” or “R-1L” by DBRS or “K1” by Kroll.


“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the present assets of such Person
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including, without limitation,




29

--------------------------------------------------------------------------------





contingent liabilities, of such Person and its Subsidiaries, taken as a whole,
(b) the present fair saleable value of the assets of such Person and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries,
taken as a whole, on their debts as they become absolute and matured, (c) such
Person and its Subsidiaries, taken as a whole, do not intend to, and do not
believe that they will, incur debts or liabilities (including current
obligations and contingent liabilities) beyond their ability to pay such debts
and liabilities as they mature in the ordinary course of business and (d) such
Person and its Subsidiaries, taken as a whole, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, in
relation to which their property would constitute an unreasonably small capital.
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).


“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
McGraw-Hill Financial, Inc., and any successor to its rating agency business.


“State” means any one of the 50 states of the United States of America or the
District of Columbia.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which a majority of the outstanding
shares of capital stock or other Equity Interests having ordinary voting power
for the election of directors or their equivalent is at the time owned by such
Person directly or through one or more Subsidiaries.


“Supplemental Information and Certification” means, as part of each Advance
Notice, each Prepayment/Release Notice and each Servicer’s Monthly Settlement
Certificate delivered hereunder: (a) a pro forma calculation of the Required
Reserve Account Deposit Amount (in the case of any Advance Notice) or Reserve
Account Prepayment Amount (in the case of a Prepayment/Release Notice), (or
either of the foregoing, if applicable, as part of the Servicer’s Monthly
Settlement Certificate) as of (or as would be determined on) the related Advance
Date, Prepayment/Release Date, or Settlement Date, as the case may be, after
giving effect to any Advance, prepayment, Release, distribution, and other
action to be taken on such date, (b) a certification and representation and
warranty that the Seller is in compliance with the Liquidity covenant set forth
on Schedule VII as of the date of such notice or certificate and will be true on
the related Activity Date or Settlement Date, as applicable, after giving effect
to any Advance, prepayment, Release, distribution or other action to be taken on
such date; and (c) certifying that the foregoing calculations and determination
were made in good faith and agreeing that such information will be immediately
updated if necessary on any related Advance Date or Prepayment/Release Date if
not accurate as of the close of business on such date.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




30

--------------------------------------------------------------------------------





“Transaction Documents” means this Agreement, the Receivables Purchase
Agreement, the Servicing Agreement, the Security Agreement, the Account Control
Agreement, the Borrower Organizational Documents, the Fee Letter and each other
contract, agreement, undertaking or other instrument executed in connection with
any of the foregoing, including all exhibits, annexes and schedules attached to
any of the foregoing, and other documents and certificates delivered in
connection therewith; provided that Hedge Agreements and other documents and
certificates delivered in connection therewith shall not be deemed to be
Transaction Documents.


“Trust Certificate” means trust certificates issued by LC Trust I, a Delaware
business trust, or any similar trust established in connection with a private
placement of ABS securities to accredited investors and qualified purchasers,
which certificate shall correspond to Member Loans (or portions thereof)
facilitated through LendingClub’s lending platform.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Underwriting Policy” means, with respect to an Originator, its underwriting
policies and guidelines, as in effect on the date hereof and as modified from
time to time in compliance with Section 6.02(f).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unused Fee” means, with respect to any Related Group (pro rata to each
Committed Lender in such Related Group), an amount equal to the product of (a)
the Unused Fee Percentage, multiplied by (b) the remainder of (i) the
Commitments of all Committed Lenders in such Related Group minus (ii) the sum of
the Loan Amounts of all Committed Lenders and all Conduit Lenders in such
Related Group.
“Unused Fee Percentage” has the meaning given to such term in the Fee Letter.
“Upfront Commitment Fee” has the meaning assigned to such term in the Fee
Letter.
“Upfront Extension Commitment Fee” has the meaning assigned to such term in the
Fee Letter Amendment.
“Used Fee” has the meaning set forth in the Fee Letter.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.08(f).
“Verifiable Identity Theft” means, with respect to any Receivable, the
occurrence of fraud, as evidenced by the individual in whose name such
Receivable was issued: (i) having




31

--------------------------------------------------------------------------------





obtained an identity theft report from law enforcement; and (ii) having prepared
a completed Federal Trade Commission or company-specific equivalent ID Theft
Affidavit.


“Volcker Rule” has the meaning given to it in Section 4.01(h).
“Weighted Average Actual Gross Excess Spread” has the meaning given to it in
Schedule II hereto, as such meaning is updated and amended from time to time by
mutual agreement of the Administrative Agent, the Lenders and the Borrower (in
each party’s sole discretion).


“Weighted Average Modeled Gross Excess Spread” has the meaning given to it in
Schedule II hereto, as such meaning is updated and amended from time to time by
mutual agreement of the Administrative Agent, the Lenders and the Borrower (in
each party’s sole discretion).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“WTNA” has the meaning set forth in the introduction hereto.


SECTION 1.02    Other Definitional Provisions.


(a)    Related Documents, Instruments and Certificates. All terms defined in
this Agreement shall have the defined meanings when used in any instrument
governed hereby and in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.


(b)    Accounting Terms. Accounting terms used but not defined or partly defined
in this Agreement, in any instrument governed hereby or in any certificate or
other document made or delivered pursuant hereto, to the extent not defined,
shall have the respective meanings given to them under GAAP as in effect as of
such date of determination or any such instrument, certificate or other
document, as applicable. To the extent that the definitions of accounting terms
in this Agreement or in any such instrument, certificate or other document are
inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control. If the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.




32

--------------------------------------------------------------------------------





(c)    Internal References. The words “hereof,” “herein,” “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(d)    Cross-References; Including. Section, Schedule and Exhibit references
contained in this Agreement are references to the Sections, Schedules and
Exhibits in or to this Agreement unless otherwise specified; and the term
“including” shall mean “including without limitation.”


(e)    Variations. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.


(f)    Requirements of Law. Any reference to any Requirements of Law means such
Requirements of Law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any section or other
provision of any Requirements of Law means that provision of such Requirements
of Law from time to time in effect or constituting any substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision.


(g)    Amendments, Supplements and Modifications; Successors and Assigns. Any
agreement, instrument or document defined or referred to herein or in any
instrument, certificate or document delivered in connection herewith means such
agreement, instrument or document as the same may from time to time be amended,
modified or supplemented in accordance with the terms thereof and includes
references to all attachments, schedules and exhibits associated therewith; all
references to a Person include its permitted successors and assigns.


(h)    Knowledge. Any use of the term “knowledge” or “actual knowledge” in this
Agreement shall mean actual knowledge.


(i)    Business Days. If any date for compliance with the terms or conditions of
any Transaction Document falls due on a day that is not a Business Day, then
such due date shall be deemed to be the immediately following Business Day.
(j)    Defaults. For purposes of this Agreement, any Event of Default, Servicer
Default or Seller Default shall be deemed to be continuing until it is waived in
accordance with the provisions set forth herein or in the applicable Transaction
Document.


(k)    Approvals. The fact that any Person provides approval or consent
hereunder shall not mean or otherwise be construed to mean: (i) that such Person
providing such approval or consent has assumed the obligations of the Person
seeking approval or consent to comply with all applicable Requirements of Law
and other obligations arising from or relating to the underlying matter as to
which such approval or consent was given; or (ii) except as otherwise expressly
set forth in such approval or consent, that providing any such approval or
consent impairs in any way the rights or remedies of the Person providing such
approval or consent under this Agreement, including indemnification rights for
any failure of the Person seeking such approval or consent to comply with all
such Requirements of Law and other obligations.




33

--------------------------------------------------------------------------------





ARTICLE II
THE CREDITS


SECTION 2.01    Advances.


(a)Revolving Period. Subject to the terms and conditions of this Agreement
(including, without limitation, the conditions precedent to the initial Advance
and each subsequent Advance set forth in Article V) and relying upon the
representations and warranties herein set forth, during the Revolving Period,
each Conduit Lender may, and to the extent any Conduit Lender declines to fund,
each Committed Lender in its Related Group shall, severally and not jointly,
fund its Applicable Advance Percentage of each Advance requested by the Borrower
pursuant to Section 2.01(b) as long as such requested Advance does not exceed
the Availability; provided, that
(i) no Committed Lender shall fund an Advance to the extent that, after giving
effect thereto, the Loan Amount of such Committed Lender would exceed its
Commitment; and (ii) no Lender in a Related Group shall fund an Advance to the
extent that, after giving effect to the total portion of such Advance funded by
the Lenders in such Related Group, the Related Group Loan Amount would exceed
the total of the Commitments of the Committed Lenders in such Related Group.
Subject to the foregoing, amounts borrowed hereunder by the Borrower may be
repaid and re- borrowed during the Revolving Period.


(b)Process for Requesting Advances. The Borrower may request an Advance on any
Business Day occurring prior to the Commitment Termination Date (an “Advance
Date”) by delivering to each of the Administrative Agent (which the
Administrative Agent shall promptly make available to the Lenders in accordance
with its customary practice) and the Paying Agent by not later than 3:00 p.m.
New York City time at least two Business Days prior to the requested Advance
Date, an Advance Notice, with an attached Borrowing Base Certificate and Data
File; provided, that in no event shall there be more than three Advance Dates or
more than four Activity Dates in any calendar week. Each Advance Notice shall be
irrevocable and effective upon receipt. The minimum dollar amount of (i) the
initial Advance shall be equal to $[***]; and (ii) any subsequent Advance shall
be equal to the lesser of (A) $[***] and (B) the difference between the total
Commitments of all Lenders and the Aggregate Loan Amount (prior to the making of
such Advance).


(c)Pro Forma Calculations. The Borrowing Base Certificate and Data File
delivered with any Advance Notice shall be dated and current as of the close of
business on the date preceding the delivery date for such Advance Notice set
forth above and shall show pro forma calculations of the Required Reserve
Account Deposit Amount and Borrowing Base as of the applicable Advance Date
(after giving effect to the Advance and purchase of Receivables on such date),
and shall include, without limitation, (i) identification of the Receivables to
be acquired on such Advance Date and certification of which Purchased
Receivables will be Eligible Receivables on such Advance Date, and (ii) the
Supplemental Information and Certification. The Borrower hereby agrees that it
shall, or it shall cause the Servicer to, immediately notify the Administrative
Agent and Paying Agent if any such pro forma information or calculations fail to
be true as of the related Advance Date, together with corrected and updated
information and calculations as of such Advance Date.




34

--------------------------------------------------------------------------------





(d)Funding Advances. On each Advance Date, each Related Group shall, not later
than 2:00 p.m., New York City time, on such Advance Date, remit its Applicable
Advance Percentage of the requested Advance by wire transfer of immediately
available funds to the account designated by the Administrative Agent, which
shall be funded by the Lenders in each Related Group in the manner set forth in,
and shall be subject to the terms of, Section 2.01(a). The failure of the
Lenders in any Related Group to fund such Related Group’s Applicable Advance
Percentage of any such Advance shall not excuse the Lenders in any other Related
Group from funding such other Related Group’s Applicable Advance Percentage of
such Advance; provided, that no Lender in any Related Group shall be responsible
for the failure of any Lender in any other Related Group to fund any Advance.


(e)Distributions of Advances. By the close of business on each Advance Date, the
Administrative Agent shall distribute the amount of funds actually received from
the Lenders with respect to the applicable Advance pursuant to Section 2.01(d)
as follows: (i) the Administrative Agent shall deposit into the Reserve Account
the portion of such funds equal to the Required Reserve Account Deposit Amount
specified pursuant to Section 2.01(c); and (ii) the Administrative Agent shall
remit the remainder of such funds by wire transfer of immediately available
funds to the Borrower’s Designated Account; provided, that if any Lender remits
funds to the Administrative Agent with respect to any Advance after the time
deadline set forth in Section 2.01(d), the Administrative Agent shall make the
applicable distribution pursuant to this Section 2.01(e) as soon as reasonably
practicable thereafter, and in any event, on prior to the close of the next
Business Day following receipt; and provided, further, that if any condition
precedent herein specified to the making of such Advance shall not have been
met, then the Administrative Agent shall return to the respective Lenders all
funds received from such Lenders pursuant to Section 2.01(d) with respect to
such Advance. For the avoidance of doubt, the full amount of any Advance,
including, without limitation, the portion thereof deposited into the Reserve
Account, shall constitute principal indebtedness of the Borrower and shall be
added to the Aggregate Loan Amount (and the amount thereof funded by each Lender
shall be added to the Loan Amount of such Lender).


(f)Use of Proceeds of Advances. The Borrower shall use the proceeds of Advances
solely to purchase (i) Receivables, (ii) the related Receivable Document Package
and other receivable records with respect to such Receivable, (iii) related
rights and benefits of “lender” under such Receivable Documents, (iv) servicing
rights, (v) collections thereof, (vi) proceeds of any of the foregoing, and
(vii) any other assets described in the Receivables Purchase Agreement and to
pay fees and expenses related to the Facility and ownership of the foregoing
that are permitted under the Transaction Documents.


(g)On the date that the Advance Notice is delivered hereunder with respect to
any Receivable to be purchased by the Borrower on the related Advance Date and,
in any event, at least two Business Days prior to any purchase of a Receivable
by the Borrower pursuant to the Receivables Purchase Agreement, the Borrower
shall cause the Seller to electronically deliver the Receivable Document Package
for such Receivable to the Custodian and a copy thereof to the Administrative
Agent. The Administrative Agent may, but shall not be required to, notify the
Borrower and the Servicer if it discovers any of the following (each, an
“Exception”) with respect to any Receivable (either before or any time after the
purchase of such Receivable by the Borrower): the name and state of domicile of
the Obligor under such Receivable, principal amount thereof,




35

--------------------------------------------------------------------------------





APR, monthly payment amount, original term, remaining term, or any other
material provision with respect to such Receivable that is stated in the
electronic promissory note (if any) evidencing such Receivable does not match
what is stated on the truth in lending disclosure for such Receivable, or any of
the foregoing as stated in either such promissory note (including the signature
date thereon) or such truth in lending disclosure for such Receivable does not
match the information provided for such Receivable in any Data File delivered to
the Administrative Agent hereunder. The Borrower hereby agrees that it shall
cause Servicer to remedy any such Exception within five (5) Business Days to the
reasonable satisfaction of the Administrative Agent; provided that such
Receivable is otherwise an Eligible Receivable; provided, further, for the
avoidance of doubt, if remedying such Exception would lead to an Amortization
Event or an Event of Default then any grace period with respect to such
Amortization Event or Event of Default shall begin to run upon the earlier of
either knowledge of such Exception or receipt of notice of such Exception by the
Borrower and the Servicer.


SECTION 2.02 Commitments. The Commitments of all of the Committed Lenders shall
automatically, and without further action, terminate on the Commitment
Termination Date. The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that
(i)
each reduction of the Commitments shall be in an amount that is an integral
multiple of

$1,000,000 and not less than $1,000,000 and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.04, (A) the Aggregate Loan
Amount would exceed the total Commitments or (B) the total Commitments would be
less than $100,000,000 and greater than zero. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under this Section at least two Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each reduction of the
Commitments shall be applied to the Committed Lenders in accordance with their
respective Applicable Advance Percentage.


SECTION 2.03    Mandatory Principal Payments.


(a)    Final Maturity Date. The Borrower hereby agrees to pay the Aggregate Loan
Amount, together with all accrued interest thereon and all other accrued but
unpaid Obligations, on the Final Maturity Date.
(b)    Borrowing Base Deficiency. In the event that a Borrowing Base Deficiency
exists on any date of determination, if such Borrowing Base Deficiency is not
cured through the acquisition by the Borrower of additional Eligible Receivables
within two Business Days, then: (i) if such second Business Day following the
occurrence of such Borrowing Base Deficiency is a Settlement Date, the Borrower
shall remit to the Paying Agent an amount equal to such Borrowing Base
Deficiency if there are insufficient Available Funds to cure such Borrowing Base
Deficiency from distributions to be made hereunder on such date pursuant to
Section 3.02; and (ii) otherwise, the Borrower shall remit the amount of such
Borrowing Base Deficiency to the Paying Agent (for a principal repayment to the
Lenders based on their Pro Rata Share), by the close of business on such second
Business Day following the occurrence of such Borrowing Base Deficiency. The
Borrower shall remit all accrued interest on the amount of any mandatory
prepayment made pursuant to this Section 2.03(b).




36

--------------------------------------------------------------------------------





SECTION 2.04    Voluntary Prepayments and Releases.
(a)Prepayment and Release Process. The Borrower shall have the right, at any
time, to make a voluntary prepayment of all or any portion of the Aggregate Loan
Amount or request a Release, subject to the terms of this Section 2.04 and the
conditions precedent set forth in Section 5.02. The Borrower may request a
voluntary prepayment and/or a Release on any Business Day (a “Prepayment/Release
Date”) by delivering to each Agent (which document the Administrative Agent
shall promptly make available to the Lenders in accordance with its customary
practice) by not later than 3:00 p.m. New York City time at least two Business
Days prior to the requested Prepayment/Release Date, written notice
substantially in the form of Exhibit F (a “Prepayment/Release Notice”);
provided, that (i) any partial prepayment shall be in an amount that is not less
than $1,000,000, and (ii) in no event shall there be more than four Activity
Dates in any calendar week. Each Prepayment/Release Notice shall be irrevocable
and effective upon receipt; provided further that if such Prepayment/Release
Notice is delivered more than two Business Days prior to the requested
Prepayment/Release Date, it shall be revocable, without penalty, through the
close of business on the Business Day preceding such second prior Business Day.
By not later than 3:00 p.m. New York City time at least one Business Day prior
to the requested Prepayment/Release Date, the Borrower shall deliver to each
Agent (which document the Administrative Agent shall promptly make available to
the Lenders in accordance with its customary practice), a written notice
substantially in the form of Exhibit I (a “Prepayment and Release Letter”),
confirming the Prepayment/Release Date and setting forth certain information
related to the distribution of funds on such Prepayment/Release Date and the
Release of certain Purchased Receivables, if applicable.


(b)Required Information. Each Prepayment/Release Notice shall: (i) be executed
by the Borrower; (ii) set forth the applicable prepayment amount (if any) and
itemize any additional amounts payable (if any) on the applicable
Prepayment/Release Date pursuant to Section 2.04(e); (iii) in the event of any
prepayment, set forth the Aggregate Loan Amount immediately before and
immediately after giving effect to any applicable prepayment; (iv) in the event
of any Release, (A) identify any Purchased Receivables subject to such Release,
and (B) certify that the conditions precedent to such Release set forth in
Section 5.02 have been satisfied;
(v) in the event of a partial Release, attach a Borrowing Base Certificate and
Data File; and (vi) contain the Supplemental Information and Certification.
(c)Pro Forma Calculations. The Borrowing Base Certificate and Data File (if any
Release shall occur on the applicable Prepayment/Release Date) required to be
delivered with any Prepayment/Release Notice shall be dated and current as of
the close of business on the date preceding the delivery date for such
Prepayment/Release Notice set forth above and shall show pro forma calculations
of the Reserve Account Prepayment Amount, and Borrowing Base as of the
applicable Prepayment/Release Date (after giving effect to any prepayment and
Release on such date), and shall include, without limitation, identification of
the Purchased Receivables subject to any Release on such Prepayment/Release Date
and certification of which Purchased Receivables that will remain after giving
effect to any such Release will be Eligible Receivables on such
Prepayment/Release Date. If Borrower is paying any amounts pursuant to Section
2.04(d)(B) below in connection with a Prepayment/Release Date, then Borrower
shall also include a calculation of such amounts in the Prepayment/Release
Notice and the Prepayment and Release Letter. The Borrower hereby agrees that it
shall, or it shall cause the Servicer to, immediately




37

--------------------------------------------------------------------------------





notify the Administrative Agent and Paying Agent if any such pro forma
information or calculations fail to be true as of the related Prepayment/Release
Date, together with corrected and updated information and calculations as of
such Prepayment/Release Date.
(d)Prepayment. On each Prepayment/Release Date, by 1:00 p.m. New York City time,
(i) the Paying Agent shall withdraw from the Reserve Account an amount equal to
the Reserve Account Prepayment Amount determined pursuant to Section 2.04(c),
and remit it to the Borrower’s Designated Account, and (ii) the Borrower shall
remit funds to the Administrative Agent (in the case of such payment due to the
Administrative Agent or any Lender) or any other applicable Person (in the case
of such payment due to any Person other than the Administrative Agent or a
Lender) equal to the sum of: (A) the amount of the voluntary prepayment set
forth in the Prepayment and Release Letter and the amount of any Borrowing Base
Deficiency (as determined after giving effect to any Release, prepayment and any
other distributions on such date), and (B) without duplication of clause (A),
all other amounts of the type described in Sections 3.02(a)(i) through (vii)
that have accrued through such date and for which there are insufficient
Available Funds then held in the Collection Account to distribute in payment
thereof on such date (if it is a Settlement Date) or on the next Settlement
Date.


(e)Distributions. By the close of business on the Prepayment/Release Date, based
on the information set forth in the applicable Prepayment and Release Letter
described in Section 2.04(a) (unless the Administrative Agent has notified the
Paying Agent and the Borrower in writing prior thereto that it objects to such
information based on such information not being consistent with the requirements
of this Agreement, in which case the following shall be done on the Business Day
following the Business Day on which the Paying Agent receives an updated
Prepayment and Release Letter from the Borrower that has been reasonably
approved by the Administrative Agent), the total amount received by the
Administrative Agent pursuant Section 2.04(d)(ii) that is payable to the Lenders
shall be distributed by the Administrative Agent (solely in accordance with the
Prepayment and Release Letter or, if applicable, the updated Prepayment and
Release Letter referred to in the prior parenthetical) to the Lenders, based on
each Lender’s Pro Rata Share.


(f)Release. On each Prepayment/Release Date, subject to satisfaction of the
conditions precedent set forth in Section 5.02, upon receipt by the
Administrative Agent of the amount required to be remitted by the Borrower on
such date pursuant to Section 2.04(d)(ii), the portion of the Purchased
Receivables (and the related Purchased Assets) identified for Release by the
Borrower shall be automatically released from the Lien of the Collateral Trustee
and such Receivables shall no longer be “Purchased Receivables” (and the related
assets shall no longer be “Purchased Assets”) or included in any Borrowing Base
calculation hereunder and shall not be required to be included in any
certificate or report required to be delivered hereunder. Each Agent, at the
expense and request of the Borrower, shall take (or authorize the Borrower, the
Servicer or their respective designees to take) such actions as are reasonably
necessary and appropriate to release the Lien of the Collateral Trustee, for the
benefit of the Secured Parties, on such Purchased Receivables (and the related
Purchased Assets) and to turn over to the Borrower or its designee any
Receivable Documents with respect to such Receivables that are in the possession
or control of any such Agent; provided, a copy thereof may be retained by such
Agent in accordance with its document retention policies.




38

--------------------------------------------------------------------------------





(g)No Adverse Selection. The Borrower will not, and will not permit the Servicer
to, use any selection procedures intentionally designed to have an adverse
effect on the Secured Parties when selecting Purchased Receivables within any
particular Cohort to be subject to a Release relative to Purchased Receivables
in the same Cohort not selected for such Release; provided, the foregoing does
not apply to selections between or among different Cohorts.


SECTION 2.05 Recording Loans. The Administrative Agent shall maintain, as non-
fiduciary agent for the Borrower, a copy of each Assignment and Assumption
Agreement and a register (the “Register”) for the recordation of the following
information: (i) the names and addresses of the Lenders (including each Person
that becomes a Lender pursuant to an Assignment and Assumption Agreement), (ii)
each Lender’s Loan Amount (as such amount may change upon any Advance funded
pursuant to the terms hereof, each principal repayment and any assignment
hereunder) and stated interest, and (iii) the Commitment of each Committed
Lender. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Paying Agent, the Administrative Agent, the Collateral
Trustee and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a “Lender” hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Paying Agent, the Collateral
Trustee and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Each assignment or transfer evidenced by an Assignment
and Assumption Agreement executed pursuant to Section 9.03(e) shall be recorded
in the Register, and no assignment or transfer shall be effective until such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this subsection. The Administrative Agent
shall provide the Paying Agent with a copy of the Register at closing and after
any assignments or transfers have been recorded in the Register. In making any
distributions to Lenders in accordance with the terms of this Agreement and any
other Transaction Document, the Paying Agent shall be entitled to rely on the
Register most recently provided to the Paying Agent by the Administrative Agent
and it shall be the responsibility of the Administrative Agent to provide the
Paying Agent with an updated copy of the Register in the event there are any
assignments or transfers.


SECTION 2.06    Interest; Fees.
(a)Upfront Commitment Fee. On the Closing Date, the Borrower shall pay to each
Committed Lender, the Upfront Commitment Fee due to it pursuant to the Fee
Letter. On the Restatement Closing Date, the Borrower shall pay to each
Committed Lender, the Upfront Extension Commitment Fee due to it pursuant to the
to the Fee Letter Amendment dated as of the date hereof.


(b)Interest. Interest will accrue daily on the Loan Amount of each Lender at the
applicable Interest Rate for such Lender as in effect from time to time, and
will be computed for each Interest Period on the basis of the actual number of
days elapsed and a 360-day year. Accrued and unpaid interest for each Interest
Period will be payable on each Settlement Date except as otherwise provided in
this Agreement. Notwithstanding the foregoing, after the occurrence and during
the continuance of an Event of Default, interest shall accrue on all Obligations
at the Interest Rate calculated with the inclusion of the Default Rate (as set
forth in the definition thereof) and shall be payable upon demand.




39

--------------------------------------------------------------------------------





(c)Maximum Lawful Rate. It is the intention of the parties hereto that the
interest payable hereunder shall not exceed the maximum rate permissible under
applicable law. Accordingly, anything herein to the contrary notwithstanding, in
the event any interest is charged to, collected from or received from or on
behalf of the Borrower by the Lenders pursuant hereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be applied
first to the payment of amounts then due and owing by the Borrower to the
Secured Parties under this Agreement or any other Transaction Document (other
than in respect of principal or interest on the Loans) and then to the reduction
of the outstanding principal of the Loans.


(d)Unused Fee. The Unused Fee due to each Committed Lender shall accrue daily
from (and including) the execution of this Agreement through (and excluding) the
Commitment Termination Date, and will be computed for each Interest Period on
the basis of the actual number of days elapsed and a 360-day year; provided,
however, that no amount shall be due hereunder in excess of the maximum amount
permitted by law. Accrued and unpaid Unused Fee for each Interest Period will be
payable on each Settlement Date except as otherwise provided in this Agreement.
The Unused Fee paid to any Committed Lender is non-refundable under any
circumstances.


(e)if on any Settlement Date, all or any portion of the interest that is payable
on such Settlement Date is not fully paid on such Settlement Date pursuant to
Section 3.02(a) (as a result of insufficient Available Funds for the applicable
distribution priority or otherwise) (the unpaid portion of such interest as of
the close of such Settlement Date being the “Unpaid Interest Period Invoice
Amount”), then such Unpaid Interest Period Invoice Amount shall accrue interest
thereon at the applicable Interest Rate from the Settlement Date on which it was
first due through the date that it is paid in full hereunder and, if not fully
paid prior to any subsequent Settlement Date, shall be added to (and become part
of) the interest payment due for such subsequent Settlement Date until fully
paid. The determination by the Administrative Agent of the amounts due on each
Settlement Date shall be conclusive and binding absent manifest error.


SECTION 2.07    Increased Costs.
(a)Increased Costs Generally. If any Regulatory Requirement shall (i) subject
any Lender or Related Person to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its Loan or Commitment hereunder or its deposits, reserves,
other liabilities or capital attributable thereto; or (ii) impose, modify or
deem applicable any reserve, compulsory loan, insurance charge, special deposit
or similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender or Related Person, and the result of any of the
foregoing shall be an increase in the cost of, or any reduction in the amount of
any sum received or receivable by, such Lender or Related Person, that in the
case of any of the foregoing, arise in respect of the making, continuing or
maintaining (or the commitment to make, continue or maintain) any Loan
hereunder, then, from time to time either (x) within 10 days of demand thereof
(if paid directly to such Lender by the Borrower from funds other than
Collections) or (y) on the next Settlement Date after such tenth day if no
direct payment was made (from Collections held in the Collection Account in
accordance with the Priority of Payments), the Borrower will pay to the
applicable Lender, on behalf of such Lender or any Related Person, such
additional amount or amounts as will compensate such Lender or any such Related
Person, as the case may be, for such




40

--------------------------------------------------------------------------------





additional costs incurred or reduction suffered, but without duplication of any
amount payable pursuant to subsection (b) of this Section and Section 2.08.


(b)Increased Capital Costs. If any Lender or Related Person determines that any
Regulatory Requirement regarding liquidity or the amount of capital required or
reasonably expected to be maintained by such Lender or such Related Person has
or would have the effect of reducing the rate of return on capital of such
Lender or such Related Person to a level below that which such Lender or such
Related Person could have achieved but for such Regulatory Requirement, or would
otherwise result in the imposition of an internal capital or liquidity charge on
such Lender or such Related Person, which, in the reasonable discretion of such
Lender or such Related Person with respect to any of the foregoing, is allocable
to the Borrower, the transactions contemplated by this Agreement, or any
Commitment or Loan hereunder (taking into consideration the policies of such
Lender or such Related Person with respect to capital adequacy, liquidity
coverage and allocations among customers), then from time to time either (x)
within 10 days of demand thereof (if paid directly to such Lender by the
Borrower from funds other than Collections) or (y) on the next Settlement Date
after such tenth day if no direct payment was made (from Collections held in the
Collection Account in accordance with the Priority of Payments), the Borrower
will pay to the Lender, on behalf of such Lender or any such Related Person, a
fee equal to such additional amount or amounts as will compensate such Lender or
such Related Person for any such reduction in its rate of return or the
imposition of such capital or liquidity charge.


(c)Timing and Details of Demands. Each demand made pursuant to this Section 2.07
shall be provided by a Lender to the Borrower in writing and shall state, in
reasonable detail, the reasons therefor and, in the absence of manifest error,
shall be conclusive and binding on the Borrower. In determining the amount owed
by the Borrower under this Section 2.07, any applicable Lender or Related Person
may use any method of averaging and attribution that it shall reasonably deem
applicable so long as it applies such method to other similar transactions.
Failure or delay on the part of any Lender or Related Person to demand
compensation pursuant to this Section 2.07 shall not constitute a waiver of any
such Lender or Related Person’s right to compensation; provided that the
Borrower shall not be required to compensate such Lender or Related Person
pursuant to this Section 2.07 for any increased costs or reductions incurred
more than nine months prior to the date that such Lender or Related Person
notifies the Borrower of the Regulatory Requirement giving rise thereto;
provided further that, if such Regulatory Requirement is retroactive, then the
nine-month period referred to in the preceding proviso shall be extended to
include the period of retroactive effect thereof.


SECTION 2.08    Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under this Agreement shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions




41

--------------------------------------------------------------------------------





and withholdings applicable to additional sums payable under this Section) the
applicable Affected Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Paying Agent and the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(d)Indemnification by the Borrower. The Borrower shall indemnify each Affected
Party, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Party or required to be withheld or deducted from a payment to such
Affected Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent and the Paying Agent), or by the Paying Agent
or the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent and the Paying Agent, within 10 days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent or
the Paying Agent, as applicable, for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.03(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Paying Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent or the Paying
Agent, as applicable, shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent and the Paying Agent to set off and
apply any and all amounts at any time owing to such Lender under any Transaction
Document or otherwise payable by the Administrative Agent or the Paying Agent to
the Lender from any other source against any amount due to the Administrative
Agent or the Paying Agent, as applicable under this paragraph (e).


(f)
Status of Lenders.





42

--------------------------------------------------------------------------------





(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower, the Paying Agent and the Administrative Agent, at
the time or times reasonably requested by the Borrower, the Paying Agent or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower, the Paying Agent or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower, the Paying Agent or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower, the Paying Agent or the Administrative Agent as will enable the
Borrower, the Paying Agent or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.08(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)
any Lender that is a U.S. Person shall deliver to the Borrower, the Paying Agent
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, the Paying Agent or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;



(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower, the Paying Agent and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower, the Paying Agent
or the Administrative Agent), whichever of the following is applicable:



(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under this Agreement, executed originals of IRS Form W-8BEN- E or W-8BEN (or any
successor form), as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN-E or W- 8BEN (or any successor form), as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;





43

--------------------------------------------------------------------------------





(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or



(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;



(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower, the Paying Agent and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower, the Paying Agent
or the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower, the
Paying Agent or the Administrative Agent to determine the withholding or
deduction required to be made; and



(D)
if a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower, the Paying Agent and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower, the Paying Agent or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower, the Paying Agent and the Administrative Agent to comply with their
obligations under FATCA and to





44

--------------------------------------------------------------------------------





determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(E)
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower, the Paying Agent and the
Administrative Agent in writing of its legal inability to do so.



(g)Survival. Each party’s obligations under this Section 2.08 shall survive the
resignation or replacement of the Administrative Agent, the Paying Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.


(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)Cost of Funds Disclosure. JPMorgan, as a Committed Lender hereby notifies
each LC Group Member that: (i) JPMorgan and/or its affiliates may from time to
time purchase, hold or sell, as principal and/or agent, Commercial Paper issued
by its affiliated Conduit Lender; (ii) JPMorgan and/or its affiliates act as
administrative agent for its affiliated Conduit Lender, and as administrative
agent JPMorgan manages its affiliated Conduit Lender’s issuance of Commercial
Paper, including the selection of amount and tenor of Commercial Paper issuance,
and the discount or interest rate applicable thereto; (iii) JPMorgan and/or its
affiliates act as a Commercial Paper dealer for its affiliated Conduit Lender;
and (iv) JPMorgan’s activities as administrative agent and Commercial Paper
dealer for its affiliated Conduit Lender, and as a purchaser or seller of
Commercial Paper, impact the interest or discount rate applicable to the
Commercial Paper issued by its affiliated Conduit Lender, which impact the CP
Rate paid by the




45

--------------------------------------------------------------------------------





Borrower hereunder. By execution hereof, Borrower on behalf of itself and each
LC Group Member hereby (x) acknowledges the foregoing and agrees that JPMorgan
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the interest or discount rate paid by its affiliated
Conduit Lender in connection with its Commercial Paper issuance; (y)
acknowledges that the discount or interest rate at which JPMorgan and/or its
affiliates purchase or sell Commercial Paper will be determined by JPMorgan
and/or its affiliates in their sole discretion and may differ from the discount
or interest rate applicable to comparable transactions entered into by JPMorgan
and/or its affiliates on the relevant date; and (z) waives any conflict of
interest arising by reason of JPMorgan and/or its affiliates acting as
administrative agent and Commercial Paper dealer for its affiliated Conduit
Lender while acting as purchaser or seller of Commercial Paper.


SECTION 2.09    Costs Related to Advance or Prepayment Failures.    The Borrower
agrees to reimburse each Lender, either (x) within 10 days of demand thereof (if
paid directly to such Lender by the Borrower from funds other than Collections)
or (y) on the next Settlement Date after such tenth day if no direct payment was
made (from Collections held in the Collection Account in accordance with the
Priority of Payments), for all reasonable losses, expenses, liabilities
(including, without limitation, with respect to any interest or fee paid by such
Lender to any lender, note buyer, credit or liquidity support provider, dealer,
placement agent or other Person) or losses or costs arising in connection with
the re-deployment of funds, which such Lender may sustain if for any reason
(including any failure to satisfy any condition precedent), the Borrower fails
to accept an Advance on any scheduled Advance Date after delivery of an Advance
Notice, fails to make a prepayment on any scheduled Prepayment/Release Date
after delivery of any Prepayment/Release Notice (that, in the case of any such
Advance Notice or Prepayment/Release Notice, as the case may be, has not been
revoked prior to the second Business Day preceding the applicable Advance Date
or Prepayment/Release Date, as the case may be), or (iii) makes any prepayment
on a day that is not the last day of an Interest Period. A certificate as to any
amounts payable pursuant to this Section 2.09 submitted to the Borrower by any
Lender (with a copy to the Administrative Agent), providing a reasonably
detailed calculation of such amounts and the basis for requesting such payment,
shall be conclusive in the absence of manifest error. In connection with any
amounts to be reimbursed to any Lender on a Settlement Date pursuant to this
Section, the Borrower hereby agrees that it shall cause the Servicer to reflect
such amounts to be reimbursed to each Lender on the Servicer’s Monthly
Settlement Certificate.


SECTION 2.10 Designation of Different Lending Office. If any Lender or a Related
Person thereof requests compensation under Section 2.07, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, a
Related Person thereof or any Governmental Authority for the account of any
Lender or a Related Person thereof pursuant to Section 2.08, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.07 or 2.08, as the case may be, in the future, and (ii) would not subject such
Lender or such Related Person to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such Related Person. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.




46

--------------------------------------------------------------------------------





SECTION 2.11 Syndication. If at any time (i) no Event of Default has occurred
and is continuing hereunder, and (ii) any Lender intends to assign its
Commitment and/or Loan to any assignee that is not a JPM Person (other than an
assignment pursuant to Section 9.03(d)), the Administrative Agent shall provide
the Borrower with at least five Business Days prior written notice thereof and
the Administrative Agent and the Borrower shall work together in good faith to
amend this Agreement in order to add provisions with respect to defaulting
Lenders that are reasonably acceptable to the Administrative Agent and the
Borrower, or, if no agreement is reached in such 5 Business Day period, then the
LSTA form provisions shall be added at such time (the “LSTA Modified Terms”);
provided, notwithstanding any other requirement set forth herein for an
amendment to be effective, an amendment pursuant to this Section 2.11 shall be
effective upon either (A) mutual written agreement of the Borrower and the
Administrative Agent; or (B) a writing signed by the Administrative Agent only
in accordance with this subsection setting forth the LSTA Modified Terms that
shall become part hereof; provided, however that, if in the reasonable judgment
of the Administrative Agent, the rights, duties, immunities or liabilities of
the Paying Agent or the Collateral Trustee would be adversely affected thereby,
such affected Agent’s consent shall be required; and provided, further that if,
in the judgment of the Paying Agent or the Collateral Trustee, the rights,
duties, immunities or liabilities of such Agent would be adversely affected
thereby, then such amendment shall not be effective against such Agent until
such Agent has given its written consent thereto.


SECTION 2.12    Illegality; Substituted Interest Rates.


(a)
If prior to the commencement of any Interest Period:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining LIBOR or the Daily LIBOR Rate, as applicable (including,
without limitation, because LIBOR is not available or published on a current
basis), for such Interest Period; or


(ii)    the Administrative Agent is advised by any Lender that LIBOR or the
Daily LIBOR Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making, maintaining
or funding their Loan,
then the Administrative Agent shall give notice thereof to the Borrower by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such notice no longer exist, then the Administrative Agent shall suspend the
availability of LIBOR and each affected Loan then outstanding, if any, shall,
until payment in full thereof, bear interest using the Interest Rate calculated
using the Alternate Base Rate as the Benchmark Rate rather than LIBOR.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of LIBOR has made a public statement
that the administrator of LIBOR is insolvent (and there is no successor
administrator that will continue publication of LIBOR), (x) the administrator of
LIBOR has made




47

--------------------------------------------------------------------------------





a public statement identifying a specific date after which LIBOR will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of LIBOR), (y) the
supervisor for the administrator of LIBOR has made a public statement
identifying a specific date after which LIBOR will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of LIBOR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.12(b), only to the extent LIBOR is not
available or published at such time on a current basis), any Loan shall bear
interest using the Interest Rate calculated using the Alternate Base Rate as the
Benchmark Rate rather than LIBOR.


(c)    The interest rate on each Loan hereunder may be determined by reference
to LIBOR, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.12(b) of this
Agreement, such Section 2.12(b) provides a mechanism for determining an
alternative rate of interest. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, will be similar to, or produce the same value or economic equivalence of,
LIBOR or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.




48

--------------------------------------------------------------------------------





ARTICLE III
COLLECTIONS, PAYMENTS AND DISTRIBUTIONS


SECTION 3.01    Obligor Payments; Netting of Seller and Servicer Purchases;
Account Deposits and Transfers.


(a)Payment and Deposit of Collections. Subject to subsection (b) of this
Section, the Borrower shall, or shall cause the Servicer to, instruct and cause
the Obligors of Purchased Receivables to send all Scheduled Payments and other
amounts due thereunder directly to the Servicer and cause all ACH debits from an
Obligor’s bank account to be remitted to the Servicer’s servicing account,
subject to the rights under the Servicing Agreement to retain a Collection Agent
or sub-servicer. All Collections or other proceeds of Collateral received by the
Servicer, Borrower, any other LC Group Member, any Collection Agent, or any
other sub-servicer or agent of any of them, shall be transferred to the
Collection Account within the Designated Business Days of receipt thereof;
provided, that all such Collections and proceeds shall be held in trust for and
on behalf of the Collateral Trustee, for the benefit of the Secured Parties,
until deposited into the Collection Account.


(b)Collections Following Event of Default. Upon the occurrence and during the
continuance of any Event of Default or Servicer Default, (i) at the request of
the Administrative Agent, the Borrower shall, or shall cause the Servicer to,
instruct and cause all Obligors of Purchased Receivables to send all Scheduled
Payments and other amounts due thereunder directly to the Administrative Agent
or its designee, and cause all ACH debits from an Obligor’s bank account to be
remitted to the bank account designated by the Administrative Agent or its
designee; and (ii) the Borrower hereby authorizes the Administrative Agent to
send directions to each Obligor to make such payments as directed by the
Administrative Agent or to cause such remittances of ACH debits from an
Obligor’s bank account to the bank account designated by the Administrative
Agent.


(c)Seller Repurchases. The Borrower shall cause the Seller to deposit into the
Collection Account the Repurchase Price for all Purchased Receivables
repurchased by the Seller pursuant to the Receivables Purchase Agreement on the
applicable date for such repurchase as set forth in the Receivables Purchase
Agreement, or on the alternative payment date (if any) set forth in and pursuant
to the terms of this Section 3.01(c). Notwithstanding anything to the contrary
set forth in the Receivables Purchase Agreement, as long as LendingClub is then
acting as Servicer and there is no Default, Event of Default, Seller Default, or
Servicer Default that has occurred and is continuing:


(i)    the aggregate Repurchase Price due by the Seller for any Collection
Period shall not be due until the next date occurring after such Collection
Period that the Servicer’s Monthly Settlement Certificate is required to be
delivered pursuant to Section 3.05(a),


(ii)    the Seller shall only be required to remit the aggregate Repurchase
Price for any Collection Period into the Collection Account on such due date
identified in the foregoing clause (i) up to the amount of any shortfall in
Available Funds on deposit in the Collection Account at such time to make full
distributions on the related Settlement




49

--------------------------------------------------------------------------------





Date to all Persons entitled thereto (or to the Reserve Account) pursuant to
Section 3.02(a)(i) through (vii),


(iii)    the Seller may pay any portion of the aggregate Repurchase Price not
required to be remitted into the Collection Account pursuant to the foregoing
clause (ii) directly to the Borrower or, at the sole option of the Borrower,
such amount may be offset against a distribution of an equal amount to be made
by the Borrower to LendingClub with respect to its Equity Interest in the
Borrower (as long as, for the avoidance of doubt, the Borrower will be Solvent
after making any such deemed distribution, there will be no Borrowing Base
Deficiency or other Event of Default after giving effect thereto, and such
deemed distribution complies with all applicable Requirements of Law); and


(iv)    at the sole option of the Seller, any Purchased Receivable required to
be repurchased pursuant to the Receivables Purchase Agreement may instead by
retained by the Borrower as an Excluded Receivable as long as there is no
Borrowing Base Deficiency (as determined immediately after such Receivable is
categorized as an Excluded Receivable under this subsection).


(d)Reserve Account Transfers. If any Servicer’s Monthly Settlement Certificate
delivered pursuant to Section 3.05(a) identifies that either (i) there are
insufficient Available Funds then on deposit in the Collection Account to make
all distributions in full pursuant to Sections 3.02(a)(i) through (vii) on the
related Settlement Date, or (ii) after giving effect to all distributions to be
made on such Settlement Date, the amount on deposit in the Reserve Account will
exceed the Required Reserve Account Amount, then on the applicable Settlement
Date, prior to making any distributions pursuant to Section 3.02, the Paying
Agent (solely in accordance with the Servicer’s Monthly Settlement Certificate)
shall transfer from the Reserve Account into the Collection Account, the amount
of such identified shortfall in Available Funds or identified excess in Reserve
Account funds, as the case may be, up to the amount of funds then on deposit in
the Reserve Account, for distribution on such Settlement Date as Available Funds
pursuant to Section
3.02. On the earlier of the Final Maturity Date and the date on or after the
Commitment Termination Date on which the Aggregate Loan Amount has been reduced
to zero, all amounts on deposit in the Reserve Account shall be transferred by
the Account Bank, at the direction of the Administrative Agent, from the Reserve
Account to the Collection Account for distribution as Available Funds pursuant
to Section 3.02; provided that if the Reserve Account Termination Date occurs
prior to such date, all amounts on deposit in the Reserve Account shall be
transferred by the Account Bank, at the direction of the Administrative Agent,
from the Reserve Account to the Borrower’s Designated Account.


(e)Reserve Account Supplemental Deposits. If the Required Reserve Account
Deposit Amount is positive on any Business Day (after giving effect to any
Advances, prepayments, or distributions to be made on such Business Day), the
Borrower shall remit to the Paying Agent, for immediate deposit into the Reserve
Account, an amount equal to such Required Reserve Account Deposit Amount.


SECTION 3.02    Distributions.




50

--------------------------------------------------------------------------------





(a)Monthly Distributions. Subject to subsection (b) and (c) of this Section, on
each Settlement Date, based on the Servicer’s Monthly Settlement Certificate,
the Paying Agent shall make the following distributions (without duplication) in
the following order of priority (such order of priority, as may be modified by
subsection (c) of this Section following an Event of Default, the “Priority of
Payments”) to the extent of Available Funds on deposit in the Collection Account
(and, if there are insufficient Available Funds to make any distribution under
any particular clause in full, pro rata to each Person entitled to a
distribution pursuant to such clause, as determined based on the maximum amount
that could be distributable to each such Person under such clause):


(i)first, pro rata to each Agent, the Custodian (if applicable), and the Account
Bank (to the extent not deducted from the Collection Account or Reserve
Account), all accrued but unpaid fees, reimbursable expenses, and indemnity
amounts owed to such Person in such capacity under any Transaction Document or
any related fee letter; provided, that no Person shall receive cumulative
distributions (for all applicable Settlement Dates in any calendar year) under
this priority first for expenses and indemnity amounts in excess of $[***]
(provided that no such annual limit shall be applicable upon the occurrence and
continuance of an Event of Default);
(ii)second, to the Servicer, an amount equal to the Servicing Fee with respect
to the preceding Collection Period (and any unpaid Servicing Fee from any prior
Collection Period), and if such Servicer is a successor Servicer, all accrued
but unpaid fees (without duplication of the Servicing Fee), reimbursable
expenses, and indemnity amounts owed to such Person in such capacity under any
Transaction Document or any related fee letter; provided, that no Person shall
receive cumulative distributions (for all applicable Settlement Dates in any
calendar year) under this priority second for expenses and indemnity amounts in
excess of $[***];
(iii)third, to any backup servicer, any fees, reasonable expenses incurred in
connection with transitioning servicing, indemnity amounts and any other amounts
due to such backup servicer for such Collection Period, and any of the foregoing
that remains unpaid from prior Collection Periods; provided, that no Person
shall receive cumulative distributions (for all applicable Settlement Dates in
any calendar year) under this priority third for obligations other than
scheduled fees and transition expenses (which transition costs shall not exceed
$[***], including boarding fees) in excess of $[***] (provided that no such
annual limit shall be applicable upon the occurrence and continuance of an Event
of Default);
(iv)fourth, to each Lender, the accrued and unpaid interest on outstanding Loans
of such Lender for the immediately preceding Interest Period and any accrued and
unpaid interest on outstanding Loans for such Lender for any prior Interest
Periods, and any accrued and unpaid Unused Fees for such Lender;
(v)fifth, to each Lender, such Lender’s Pro Rata Share of the amount of any
Borrowing Base Deficiency and the amount of any voluntary prepayment scheduled
for such Settlement Date pursuant to the terms hereof;




51

--------------------------------------------------------------------------------





(vi)sixth, to the Reserve Account, an amount equal to the Required Reserve
Account Deposit Amount, as determined on such Settlement Date (after giving
effect to any distributions made or to be made on such date);
(vii)seventh, on and after the Commitment Termination Date, to each Lender, such
Lender’s Pro Rata Share of all remaining Available Funds until the Aggregate
Loan Amount has been reduced to zero;
(viii)eighth, to each Lender, pro rata, any amount owed to such Lender (or its
Related Person) pursuant to Sections 2.07 through 2.09;
(ix)ninth, to each of the Secured Parties, all other fees, expenses, indemnity
payments, and other Obligations due and owing (not paid pursuant to any of the
preceding clauses, including amounts not paid under any higher priority as a
result of any applicable annual limitation or cap for payments of that type
under such higher priority) to such Secured Party by the Borrower; and
(x)tenth, to LendingClub (as a distribution from the Borrower) by deposit to the
Borrower’s Designated Account, all remaining Available Funds.
(b)Objections to Servicer’s Monthly Settlement Certificate. Notwithstanding
anything to the contrary set forth in subsection (a) of this Section, if on or
prior to 5:00 p.m. New York City time on the Business Day before any Settlement
Date, the Paying Agent and the Servicer have received a written notice from the
Administrative Agent that the Administrative Agent has made a good faith
determination that the application of funds provided for in the Servicer’s
Monthly Settlement Certificate submitted by the Servicer for such Settlement
Date does not comply with this Section (which notice shall provide the detailed
basis of any such determination), then (i) the Paying Agent shall not make any
distributions in accordance with such Servicer’s Monthly Settlement Certificate;
and (ii) the Servicer (or, if the Servicer fails to do so, the Administrative
Agent) shall provide to the Paying Agent a revised Servicer’s Monthly Settlement
Certificate reasonably acceptable to the Administrative Agent (or, in the case
of the Administrative Agent, distribution instructions in a form reasonably
acceptable to the Paying Agent) that are in compliance with this Section by no
later than the Business Day following the Business Day on which such notice from
the Administrative Agent has been received by the Servicer on or prior to 5:00
p.m. New York City time on such Business Day. The Paying Agent shall make the
distributions set forth in subsection (a) of this Section on the Settlement Date
based on such revised Servicer’s Monthly Settlement Certificate (or distribution
instructions); provided, that if such revised Servicer’s Monthly Settlement
Certificate (or distribution instructions) are received after 5:00 p.m. New York
time on the Business Day before the scheduled Settlement Date, then the related
“Settlement Date” shall be deemed to be the Business Day following the first
Business Day on which such revised Servicer’s Monthly Settlement Certificate (or
distribution instructions) has been received by the Paying Agent on or prior to
5:00 p.m. on such Business Day.


(c)Distributions Following an Event of Default. Notwithstanding the terms of
subsection (a) of this Section, after the occurrence and during the continuance
of an Event of Default, (i) the Collateral Trustee shall deposit the proceeds of
all Collateral into the Collection Account (or such other account as has been
designated by the Administrative Agent), and (ii) the Paying Agent shall apply
all funds on deposit in the Collection Account or the Reserve Account (and the
Administrative Agent shall apply all Collections and other Borrower funds on
deposit in




52

--------------------------------------------------------------------------------





any such other account) to any outstanding Obligations in any order of priority
as directed by the Administrative Agent in its sole discretion; provided, that,
solely as among the Agents, no Agent or other third party shall have a
distribution priority that is lower than the priority set forth in subsection
(a) above unless such Agent has provided its prior written approval thereof.


SECTION 3.03    Payments Generally.
(a)Payment of Obligations. Except with respect to Obligations to be paid from
funds on deposit in the Collection Account, the Borrower shall remit any
Obligation due hereunder or under any Transaction Document to the Paying Agent
at its designated account not later than 12:00 noon, New York City time, on the
date when due in immediately available funds. Any funds received after that time
will be deemed to have been received on the next Business Day.


(b)Obligations Absolute; No Setoff. All Obligations are absolute, unconditional,
and shall be paid by the Borrower without setoff, defense, counterclaim,
abatement, diminution or deduction of any kind, all of the foregoing of which,
to the extent arising under applicable law, are hereby expressly waived by the
Borrower.


(c)Business Day. Except as otherwise expressly provided herein, whenever any
payment shall become due or is required to be made on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest, if
applicable.


SECTION 3.04    Establishment and Maintenance of Accounts.
(a)Collection Account and Reserve Account. On or prior to the Closing Date, the
Borrower shall establish two separate segregated trust accounts (that constitute
securities accounts for purposes of the UCC), each in the name of the Borrower
at the Account Bank, which shall be identified by account number in the Account
Control Agreement as the “Collection Account” (the “Collection Account”) and the
“Reserve Account” (the “Reserve Account”). Each of the Collection Account and
the Reserve Account shall be under the sole “control” (within the meaning of the
UCC) of the Collateral Trustee, for the benefit of the Secured Parties. The
Borrower shall continue to maintain the Collection Account until the Commitments
have been terminated and all Obligations (other than contingent obligations as
to which no claims have been asserted) have been indefeasibly paid in full
(“Payment in Full”). The Borrower shall continue to maintain the Reserve Account
until the Reserve Account Termination Date. The Account Bank shall take
directions with respect to the Collection Account and the Reserve Account solely
from the Collateral Trustee (and the Collateral Trustee hereby agrees to act
with respect thereto at the direction of the Administrative Agent); provided,
that the Account Bank shall follow (i) the standing instructions expressly set
forth in the Account Control Agreement with respect to transfers and
distributions to be made by the Paying Agent in accordance herewith (which shall
be based made based upon such certificates, notices or other documentation
expressly set forth herein as the basis for making any such transfer or
distribution hereunder) and (ii) unless an Event of Default has occurred and is
continuing and the Account Bank has received a “Notice of Exclusive Control” (as
defined in the Account Control Agreement), directions from the Borrower with
respect to the investment of funds on deposit in the Collection Account and the
Reserve Account in Permitted Investments pursuant to the terms of and as set
forth in the Account Control




53

--------------------------------------------------------------------------------





Agreement. The Collection Account and the Reserve Account shall be subject at
all times (with respect to the Collection Account) or until the Reserve Account
Termination Date (with respect to the Reserve Account) to a first-priority
perfected security interest in favor of the Collateral Trustee, for the benefit
of the Secured Parties, and each such account shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Collateral Trustee on behalf of the Secured Parties.


(b)If at any time and in any context whatsoever the Account Bank or Paying Agent
receives inconsistent or conflicting instructions with respect to disposition of
funds or any other matter with respect to the Reserve Account or the Collection
Account, (i) the instructions of the Collateral Trustee shall be controlling
over all other instructions of any other Person and the Account Bank and Paying
Agent shall be held harmless in following such instructions; and (ii) the
Collateral Trustee shall have no duty or obligation to provide instructions with
respect to any matter and if the Collateral Trustee declines to resolve a
conflict in instructions or provide instructions with respect to any disposition
of funds or other activity involving the Reserve Account or the Collection
Account, then the instructions of the Administrative Agent shall be controlling
over all other instructions of any other Person and the Account Bank and Paying
Agent shall be held harmless in following such instructions.


SECTION 3.05    Distribution Reporting; Lender Access to Information.


(a)Servicer’s Monthly Settlement Certificate. No later than 1:00 p.m., New York
City time, on the second (2nd) Business Day immediately preceding each
Settlement Date, the Borrower shall cause the Servicer to deliver to the Paying
Agent and the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice) a copy of
the Servicer’s Monthly Settlement Certificate executed by an Authorized Officer
of the Servicer substantially in the form of Exhibit G, which shall contain: (i)
instructions with respect to the specific distributions to be made by the Paying
Agent from Available Funds to each Person entitled thereto (or for deposit into
the Reserve Account) on the related Settlement Date pursuant to Section 3.02(a);
(ii) identification of any amount to be transferred from the Reserve Account
into the Collection Account pursuant to Section 3.01(d); (iii) a certification
that, as of such date and as of the Settlement Date (after giving effect to all
distributions and transfers contemplated on such date), each of the Borrower,
Seller and Servicer is and will be Solvent and no Event of Default, Default,
Seller Default, Servicer Default or event that, with the giving of notice or
passage of time or both, would become a Seller Default or a Servicer Default,
has occurred or will occur as of such Settlement Date (after giving effect to
all distributions and transfers contemplated on such date), or describing any of
the foregoing that has occurred and the steps being taken as a result thereof;
(iv) attaching a Borrowing Base Certificate, dated and current as of the close
of business on the date preceding the delivery date for such Servicer’s Monthly
Settlement Certificate set forth above, and showing as of such date and on a pro
forma basis as of the Settlement Date (after giving effect to all distributions,
transfers and other activity to occur on such Settlement Date), the calculation
of the Eligible Pool Balance, Excess Concentration Amount, and Borrowing Base;
(v) attaching a Data File; (vi) attaching a detailed Portfolio Report providing
(A) collections activity with respect to the Collateral for the immediately
preceding Collection Period, (B) a detailed calculation of (1) the Origination
Weighted Cumulative Loss Ratio and Purchased Portfolio Weighted Cumulative Loss
Ratio as of the last day of the immediately preceding Collection Period
(including, without limitation, each




54

--------------------------------------------------------------------------------





component thereof set forth on Schedule II) as of the last day of the preceding
Collection Period,
(2) the “Cohort Loss Value” determined pursuant to the Model used to calculate
the Advance Rate and the other applicable data (including, without limitation,
with respect to any applicable adjustments forming part of such Advance Rate
calculation) used in such Model (as referred to in Schedule II), and (3) the
income verification percentage of Eligible Receivables that are Purchased
Receivables as of the last day of the preceding Collection Period; (C) all other
information needed by the Agents or Lenders for performance management and
regulatory capital review, and (D) a certification as to the truth and accuracy
of the foregoing, and that no Amortization Event has occurred (or reasonable
detail with respect to any Amortization Event that has occurred); (vii)
containing the Supplemental Information and Certification; and (viii) containing
such other information as is reasonably requested by the Administrative Agent.
The Borrower shall, or shall cause the Servicer to, immediately notify the
Administrative Agent and Paying Agent if any such pro forma information or
calculations fail to be true as of the applicable Settlement Date, together with
corrected and updated information and calculations as of such Settlement Date.


(b)Lender Access to Information. The Administrative Agent may, at its option,
make available to the Lenders via email, ftp site or internet website, all
statements, reports and other information in its possession received under or in
connection with this Agreement or any other Transaction Document. The
Administrative Agent makes no representations or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor. In
connection with providing access to any ftp or internet website, the
Administrative Agent may require registration and the acceptance of a disclaimer
and such site may be password-protected. None of the Administrative Agent,
Paying Agent or Collateral Trustee shall be liable for the dissemination of
information in accordance with this Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01 Representations and Warranties of the Borrower. The Borrower makes
the following representations and warranties, on which each Lender relies in
funding each Advance, on which each Agent relies in entering into and continuing
to perform under this Agreement, and on which the Collateral Trustee relies in
receiving a security interest in the Purchased Receivables and the other
Collateral. Such representations and warranties of the Borrower are made as of
the date of this Agreement, as of each Advance Date (after giving effect to the
funding of the applicable Advance), and as of each Prepayment/Release Date on
which there is a Release (after giving effect thereto), unless such
representation or warranty expressly refers to an earlier date, in which case it
is made on such date with respect to such earlier date. The representations and
warranties shall survive execution of this Agreement, the granting of Liens
under the Security Agreement, the funding of each Advance and the Release of any
Liens (but excluding with respect to any Receivables subject to such Release
following the release of the Lien thereon).


(a)Organization and Good Standing. The Borrower is (i) a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and (ii) except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change, is in good
standing with every Governmental Authority having jurisdiction over its
activities.




55

--------------------------------------------------------------------------------





(b)Power and Authority; Enforceability. The Borrower has all requisite power and
authority to own its properties, carry on its business as and where now being
conducted and execute and deliver this Agreement and each other Transaction
Document to which it is a party, perform all of its obligations hereunder and
thereunder, and to carry out the transactions contemplated hereby and thereby.
Each of this Agreement and each other Transaction Document to which the Borrower
is party has been duly and validly executed and delivered by the Borrower and is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally or general equitable principles (whether considered
in a proceeding in equity or at law).


(c)Consents and Approvals. The Borrower has all qualifications, regulatory
permissions and/or licenses necessary, and no consent, approval, authorization,
registration, filing or order of any court or Governmental Authority is
required, for the execution, delivery and performance by the Borrower of, or
compliance by the Borrower with, this Agreement or any other Transaction
Document to which it is a party, or the consummation of the transactions
contemplated hereby (including the acquisition of the Purchased Receivables and
other Purchased Assets by the Borrower from the Seller and the pledge and grant
of the Purchased Receivables and other Purchased Assets by the Borrower to
Collateral Trustee, for the benefit of the Secured Parties), except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.


(d)No Lien on Purchased Assets. Neither the execution and delivery of this
Agreement or any other Transaction Document to which the Borrower is party, nor
the consummation of the transactions contemplated hereby or thereby, nor
compliance with the terms and conditions hereof or thereof, will result in the
creation or imposition of any Lien on any Purchased Receivable or other
Purchased Assets except in favor of the Collateral Trustee, for the benefit of
the Secured Parties.


(e)No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Borrower is a party
and compliance with the terms of this Agreement and the other Transaction
Documents to which the Borrower is a party do not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the Borrower Organizational
Documents, or any material indenture, agreement, mortgage, deed of trust or
other instrument to which the Borrower is a party or by which it is bound, or
result in the creation or imposition of any Lien upon any of the properties of
the Borrower pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than the Permitted Liens) or, except as
could not reasonably be expected to result in a Material Adverse Change, violate
any applicable law, order, rule, regulation, ordinance or directive of any
Governmental Authority, of any court, or of any federal or State regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Borrower or any of its properties.


(f)No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower, before
any court, regulatory body, administrative agency or other tribunal or other
Governmental Authority (i) asserting the invalidity of this Agreement, or any
other the Transaction Document to which the




56

--------------------------------------------------------------------------------





Borrower is a party, or the transactions contemplated hereby or thereby, (ii)
seeking to prevent the incurrence of indebtedness by the Borrower hereunder, or
(iii) that could reasonably be expected to result in a Material Adverse Change.
(g)Regulations T, U and X. No proceeds of any Advance will be used, directly or
indirectly, by the Borrower for the purpose of purchasing or carrying any Margin
Stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) or for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry Margin Stock or for any other
purpose which might cause any Loan to be a “purpose credit” within the meaning
of Regulation U. Neither the making of any Loan hereunder, nor the use of the
proceeds thereof, will violate or otherwise conflict with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.


(h)Investment Company Act and Volcker Rule Representations. (i) The Borrower is
not a “covered fund” within the meaning of the final regulations issued December
10, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, commonly known as the “Volcker Rule” (in making
such determination, the Borrower considered that either (A) the Borrower will
not be a “covered fund” if Borrower is not deemed to be an “investment company”
as that term is defined in Section 3(a)(1) of the Investment Company Act or, (B)
if the Borrower is an “investment company,” the Borrower will rely on the
exemption from the definition of “investment company” provided by Rule 3a-7
under the Investment Company Act, although there may be additional exclusions or
exemptions available to the Borrower); (ii) the Borrower is not, and immediately
after giving effect to the transactions completed on the Closing Date and the
Restatement Closing Date hereunder will not be, required to register as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act; and (iii) the Purchased Receivables
and other assets included in the Collateral are “eligible assets” as defined in
Rule 3a-7 of the Investment Company Act.


(i)Full Disclosure. The information contained herein, in any other Transaction
Document, and in any Advance Notice, Prepayment/Release Notice, Servicer’s
Monthly Settlement Certificate, Borrowing Base Certificate, Data File (including
the loan identification number, Receivable Balance, rating, term, interest rate,
origination date and Purchase Date of any Purchased Receivable), and any other
report, financial statement, exhibit, schedule, officer’s certificate,
instrument, or document furnished by or on behalf of the Borrower or Servicer to
any Lender or any Agent under or in connection with this Agreement or any other
Transaction Document, are and shall be true and correct in all material respects
(or, in the case of projections or other forward looking information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made (it being understood
that such projected financial information is subject to significant
uncertainties and contingencies, any of which are beyond the Borrower’s control,
that no assurance can be given that any particular projections will be realized
and that actual results during the period or periods covered by any such
projected financial information may differ significantly from the projected
results and such differences may be material)) on the date as of which such
information is stated or certified (as modified or supplemented by other
information so furnished and when taken as a whole) and do not and will not
contain an untrue statement of a material fact, or omit to state any




57

--------------------------------------------------------------------------------





material fact necessary to make the statements herein or therein contained, in
the light of the circumstances under which they were made, not misleading in any
material respect.


(j)No Material Adverse Change. Since December 31, 2016, there is no fact known
to the Borrower that has had or could reasonably be expected to result in a
Material Adverse Change.
(k)Title to Receivables and other Property; Attachment, Perfection and Priority.
(i)    Immediately prior to the transfer to the Seller, the Originator had good
and marketable title to and was the sole legal owner of each Receivable that has
become a Purchased Receivable; the Seller validly purchased each such Receivable
from the Originator, free and clear of any Liens (other than Permitted Liens),
pursuant to the Originator Program Documents; the transfer of such Receivables
pursuant to the Originator Program Documents constitutes a “true sale” thereof
from the Originator to the Seller; and the ownership interest of the Seller in
each such Receivable is a valid, perfected, and continuing, first priority
Security Interest therein that is effective against creditors of and transferees
from the Originator; the Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any Receivable that has become a
Purchased Receivable to any Person other than the Seller; all of the foregoing
with respect to the Receivables that became Purchased Receivables applies
equally to any other Purchased Assets and Collateral that were subject to the
Originator Program Documents.


(ii)    Immediately prior to the transfer to the Borrower, the Seller had good
and marketable title to and was the sole legal owner of each Receivable that has
become a Purchased Receivable; the Borrower validly purchased each such
Receivable from the Seller, free and clear of any Liens (other than Permitted
Liens), pursuant to the Receivables Purchase Agreement; the transfer of such
Receivables pursuant to the Receivables Purchase Agreement constitutes a “true
sale” or “true contribution” thereof from the Seller to the Borrower, and the
ownership interest of the Borrower in each such Receivable is a valid,
perfected, and continuing, first priority Security Interest therein that is
effective against creditors of and transferees from the Seller and the
Originator; the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any Purchased Receivable to any Person other
than the Borrower; all of the foregoing representations with respect to the
Purchased Receivables apply equally to any other Purchased Assets and Collateral
that were subject to the Receivables Purchase Agreement.


(iii)    If any Receivable sold by the Originator to the Seller under the
Originator Program Documents or sold by the Seller to the Borrower under the
Receivables Purchase Agreement is a payment intangible (as defined in the UCC),
the sale thereof is automatically perfected upon the transfer thereof.
(iv)    There are no judgment or tax lien filings against the Originator, the
Seller or the Borrower; the Originator, the Seller and the Borrower each
received all consents and approvals required by the terms of any Receivable
Documents governing any Purchased Receivables to the Security Interest granted
in (and, in the case of the Originator






58

--------------------------------------------------------------------------------





and the Seller, the sale of) the Purchased Receivables by such Person pursuant
to the Transaction Documents.


(v)    The Borrower has good and marketable title to, and is the sole owner of,
the Purchased Receivables; the Borrower has good and marketable title to, and is
the sole owner of, all of its property, all of which is Collateral; the Borrower
has the legal right to pledge and convey, and has validly pledged and conveyed,
all of its right, title and interest in all of the Purchased Receivables and
other Collateral to the Collateral Trustee, for the benefit of the Secured
Parties, free and clear of any Liens, other than Permitted Liens; the Security
Agreement, Servicing Agreement, and the Account Control Agreement, together with
the UCC financing statements filed in connection therewith, are effective to
create and maintain a valid, perfected, and continuing, first priority Security
Interest in and Lien on the Collateral in favor of the Collateral Trustee, for
the benefit of the Secured Parties; appropriate financing statements have been
filed with the Secretary of State of the State of Delaware against the Borrower
in favor of the Collateral Trustee, for the benefit of the Secured Parties, to
perfect the Lien in the portion of the Collateral that can be perfected by
filing.


(vi)    No effective financing statement naming any Originator, the Seller or
the Borrower as “debtor” or “seller” covering any Purchased Receivable or other
Collateral is on file with the Secretary of State of the State of Delaware, the
state of organization of the Originator, or any other jurisdiction, and no such
filing has been authorized by the Originator, the Seller, or the Borrower, other
than the filings described in clause (vii) hereof.


(vii)    Financing statements have been filed with the Secretary of State of the
State in which the “debtor” is “located” (within the meaning of Article 9 of the
UCC) against (A) the Originator, as debtor/seller, in favor of the Seller, as
secured party/purchaser; (B) the Seller, as debtor/seller, in favor of the
Borrower, as assignor/secured party/purchaser, and assigned to the Collateral
Trustee, for the benefit of the Secured Parties, as assignee secured party, and
(C) the Borrower, as debtor, in favor of the Collateral Trustee, for the benefit
of the Secured Parties, as secured party, that, in each such case, describe or
cover the Purchased Receivables and other Purchased Assets as collateral
thereunder. All of the foregoing financing statements remain duly filed with the
Secretary of State of the State in which the debtor named therein is located. No
such filing has been assigned to any other Person or terminated. All amendments
to the financing statements listed in this paragraph that are necessary (and
only such amendments that are necessary) to continue the perfection of the
secured party (or assignee secured party, as applicable) listed therein in the
Purchased Receivables and other Purchased Assets under the applicable UCC have
been made (such as in connection with a debtor name change, if applicable).


(viii)    The Account Control Agreement creates a valid and perfected continuing
security interest (as defined in the applicable UCC) in the Reserve Account
(prior to a Reserve Account Termination Date) and the Collection Account in
favor of the Collateral Trustee for the benefit of the Secured Parties, which
security interest is prior to all other Liens. If any Purchased Receivable is
evidenced by an electronic instrument,




59

--------------------------------------------------------------------------------





electronic chattel paper, or transferrable record, the Collateral Trustee, for
the benefit of the Secured Parties, has “control” of the sole authoritative copy
thereof, which is held by the Custodian, pursuant to the Servicing Agreement in
accordance with applicable Electronic Receivables Laws or the UCC, as
applicable. No Person other than the Collateral Trustee, for the benefit of the
Secured Parties, has been given “control” (within the meaning of any applicable
Electronic Receivables Laws or the UCC) of any promissory note or other
Receivables Documents evidencing any Purchased Receivable or any deposit account
or securities account owned by the Borrower.


(l)Independent Consultation. The Borrower has consulted with its own legal
counsel and independent accountants to the extent it has deemed necessary
regarding the tax, accounting and regulatory consequences of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is party, and neither the Borrower nor any other LC Group Member is
participating in such transactions in reliance on any representations of any
Agent, Lender or any Affiliate or counsel of any of them, with respect to tax,
accounting, regulatory or any other matters.


(m)Eligible Receivables. All of the Purchased Receivables have been selected
from the “Prime” or “Near Prime” programs of Seller and, if included in the
Borrowing Base on any Borrower Base Certificate or designated as Eligible
Receivables on any Data File, such Purchased Receivables shall be Eligible
Receivables as of the date of delivery of such Borrowing Base Certificate (or
the date specified thereon). The Borrower shall not make purchases from any
program other than the “Prime” or “Near Prime” programs of Seller without the
prior written consent of the Administrative Agent. The Borrower has (itself or
through the Servicer) conducted such due diligence and other review as it
considered necessary with respect to the Purchased Receivables and other
Collateral to make the representations and warranties herein set forth.


(n)No Fraudulent Conveyance. As of the Closing Date and the Restatement Closing
Date and immediately after giving effect to each Advance, the Borrower is and
will be Solvent, does and intends to pay its debts as they mature. The Borrower
does not intend to incur, or believe that it has incurred, debts beyond its
ability to pay such debts as they mature. The Borrower is not in default under
any material obligation to pay money to any Person. The Borrower is not
contemplating the commencement of Insolvency Proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of the
Borrower or any of its assets. The Borrower is not transferring any Collateral
with any intent to hinder, delay or defraud any of its creditors. The Borrower
will not use the proceeds from any Advance to give any preference to any
creditor or class of creditors. The Borrower has given fair consideration and
reasonably equivalent value in exchange for the sale or transfer to the Borrower
of the Purchased Receivables by the Seller under the Receivables Purchase
Agreement. The Seller has given fair consideration and reasonably equivalent
value in exchange for the sale of to the Seller the Receivables by Originator
under the Originator Program Documents.


(o)All Payments Made In Ordinary Course of Business. Each payment to any Lender
in respect of any principal or interest on its Loan or other Obligation by or on
behalf of the Borrower under or in connection with this Agreement shall be (i) a
payment of a debt incurred by the Borrower in the ordinary course of business
and financial affairs of the Borrower, and (ii) made in the ordinary course of
business and financial affairs of the Borrower. In the event that the true




60

--------------------------------------------------------------------------------





sale of Purchased Receivables from the Seller to the Borrower is recharacterized
by any court as a secured lending rather than a sale, each remittance of
Collections of Purchased Receivables to the Borrower in accordance with this
Agreement and the Servicing Agreement will have been (A) in payment of a debt
incurred by the Seller in the ordinary course of business or financial affairs
of the Seller and the Borrower, and (ii) made in the ordinary course of business
or financial affairs of the Seller and the Borrower.


(p)No Other Business. (x) The Borrower engages in no business activities other
than the purchase or acquisition of the Receivables, Receivable Document
Packages and other related Purchased Assets, and proceeds of the foregoing in
the ordinary course of its business, sale or other disposition of the
Receivables, Receivable Document Packages and other Purchased Assets and
proceeds of the foregoing in the ordinary course of its business, financing its
purchase or acquisition of the Purchased Assets pursuant to this Agreement,
pledging the Purchased Assets and other Collateral under the Transaction
Documents, transactions contemplated by the Transaction Documents, and other
activities relating to the foregoing to the extent permitted by the Borrower
Organizational Documents. (y) Without limiting the foregoing, the Borrower is
not a borrower under any loan or financing agreement, facility or other
arrangement other than the Facility established pursuant to this Agreement and
the other Transaction Documents. The Borrower is not party to any agreement,
covenant or undertaking that restricts the power or authority of the Borrower,
acting without the consent of any other Person, to amend, waive or otherwise
modify any provision of this Agreement or any other Transaction Document.


(q)No Indebtedness. The Borrower has no Indebtedness, other than Indebtedness
incurred hereunder or in connection herewith, including, without limitation,
Indebtedness incurred pursuant to Section 6.03.


(r)
ERISA.



(i)    Schedule VIII sets forth each Plan and Multiemployer Plan as of the
Closing Date and the Restatement Closing Date. Each Plan is in compliance in
form and operation with its terms and with applicable requirements of ERISA and
the Code (including without limitation the Code provisions compliance with which
is necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, except where any failure to comply could not result in
material liability. Each Plan (and each related trust, if any) which is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and, nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would materially
adversely affect the issuance of a favorable determination letter or otherwise
materially adversely affect such qualification). No ERISA Event has occurred, or
is reasonably expected to occur, other than as could not, individually or in the
aggregate, result in material liability.


(ii)    There exists no material Unfunded Pension Liability with respect to any
Pension Plan, except as could not reasonably be expected to result in material
liability.




61

--------------------------------------------------------------------------------





(iii)    None of the Borrower, any Subsidiary or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.


(iv)    There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower, any Subsidiary or any ERISA Affiliate, threatened, which could
reasonably be expected either singly or in the aggregate to result in material
liability.


(v)    The Borrower, any Subsidiary and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
material liability.


(vi)    No Pension Plan which is subject to Section 412 of the Code or Section
302 of ERISA has applied for or received an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 302 or 304 of
ERISA. The Borrower, any Subsidiary, and any ERISA Affiliate have not ceased
operations at a facility so as to become subject to the provisions of Section
4062(e) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made contributions.
None of the Borrower, any Subsidiary or any ERISA Affiliate have incurred or
reasonably expect to incur any liability to PBGC, save for any liability for
premiums due in the ordinary course or other liability which could not
reasonably be expected to result in material liability, and no lien imposed
under the Code or ERISA on the assets of the Borrower or any Subsidiary or any
ERISA Affiliate exists or, to the knowledge of the Borrower, is likely to arise
on account of any Plan. None of the Borrower, any Subsidiary or any ERISA
Affiliate has engaged in a transaction described in Section 4069(a) or 4212(c)
of ERISA.


(vii)    Borrower is not and is not acting on behalf of (A) an “employee benefit
plan” as defined in Section 3(3) of the ERISA, that is subject to Title I of
ERISA,
(B) a “plan” as defined in and subject to Section 4975 of the Code, (C) any
entity deemed to hold Plan Assets, or (D) any entity that is subject to State
statutes regulating investments of, and fiduciary obligations with respect to,
governmental plans (as such term is defined in Section 3(32) of ERISA), that
would be violated by the transactions contemplated by this Agreement.


(s)
Compliance with Law. Each of the Borrower, the Seller, and the Servicer

(i)are in compliance with all applicable Requirements of Law, including all
applicable AML-BSA Laws (as defined in the Receivables Purchase Agreement); and
(ii) are in compliance with each and every order of any Governmental Authority
or other board or tribunal, except, in each case, where any such noncompliance
could not reasonably be expected to result in a Material Adverse Change.




62

--------------------------------------------------------------------------------





(t)Tax Matters. The Borrower has paid and discharged, and has caused LendingClub
to pay and discharge, all material Taxes and governmental charges upon it or
against any of its properties or assets or its income prior to the date after
which penalties attach for failure to pay, except to the extent that (i) such
Person has been contesting in good faith in appropriate proceedings its
obligation to pay such Taxes or charges, (ii) adequate reserves having been set
aside for the payment thereof in accordance with GAAP, and (iii) such failure to
pay could not give rise to a tax lien on any Collateral (other than Liens
described in clause (iii) in the definition of Permitted Liens). The Borrower is
a disregarded entity that is wholly owned by a U.S. Person for federal income
tax purposes and no election has been made or will be made to treat the Borrower
as a corporation or an association taxable as a corporation for federal income
tax purposes.


(u)Compliance with Anti-Bribery Laws. Neither the Borrower nor any other LC
Group Member nor, to the knowledge of the Borrower or such other LC Group
Member, any Affiliate, director, officer, agent, or employee of the Borrower or
such other LC Group Member, or any other Person acting on behalf of the Borrower
or any other LC Group Member is aware of or has taken any action, directly or
indirectly, that could result in a violation or a sanction for violation by such
persons of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar law of any other relevant jurisdiction,
or the rules or regulations thereunder; and the Borrower and each other LC Group
Member has instituted and maintain policies and procedures to ensure compliance
with the foregoing. No part of the proceeds of the Advances will be used,
directly or indirectly, in violation of the Foreign Corrupt Practices Act of
1977 or the U.K. Bribery Act 2010, each as may be amended, or similar law of any
other relevant jurisdiction, or the rules or regulations thereunder.


(v)Compliance with Anti-Money Laundering Laws. The operations of the Borrower
and each other LC Group Member are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act of 1970, as amended by Title III of the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA PATRIOT Act), the applicable money
laundering statutes of all jurisdictions where the Borrower or any other LC
Group Member conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Anti-Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower
or any other LC Group Member with respect to the Anti-Money Laundering Laws is
pending or, to the best knowledge of the Borrower or any such other LC Group
Member, threatened.


(w)No Sanctions. Neither the Borrower nor any other LC Group Member nor, to the
knowledge of the Borrower or any other LC Group Member, any director, officer,
agent, employee or Affiliate of the Borrower or any such other LC Group Member
(i) is, or is controlled or 50% or more owned in the aggregate by or is acting
on behalf of, one or more individuals or entities that are currently the subject
of any sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union,




63

--------------------------------------------------------------------------------





a member state of the European Union (including sanctions administered or
enforced by Her Majesty’s Treasury of the United Kingdom) or other relevant
sanctions authority (collectively, “Sanctions” and such persons, “Sanctioned
Persons” and each such person, a “Sanctioned Person”),
(ii)is located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions that broadly prohibit dealings
with that country or territory (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”) or (iii) will, directly or indirectly, use the proceeds of
the Advances, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other individual or entity in any
manner that would result in a violation of any Sanctions by, or could result in
the imposition of Sanctions against, any Lender or any Agent.


SECTION 4.02 No Waiver. The knowledge by any Agent or Lender (or any employee,
officer, director, representative or agent of any of them) of any inaccuracy or
breach of any representation and warranty provided by the Borrower or any other
LC Group Member (in any capacity) pursuant to this Article IV, any other
Transaction Document, or any other instrument, certificate or agreement,
regardless of when, how or from what source such knowledge is acquired, shall
not be a waiver by such Person with knowledge or any other Person of such
representation and warranty or a waiver of the rights of any of them with
respect to such breach. Each Agent and Lender expressly reserves the right to
assert any and all claims for, or arising from, the breach of any representation
and warranty by the Borrower or any such other LC Group Member, regardless of
any knowledge of such breach prior to Closing Date or the Restatement Closing
Date or at any time thereafter. No Agent or Lender (or any employee, officer,
director, representative or agent of any of them) has any duty to disclose to
the Borrower or any other LC Group Member (in any capacity) any knowledge of any
breach of any representation and warranty, regardless of when, how or from what
source such knowledge is acquired.


ARTICLE V
CONDITIONS


SECTION 5.01 Conditions to the Initial Advance. The obligation to fund the
initial Advance and perform the respective obligations of the Agents and the
Lenders hereunder is subject to satisfaction of all of the conditions precedent
set forth below in this Section, to the sole satisfaction of all of the Agents
and Lenders.


(a)    Transaction Documents. Each Agent and each Lender has received a
counterpart of this Agreement and each other Transaction Document, duly executed
by each party hereto and thereto, in form and substance reasonably satisfactory
to each Agent and each Lender, in each such party’s sole discretion.


(b)    Consents and Waivers. Each party has received all internal and external
approvals and all consents and waivers necessary for the consummation of the
transactions contemplated hereby and by the other Transaction Documents, and all
such approvals, consents and waivers and are in full force and effect,
including, for the avoidance of doubt, confirmation in writing by each of the
rating agencies then rating any applicable Conduit Lender, that the rating on
their commercial paper will not be adversely affected by or withdrawn as a
result of entering into this Agreement.




64

--------------------------------------------------------------------------------





(c)
Upfront Fee and Obligations. The Borrower has paid or caused to be paid

(i) the Upfront Commitment Fee due to each Committed Lender pursuant to the Fee
Letter and (ii) reasonable legal fees and expenses of Chapman and Cutler LLP, as
counsel to the Administrative Agent, for the initial negotiating, documenting
and closing of the transactions contemplated hereby (subject to any mutually
agreed fee cap), and (iii) the reasonable out-of-pocket expenses of the
Administrative Agent, the Collateral Trustee, the Account Bank, and the Paying
Agent pursuant to Section 9.06(a) and the Account Bank pursuant to the Account
Control Agreement;
(d)
Certificates and Resolutions. Each Agent and each Lender has received:



(i)    certified copies of the organizational documents of the Borrower and
LendingClub and each amendment thereto, and resolutions of the Board of
Directors or other governing authority of each of the Borrower and LendingClub
authorizing or ratifying (A) the execution, delivery and performance,
respectively, of all Transaction Documents to which it is a party and
consummation of the transactions contemplated hereby and thereby, (B) in the
case of the Borrower only, the incurrence of the indebtedness contemplated
hereunder, and (C) in the case of the Borrower only, the granting by the
Borrower to the Collateral Trustee, for the benefit of the Secured Parties, of
the security interests contemplated by the Security Agreement, certified by the
Secretary or an Assistant Secretary of the Borrower or LendingClub, as
applicable, as of the Closing Date, which certificate shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded as of the date of such certificate;


(ii)    copies of certificates (long form) or other evidence from the Secretary
of State or other appropriate authority of the State of Delaware, evidencing the
good standing of the Borrower and the Servicer in the State of Delaware, in each
case, dated no earlier than 15 days prior to the Closing Date;


(iii)    a certificate of the Secretary or an Assistant Secretary of the
Borrower and LendingClub, as applicable, certifying the names and the signatures
of its Authorized Officers; and
(iv)    a certificate of an Authorized Officer of LendingClub (in any capacity)
and the Borrower stating that (A) the representations and warranties of such
party in this Agreement and any other Transaction Document are true and correct
as of the Closing Date, (B) such party has complied with all applicable
covenants and agreements in the Transaction Documents to which it is a party,
and (C) all conditions set forth in this Section 5.01 on its part to be
performed or satisfied on or prior to the date hereof have been satisfied.


(e)    Legal Opinions. Each Agent and each Lender has received, in form and
reasonably substance satisfactory to it, the following legal opinions (in each
case, with customary qualifications and limitations):
(i)    a legal opinion from counsel to Borrower, opining that (A) the Borrower
is not a “covered fund” within the meaning of the final regulations issued
December 10, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform
and




65

--------------------------------------------------------------------------------





Consumer Protection Act of 2010, commonly known as the “Volcker Rule;” (B) the
Borrower is not, and immediately after giving effect to the transactions
completed on the Closing Date hereunder will not be, required to register as an
“investment company” within the meaning of the Investment Company Act, as
amended (the “1940 Act”); and (C) the Purchased Receivables and other assets
included in the Collateral are “eligible assets” as defined in Rule 3a-7 of the
Investment Company Act.


(ii)    a legal opinion from counsel to the Borrower and Seller, opining that
each of (i) the security interest in the Purchased Receivables and other
Purchased Assets granted by the Seller to the Borrower, and (ii) the security
interest in the Purchased Receivables, Purchased Assets, Collection Account and
other Collateral granted by the Borrower to the Collateral Trustee, for the
benefit of the Secured Parties, is valid and perfected under the applicable UCC;


(iii)    a legal opinion from counsel to the Borrower and Seller, opining that
the Receivables Purchase Agreement (A) constitutes a true sale or transfer from
the Seller to the Borrower and the Purchased Receivables transferred thereunder
will not be subject to the bankruptcy estate of the Seller, and (B)
nonconsolidation of the Seller and Borrower in event of bankruptcy; and


(iv)    legal opinions from counsel to the Borrower, Seller, and Servicer, and
Collateral Trustee, reasonably satisfactory to the Administrative Agent, with
respect to corporate or other company authority, enforceability, compliance with
law and other standard legal opinions.
(f)    UCC Filings. The Administrative Agent has received (i) UCC search results
with respect to the Seller and the Borrower; (ii) satisfactory evidence of any
required lien releases; and (iii) UCC filings (A) naming the Borrower as debtor
and the Collateral Trustee as secured party, and (B) naming the Seller as
debtor/seller, the Borrower as secured party/purchaser and the Collateral
Trustee as assignee of the original secured party.


(g)    Collection Account and Reserve Account. The Administrative Agent has
received satisfactory evidence of the opening of the Collection Account and the
Reserve Account, and all parties to the Account Control Agreement have executed
such agreement.
(h)    Portfolio Report on Managed Pool Receivables. The Administrative Agent
shall have received from the Servicer a Portfolio Report of the type described
in Section 3.05(a)(vi) with respect to the Managed Pool Receivables as of the
last day of the preceding calendar month.


(i)    Additional Documents. Each Agent and Lender has received such other
documents and information as such party may reasonably request.


(j)    Due Diligence. Each Agent and each Lender has completed, to its
satisfaction, its due diligence review and audits of the Borrower and the
Servicer and their respective management, controlling stockholders, systems,
underwriting, servicing and collection operations, static pool performance and
loan files (subject to the requirements with respect to the delivery of the
initial AUP Letter on or prior to six months from the Closing Date as set forth
in Section 6.01(o)).


66

--------------------------------------------------------------------------------





SECTION 5.02 Conditions to Each Advance and Release. Each Advance (including the
initial Advance) and each Release shall be subject to the conditions precedent
set forth in this Section.


(a)Notices; Deliverables; Limitations. Any Advance or Release, as the case may
be, shall have been requested and made in compliance with, (i) with respect to
any Advance, Section 2.01, and (ii) with respect to any Release, Section 2.04,
including, without limitation, delivery of the applicable Advance Notice or
Prepayment/Release Notice, as the case may be, as and when required thereunder.


(b)No Commitment Termination Date. Solely with respect to any Advance, the
Commitment Termination Date shall not have occurred on or prior to the
applicable Advance Date.


(c)Compliance. On the applicable Activity Date, no Default, Event of Default or
Amortization Event shall have occurred or be continuing, or will arise as a
result of (and after giving effect to) such Advance or Release, as the case may
be.
(d)No Borrowing Base Deficiency or Required Reserve Account Deposit Amount.
After giving effect to such Advance or Release (including any related prepayment
made at the time of such Release and any deposit into or withdrawal from the
Reserve Account to be made in connection with such Advance or Release, as the
case may be), there shall be no Borrowing Base Deficiency and the Required
Reserve Account Deposit Amount shall not be more than zero ($0.00).
(e)Representations and Warranties. The representations and warranties made by
the Seller, Servicer and Borrower in the Transaction Documents shall be true and
correct in all material respects (except to the extent already qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the applicable Activity Date after giving effect
to any Advance or Release (and any related prepayment made at the time of such
Release), as applicable, on such date (except to the extent such representations
and warranties expressly relate to any earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except to the extent already qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects))
as of such earlier date).


(f)Custodian Possession. Solely with respect to any Advance, no Person other
than the Custodian is in actual or constructive possession of the authoritative
copy of any promissory note or other transferrable record included as part of
any Receivable Document Package for each Purchased Receivable, and the
Collateral Trustee, for the benefit of the Secured Parties, has sole “control”
thereof pursuant to the Servicing Agreement. With respect to any Advance, on the
date that the Borrower delivers the applicable Advance Notice with respect to
such Advance, the Seller shall have delivered to the Custodian and the Custodian
shall have sole possession (with “control” by the Collateral Trustee, for the
benefit of the Secured Parties), of the Receivable Document Packages with
respect to the Receivables to be transferred to the Borrower on the related
Advance Date, and such other documentation and information (or Data File) as
required under the Servicing Agreement or reasonably requested by the Custodian,
all of the foregoing of which shall be true, complete and correct in all
material respects.




67

--------------------------------------------------------------------------------





(g)Receivable Review. The Administrative Agent shall have performed (absent an
Event of Default or unless the Borrower otherwise agrees, without the engagement
of a third party verification agent to so perform), a review of the Receivable
Document Packages for the Receivables subject to purchase on the Advance Date
(if applicable), Purchased Receivables included in the Borrowing Base, Managed
Pool Receivables, and other information regarding the Borrower, Seller or
Servicer (including, without limitation, information requested pursuant to
subsection (h) of this Section), and the Administrative Agent shall not have, on
or prior to the applicable Activity Date, provided written notice to the
Borrower and the Servicer of any material uncured Exception or potential failure
of the conditions precedent set forth herein to be satisfied that, in either
case, the Administrative Agent reasonably determines should result in a delay of
such Advance or Release; provided, that any such review of Receivable Document
Packages and other information by the Administrative Agent shall not limit the
reliance by the Administrative Agent and the Lenders on the representations and
warranties of the Borrower, Seller and Servicer made hereunder, under any other
Transaction Document, or under any instrument, certificate or other document
delivered in connection herewith or therewith.


(h)Additional Information. The Borrower shall have provided, or shall have
caused the Servicer to provide, to the Administrative Agent, all other
information that the Administrative Agent may reasonably require upon reasonable
advance notice thereof in connection with such Advance or Release and
satisfaction of the conditions precedent thereto set forth herein.


SECTION 5.03 Conditions to the Restatement Closing Date. This Agreement shall
become effective upon receipt by the Administrative Agent, prior to or on the
Restatement Closing Date, of the following, each in form and substance
reasonably acceptable to the Administrative Agent:


(a)Transaction Documents. Each Agent and each Lender has received a counterpart
of this Agreement and each other amendment to any Transaction Document being
executed on the date hereof, duly executed by each party hereto and thereto, in
form and substance reasonably satisfactory to each Agent and each Lender, in
each such party’s sole discretion.


(b)Consents and Waivers. Each party has received all internal and external
approvals and all consents and waivers necessary for the consummation of the
transactions contemplated hereby and by the other Transaction Documents, and all
such approvals, consents and waivers and are in full force and effect,
including, for the avoidance of doubt, confirmation in writing by each of the
rating agencies then rating any applicable Conduit Lender, that the rating on
their commercial paper will not be adversely affected by or withdrawn as a
result of entering into this Agreement.


(c)
Upfront Fee and Obligations. The Borrower has paid or caused to be paid

(i) the Upfront Extension Commitment Fee due to each Committed Lender pursuant
to the Fee Letter Amendment and (ii) reasonable legal fees and expenses of
Chapman and Cutler LLP, as counsel to the Administrative Agent, for the initial
negotiating, documenting and closing of the transactions contemplated hereby
(subject to any mutually agreed fee cap), and (iii) to the extent applicable,
the reasonable out-of-pocket expenses of the Administrative Agent, the
Collateral




68

--------------------------------------------------------------------------------





Trustee, the Account Bank, and the Paying Agent pursuant to Section 9.06(a) and
the Account Bank pursuant to the Account Control Agreement;


(d)
Certificates and Resolutions. Each Agent and each Lender has received:

(i)    certified copies of the organizational documents of the Borrower and
LendingClub and each amendment thereto, and resolutions of the Board of
Directors or other governing authority of each of the Borrower and LendingClub
authorizing or ratifying (A) the execution, delivery and performance,
respectively, of all Transaction Documents to which it is a party and
consummation of the transactions contemplated hereby and thereby, (B) in the
case of the Borrower only, the incurrence of the indebtedness contemplated
hereunder, and (C) in the case of the Borrower only, the granting by the
Borrower to the Collateral Trustee, for the benefit of the Secured Parties, of
the security interests contemplated by the Security Agreement, certified by the
Secretary or an Assistant Secretary of the Borrower or LendingClub, as
applicable, as of the Restatement Closing Date, which certificate shall state
that the resolutions thereby certified have not been amended, modified, revoked
or rescinded as of the date of such certificate;


(ii)    copies of certificates (long form) or other evidence from the Secretary
of State or other appropriate authority of the State of Delaware, evidencing the
good standing of the Borrower and the Servicer in the State of Delaware, in each
case, dated no earlier than 15 days prior to the Restatement Closing Date;
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Borrower and LendingClub, as applicable, certifying the names and the signatures
of its Authorized Officers; and


(iv)    a certificate of an Authorized Officer of LendingClub (in any capacity)
and the Borrower stating that (A) the representations and warranties of such
party in this Agreement and any other Transaction Document are true and correct
as of the Restatement Closing Date, (B) such party has complied with all
applicable covenants and agreements in the Transaction Documents to which it is
a party, and (C) all conditions set forth in this Section 5.03 on its part to be
performed or satisfied on or prior to the date hereof have been satisfied.


(e)Legal Opinions. Each Agent and each Lender has received, in form and
reasonably substance satisfactory to it, the following legal opinions (in each
case, with customary qualifications and limitations):


(i)    legal opinions from counsel to the Borrower, Seller, and Servicer,
reasonably satisfactory to the Administrative Agent, with respect to corporate
or other company authority, enforceability, compliance with law and other
standard legal opinions.




69

--------------------------------------------------------------------------------





ARTICLE VI
COVENANTS


SECTION 6.01    Affirmative Covenants.    The Borrower hereby covenants and
agrees that until Payment in Full as follows:


(a)Notices. The Borrower shall, within five (5) Business Days after the
occurrence of events described in clauses (i), (ii) or (iv), and within fifteen
(15) days after the occurrence of events described in clause (iii), give notice
to each Agent (which notice the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice) of any of
the following:


(i)    any Material Adverse Change, Regulatory Trigger Event, Amortization
Event, Default, Event of Default, Servicer Default, Seller Default, or any event
which with the giving of notice or lapse of time, or both, would become a
Servicer Default or Seller Default, or any event of default or default under any
other material agreement of the Borrower or any agreement of LendingClub or any
other LC Group Member that either evidences or gives rise to Material
Indebtedness or that could reasonably be expected to result in a Material
Adverse Change;


(ii)    (1) receipt of service of process by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any litigation, legal process, arbitration, action or suit or (2) receipt
of service or otherwise of written notice by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any governmental inquiry, administrative, regulatory, judicial or
quasi-judicial proceeding or investigation, in each case, against LendingClub,
the Borrower or any other LC Group Member, or any material adverse development
therein, or material adverse judgment or decree with respect thereto, that (in
the case of any of the foregoing): (A) questions or challenges the validity or
enforceability of any of the Transaction Documents, (B) could reasonably be
expected to result in a material impairment of, or otherwise could reasonably be
expect to adversely effect, a material portion of the Purchased Receivables or
the related Receivables Documents, (C) could reasonably be expected to result in
liability (or loss of value with respect to Collections) in excess of $300,000
for the Borrower or $35,000,000 for LendingClub or any other LC Group Member or
(D) has resulted in or could reasonably be expected to result in, a Material
Adverse Change (for avoidance of doubt, any of the foregoing shall not be deemed
to be a Regulatory Trigger Event unless such event satisfies the definition
thereof);


(iii)    (1) receipt of service of process by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any litigation, legal process, arbitration, action or suit or (2) receipt
of service or otherwise of written notice by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any governmental inquiry, administrative, regulatory, judicial or
quasi-judicial proceeding or investigation, in each case, against LendingClub,
the Borrower or any other LC Group Member, or any material adverse development
therein, or material adverse judgment or decree with respect thereto, that




70

--------------------------------------------------------------------------------





involves a putative class action brought against the Borrower, LendingClub or
any other LC Group Member (for avoidance of doubt, any of the foregoing shall
not be deemed to be a Regulatory Trigger Event unless such event satisfies the
definition thereof); or
(iv)    any other development that becomes known to any officer of any LC Group
Member that could reasonably be expected to result in a Material Adverse Change.


Each notice pursuant to this subsection (a) shall be accompanied by a statement
signed by an Authorized Officer of LendingClub or the Borrower, as applicable,
setting forth details of the occurrence referred to therein and stating what
action LendingClub and the Borrower, as the case may be, has taken or proposes
to take with respect thereto. For avoidance of doubt, except to the extent
necessary for the Secured Parties to enforce rights against the Collateral after
an Event of Default (including, without limitation, access to the Receivables
Documents by a successor Servicer), nothing in this provision shall require the
Borrower, LendingClub, or any Subsidiary thereof to disclose to any Agent or any
other Person: (A) any attorney work product or records subject to
attorney-client privilege if such disclosure would cause a loss of the
attorney-client privilege in connection with active litigation to the detriment
of the Borrower, Seller, or Servicer,
(B) any records subject to a binding, noncancellable confidentiality agreement
with a third party, the disclosure of which would violate such confidentiality
agreement, unless the Administrative Agent or its representative could, pursuant
to the terms thereof, agree to confidentiality restrictions or other terms in
order to gain access, and such Agent or its representative agrees to such terms,
provided, that during the continuance of an Event of Default, the Borrower
shall, and shall cause the Seller and Servicer to, take all actions possible to
make such disclosure to the Administrative Agent in a manner that does not
violate any outstanding confidentiality agreement, or (C) any records the
disclosure of which to the Administrative Agent or its representative (including
on a confidential basis), as confirmed in an opinion of counsel to the Borrower,
Seller or Servicer, as applicable, delivered to the Administrative Agent, is
prohibited by applicable law and there is no manner to disclose such information
(or any portion thereof) without violating applicable law; provided, that such
disclosure shall be made to the fullest extent permitted by applicable law; and
provided, further, that during the continuance of an Event of Default, the
Borrower shall, and shall cause the Seller and Servicer, to take all possible
actions to provide such disclosure in a manner that will not violate applicable
law.


(b)Taxes. The Borrower shall, and shall cause LendingClub to, pay and discharge
all material Taxes and other governmental charges upon it or against any of its
properties or assets or its income prior to the date after which penalties
attach for failure to pay, except to the extent that (i) the Borrower or
LendingClub, as applicable, shall be contesting in good faith in appropriate
proceedings its obligation to pay such Taxes or charges, (ii) adequate reserves
have been set aside for the payment thereof in accordance with GAAP, and (iii)
such failure to pay could not give rise to a tax Lien on any Collateral (other
than Liens described in clause (iii) in the definition of Permitted Liens). The
Borrower shall at all times be a disregarded entity for federal income tax
purposes that is wholly owned by a U.S. Person and no election will be made to
treat the Borrower as a corporation or an association taxable as a corporation
for federal income tax purposes.




71

--------------------------------------------------------------------------------





(c)Continuity of Business. The Borrower shall and shall cause LendingClub to:
(i) preserve and maintain its legal existence; and (ii) maintain all licenses,
rights, permits, franchises and qualifications necessary to perform its
respective obligations under this Agreement and the other Transaction Documents
and to operate its business generally, except, in the case of clause (ii), where
failure to so maintain could not reasonably be expected to result in a Material
Adverse Change.


(d)Additional Information. The Borrower shall, or shall cause the Servicer to,
deliver to the Administrative Agent and any Lender, from time to time, (i)
statements and schedules further identifying and describing the Collateral, and
(ii) such other reports and information with respect to the Collateral, the
Managed Pool Receivables, and/or the respective operations, policies and
practices of LendingClub or the Borrower, in any such case, as the
Administrative Agent or any Lender shall reasonably request.


(e)Servicing and Enforcement. The Borrower will cause the Servicer to service,
administer and enforce the Purchased Receivables in accordance with the
Servicing Agreement.


(f)Continuous Perfection and Protection of Security Interest. The Borrower shall
take all actions that are necessary to maintain the valid, perfected, first
priority Security Interest of the Collateral Trustee, for the benefit of the
Secured Parties, in and to all of the Collateral, free of all Liens (other than
Permitted Liens), including to implement and maintain the requirements described
in Section 4.01(k).


(g)Separate Existence. The Borrower hereby acknowledges that the Administrative
Agent and the Lenders are entering into the transactions contemplated by this
Agreement in reliance upon the Borrower’s identity as a separate legal entity
from LendingClub and from each such other LC Group Member. The Borrower shall
observe and comply with the separateness covenants set forth on Schedule VI, and
the separateness covenants set forth in the Borrower Organizational Documents.


(h)Books and Records. The Borrower will keep proper books of record and account
in which entries full, true and correct in all material respects are made and
are sufficient to prepare financial statements in accordance with GAAP.
(i)Inspections. Once per calendar year (or, after the occurrence of any Default,
Event of Default, Servicer Default, Seller Default, or Amortization Event, as
frequently as requested by the Administrative Agent), at the expense of the
Borrower, the Administrative Agent (or its designee) may, and is hereby
authorized to, upon reasonable notice and during regular business hours (i)
examine via WebEx or other similar online platform or at the offices of the
Borrower, Seller, or Servicer (at any location where it keeps records with
respect to the Borrower) all books, records and documents (including computer
tapes and disks), and (ii) visit the offices and properties of the Borrower,
Seller, and/or Servicer and engage in discussions with any of the officers,
employees or independent public accountants of any of them having knowledge
within the scope of such inspection, in the case of either clause (i) or clause
(ii), for the purpose of examining such materials and to discuss matters
relating to the Purchased Receivables, the performance of (or ability or
inability to perform under) any Transaction Document by the




72

--------------------------------------------------------------------------------





Borrower, Seller, or Servicer, and the business of any of the foregoing. For
avoidance of doubt, except to the extent necessary for the Secured Parties to
enforce rights against the Collateral after an Event of Default (including,
without limitation, access to the Receivables Documents by a successor
Servicer), nothing in this provision shall require the Borrower, LendingClub, or
any Subsidiary thereof to disclose to any Agent or any other Person: (A) any
attorney work product or records subject to attorney-client privilege if such
disclosure would cause a loss of the attorney- client privilege in connection
with active litigation to the detriment of the Borrower, Seller, or Servicer,
(B) any records subject to a binding, noncancellable confidentiality agreement
with a third party, the disclosure of which would violate such confidentiality
agreement, unless the Administrative Agent or its representative could, pursuant
to the terms thereof, agree to confidentiality restrictions or other terms in
order to gain access, and such Agent or its representative agrees to such terms,
provided, that during the continuance of an Event of Default, the Borrower
shall, and shall cause the Seller and Servicer to, take all actions possible to
make such disclosure to the Administrative Agent in a manner that does not
violate any outstanding confidentiality agreement, or (C) any records the
disclosure of which to the Administrative Agent or its representative (including
on a confidential basis), as confirmed in an opinion of counsel to the Borrower,
Seller or Servicer, as applicable, delivered to the Administrative Agent, is
prohibited by applicable law and there is no manner to disclose such information
(or any portion thereof) without violating applicable law; provided, that such
disclosure shall be made to the fullest extent permitted by applicable law; and
provided, further, that during the continuance of an Event of Default, the
Borrower shall, and shall cause the Seller and Servicer, to take all possible
actions to provide such disclosure in a manner that will not violate applicable
law. If the Administrative Agent shall exercise its inspection rights hereunder
and also exercises its inspection rights under the LendingClub Aggregation
Facility, it shall conduct its inspection in conjunction with the inspection
conducted pursuant to the LendingClub Aggregation Facility and shall use
procedures that avoid duplication and repetition of inspections conducted under
the LendingClub Aggregation Facility.


(j)Compliance with Laws. The Borrower shall, and shall cause LendingClub to, (i)
comply with all applicable Requirements of Law, and (ii) comply with any order
of any applicable Governmental Authority or other board or tribunal, in each
case, except where noncompliance could not reasonably be expected to result in a
Material Adverse Change.
(k)Financial Statements. The Borrower shall provide to the Administrative Agent
(which notice the Administrative Agent shall promptly make available to the
Lenders in accordance with its customary practice): (i) within forty five (45)
days of the end of each of the first three fiscal quarters of LendingClub, if
not publicly available, LendingClub’s unaudited consolidated balance sheet and
related statements of operations and stockholder’s equity as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of the
previous fiscal year), all certified by one of its Authorized Officers as
presenting fairly in all material respects the financial condition and results
of operations of LendingClub and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, and (ii) within ninety (90) days
after the end of such fiscal year of LendingClub, if not publicly available,
LendingClub’s audited consolidated balance sheet and related statements of
operations and stockholders’ equity as of the end of and for such year, setting




73

--------------------------------------------------------------------------------





forth in each case in comparative form the figures for the previous fiscal year,
that has been audited and reported by Deloitte & Touche LLP or other independent
public accountants of recognized national standing reasonably approved by the
Administrative Agent to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of LendingClub and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied,.


(l)Compliance Certificates. Together with any financial statements delivered
pursuant to subsection (k) of this Section, the Borrower shall deliver to the
Administrative Agent (which notice the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice), a
Financials Compliance Certificate signed by a financial officer that is an
Authorized Officer of each of Borrower and LendingClub.


(m)Insurance. The Borrower shall cause LendingClub to maintain commercial
liability insurance and fidelity bonds, with coverage amounts of $5 million and
$1 million, respectively, which such fidelity bonds would cover any loss of
proceeds by LendingClub as Servicer under the Servicing Agreement caused by
employee misconduct, and with an insurance company reasonably acceptable to the
Administrative Agent; provided that the Borrower shall cause LendingClub to use
commercially reasonable efforts to increase the foregoing coverage amounts to an
amount reasonably requested by the Administrative Agent (not more than $20
million and $10 million, respectively) (or, if either such amount is not
available on commercially reasonable terms, to such increased amounts as
commercially reasonable under the circumstances), upon annual renewal. The
coverage amounts described in this subsection may be obtained through any
combination of primary and excess insurance. The Borrower shall ensure that,
within sixty
(60) days of the execution of this Agreement, the Collateral Trustee, as agent
for the Secured Parties, is named as a loss payee or additional insured under
each such insurance policy or fidelity bond. The Borrower shall, or shall cause
LendingClub to prepare and present, on behalf of itself and the Collateral
Trustee, claims under any such insurance policies or fidelity bonds that relate
to loss of proceeds with respect to the Purchased Receivables in a timely
fashion in accordance with the terms of such policy, and upon the filing of any
such claim on any fidelity bonds described in this subsection (m), the Borrower
shall, or shall cause LendingClub to, promptly notify the Administrative Agent
of such claim.


(n)Portfolio Report. The Borrower shall, or shall cause the Servicer to, provide
to the Administrative Agent (i) a monthly portfolio report, in a form reasonably
acceptable to the Administrative Agent, and (ii) additional information
concerning the Borrower, the Servicer, the Purchased Receivables and the Managed
Pool Receivables that the Administrative Agent may reasonably request from time
to time to satisfy or fulfill regulatory requirements applicable to the
Administrative Agent or the Lenders.


(o)AUP Engagements. The Administrative Agent shall receive an AUP Letter within
six months after the Closing Date and at least annually thereafter, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
and the Borrower shall, and shall cause the Seller and the Servicer to,
authorize and cooperate fully and on a timely basis with the initial and annual
compliance engagement conducted in connection therewith.




74

--------------------------------------------------------------------------------





(p)Rating Cooperation. The Borrower shall, and shall cause the Seller and
Servicer to, cooperate with all reasonable requests of the Administrative Agent
in connection with procuring a rating or rating letter from any nationally
recognized statistical rating agency in connection with this Agreement,
including, without limitation, providing all such information with respect to
the Collateral, the Borrower, the Seller, and its Affiliates as may be required
by such rating agency for purposes of providing and monitoring such rating;
provided, that none of the Borrower, Seller, Servicer or any other LC Group
Member shall be liable for the rating agency fees incurred in connection
therewith.


(q)Opinion. Within thirty (30) days of the Closing Date, the Borrower shall
deliver to the Administrative Agent a customary legal opinion from Orrick,
Herrington & Sutcliffe LLP or another law firm of recognized national standing
opining that federal law preempts application of state usury law to loans sold
by the Originator to the Seller.


SECTION 6.02    Negative Covenants.
(a)Sales of or Liens on Collateral; Termination of Receivables. Except as
expressly contemplated by this Agreement (including, without limitation, in
connection with any Release) or any other Transaction Document, the Borrower
shall not and, except as expressly permitted pursuant to the Servicing
Agreement, shall not permit the Servicer to, sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any Lien
(including, without limitation, any IRS Lien or ERISA Lien) on or any interest
in, the Collateral other than Permitted Liens.


(b)No Indebtedness. The Borrower will not at any time incur any Indebtedness,
other than Indebtedness incurred hereunder or in connection herewith, including,
without limitation, Indebtedness incurred pursuant to Section 6.03.
(c)Dividends.    The Borrower shall not declare or pay any dividends except (x)
to the extent of funds legally available therefor from payments received by the
Borrower pursuant to Section 3.02(a)(x) or Section 2.01 (or in the manner
described in Section 3.01(c)(iii)) and (y) to the extent such dividends consist
solely of the Purchased Receivables and related Purchased Assets released
pursuant to a Release under Section 2.04(a). Notwithstanding the foregoing, the
Borrower shall not declare or pay any dividends on any date as of which a
Default or an Event of Default shall have occurred and is continuing.


(d)Investments. The Borrower shall not, directly or indirectly, (i) merge with,
purchase, own, hold, invest in or otherwise acquire any Equity Interests of, or
any other security or interest in, all or substantially all of the assets of,
any Person or any joint venture or (ii) make or permit to exist any loan,
advances or guarantees to or for the benefit of any Person or assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable for or upon
or incur any obligation of any Person (other than the ownership of the
Receivables, Receivable Document Packages and other Purchased Assets and
proceeds of the foregoing as herein contemplated), except, in each clause (i)
and (ii), ownership of securities, obligations and other investments received in
settlement of amounts due to the Borrower effected in the ordinary course of
business or owing to the Borrower as a result of Insolvency Proceeding involving
any Obligor of any Receivable. The Borrower shall not purchase, lease, own,
operate, hold, invest in or otherwise




75

--------------------------------------------------------------------------------





acquire any property or asset that is located outside of the continental United
States, except assets received in settlement of amounts due to the Borrower
effected in the ordinary course of business or owing to the Borrower as a result
of Insolvency Proceeding involving any Obligor of any Receivable. The Borrower
shall not have any Subsidiaries. The Borrower shall direct or cause the Servicer
to liquidate any such securities, investments or other property of any type
(other than cash or cash equivalents) received as proceeds of or otherwise in
connection with any Purchased Receivable or other Collateral as quickly as
reasonably possible and deposit the net cash proceeds therefrom into the
Collection Account. For the avoidance of doubt, the Borrower shall, unless an
Event of Default has occurred and is continuing, be permitted to invest funds on
deposit in the Collection Account and the Reserve Account in Permitted
Investments pursuant to the terms of and as set forth in the Account Control
Agreement.


(e)Conduct of Business. The Borrower shall not engage in any business other than
the business described in Section 4.01(q)(x) without the prior written consent
of the Administrative Agent.


(f)Restrictions on Amendments. The Borrower shall not, and shall not permit the
Seller or Servicer to, amend, modify, supplement, terminate or change: (i) the
Borrower Organizational Documents or any other Transaction Document without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), (ii) if there is an outstanding Hedge Trigger
Event, any Hedging Agreement or Hedging Transaction without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), and (iii) the Credit and Collection Policy, Underwriting
Policy or Originator Program Documents, either: (A) without the prior written
consent of the Administrative Agent in the case of any termination thereof or of
any amendment, modification, supplement, or change thereto that could materially
affect the amount or timing of the payments under any Purchased Receivables or
any potential future Eligible Receivables that may be sold to the Borrower or
the expected collectability of any of the foregoing, including changes in grade
classifications, payment schedules, or other fundamental loan characteristics of
such Purchased Receivables or potential future Eligible Receivables, or could
reasonably be expected to result in a Material Adverse Change (for the avoidance
of doubt, changes in interest rates shall not be deemed to trigger any of the
foregoing and shall not require the prior written consent of the Administrative
Agent), and (B) in all other cases, including, without limitation, routine
amendments, modifications, supplements, or changes necessary for compliance with
applicable Requirements of Law and made in compliance with applicable
Requirements of Law, without notice to the Administrative Agent in the manner
that is customary for the Borrower or Servicer to provide notice of such type to
its investors (and in no event shall the Administrative Agent be notified of
such amendment, modification, supplement or change later than any other investor
in consumer loans on the LendingClub platform is notified of such amendment,
modification, supplement or change).


(g)No Servicer Resignation. The Borrower shall not permit LendingClub to resign
as the Servicer without the prior written consent of the Administrative Agent.
(h)Transactions with Affiliates. The Borrower shall not enter into or consummate
any transaction of any kind with any of its Affiliates other than (a) the
transactions contemplated hereby and by the other Transaction Documents, (b)
payment of dividends permitted by Section 6.02(d), and (c) to the extent not
otherwise prohibited under this Agreement, other




76

--------------------------------------------------------------------------------





transactions upon fair and reasonable terms materially no less favorable to
Borrower than would be obtained in a comparable arms-length transaction with a
Person not an Affiliate.


(i)Protection of Title to Collateral. None of the Originator, Seller or Borrower
shall change its name, chief executive office or jurisdiction of organization or
form of organization in any manner unless it shall have given the Administrative
Agent and Collateral Trustee at least 10 days’ prior written notice thereof
(and, with respect to the Borrower, for any change other than a change of
address, received the prior written consent of the Administrative Agent) and
shall have promptly filed appropriate amendments to all previously filed
financing statements or continuation statements as may be required under the
applicable UCC in connection with any such change.


(j)Anti-Money Laundering and Anti-Terrorism. The Borrower shall not, and shall
not permit any other LC Group Member to, (a) become a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) engage in any dealings or transactions
prohibited by Section 2 of such executive order, nor shall it otherwise become
associated with any such Person in any manner violative of Section 2 of such
executive order, (c) become a Person on the list of Specially Designated
Nationals and Blocked Persons, (d) become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, (e) fail to comply, to the extent
applicable, in all material respects, with (1) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, or
(2) the USA PATRIOT Act, or (f) use all or any part of the proceeds, advances or
other amounts or sums evidenced by the Loans or the Loans, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
(k)Bank Accounts. The Borrower shall not open or maintain any deposit account,
securities account or other similar account except the Reserve Account and the
Collection Account.


(l)Trade Names. The Borrower has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business.


(m)ERISA. The Borrower shall not fail to satisfy an exception under the Plan
Asset Regulations which failure causes the assets of the Borrower to be deemed
Plan Assets. Borrower shall not become subject to any State statutes, regulating
investments of, and fiduciary obligations with respect to, governmental plans
(as such term is defined in Section 3(32) of ERISA), that would be violated by
the transactions contemplated by this Agreement.




77

--------------------------------------------------------------------------------





SECTION 6.03    Hedging Covenant.
(a)Hedge Trigger Event. At any time (and from time to time) on or after a Hedge
Trigger Event has occurred and is continuing, the Advance Rate shall decrease by
the Advance Rate Step Down, unless and until the Borrower shall enter into a
Qualified Hedging Transaction pursuant to a Qualified Hedging Agreement to hedge
interest rate risk for a notional amount equal to or about the Aggregate Loan
Amount (or such other amount reasonably acceptable to the Administrative Agent,
including pursuant to an amortization table to reflect projected changes in the
Aggregate Loan Amount) and a strike rate as designated by the Administrative
Agent; provided, however, that the Administrative Agent shall not require any
new Qualified Hedging Transaction to be obtained by the Borrower at any time if
the aggregate notional amount of such new Qualified Hedging Transaction and all
existing Qualified Hedging Transactions (if any) at such time would exceed the
Aggregate Loan Amount at such time. For avoidance of doubt, if any Hedge
Counterparty at any time ceases to be a Qualified Hedge Counterparty and the
Borrower is required to enter into a Qualified Hedging Agreement pursuant to the
foregoing sentence, then the Borrower may elect for the Advance Rate to decrease
by the Advance Rate Step Down and shall not be required enter into a Qualified
Hedging Agreement.


(b)No Other Hedge. The Borrower shall not enter into any Hedging Transaction or
execute any Hedging Agreement other than pursuant to subsection (a) of this
Section without the prior written consent of the Administrative Agent.
(c)Hedging Agreement. The Borrower shall provide a copy of any Hedging Agreement
and any related instrument or document giving rise to a Hedging Transaction to
the Administrative Agent promptly upon execution thereof.


(d)Hedging Transaction Proceeds. All proceeds owed to the Borrower under any
Hedging Agreement or with respect to any Hedging Transaction shall, pursuant to
the terms thereof, be remitted solely to the Collection Account for distribution
hereunder.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.01    Events of Default.


(a)
“Event of Default”, wherever used herein, means any one of the following:

(i)    failure of the Borrower to repay the Aggregate Loan Amount when due in
full on or prior to the Final Maturity Date;
(ii)    a Borrowing Base Deficiency arises and is not cured within two (2)
Business Days;
(iii)    failure of the Borrower to pay interest, fees, or other Obligations
(not otherwise set forth above) when due pursuant to any Transaction Document if
such failure is not cured within two (2) Business Days;




78

--------------------------------------------------------------------------------





(iv)    the Borrower shall be in violation, breach or default of, or shall fail
to perform, observe or comply with, any covenant, obligation or agreement set
forth in this Agreement or in any other Transaction Document (not otherwise
specifically dealt with in this Section), and the foregoing continues unremedied
for a period of thirty (30) calendar days from the earlier of knowledge of, or
written notice to, the Borrower thereof;


(v)    any representation, statement or warranty made or deemed made by the
Borrower herein, in any other Transaction Document, or in any other document,
report, certificate or instrument delivered in conjunction herewith or therewith
shall not be true and correct in all material respects (except to the extent
already qualified by materiality, in which case it shall not be true and correct
in all respects) on the date when made or deemed to have been made, and the
foregoing shall remain unremedied for thirty (30) days from the earlier of
knowledge of, or written notice to, either the Borrower or LendingClub thereof;


(vi)    failure of LendingClub or the Borrower to be Solvent; failure of the
Borrower or LendingClub (in any capacity), as applicable, to be in compliance
with the requirements set forth in (x) Section 3.01(e) or Section 6.01(a), and
the foregoing continues unremedied for a period of five calendar days from the
earlier of knowledge of, or written notice to, either the Borrower or
LendingClub thereof, or (y) Section 3.01(a), Section 3.05(a), Section 6.02 or a
material breach of Section 6.01(g);
(vii)    failure of (A) the Collateral Trustee, for the benefit of the Secured
Parties, to have a valid and perfected first priority security interest in the
Collateral, free of all Liens (other than Permitted Liens); or (B) the Borrower
to have a valid and perfected first priority ownership interest in the Purchased
Receivables and other related Purchased Assets purported to be sold to the
Borrower by the Seller, free of all Liens (other than Permitted Liens);
(viii)    (x) a Servicer Default shall occur and Servicer is not replaced with
First Associates Loan Servicing, LLC or any other Person reasonably satisfactory
to the Administrative Agent as successor servicer within 60 days of occurrence
thereof or (y) a Seller Default shall occur;
(ix)    a default by an Originator under any Originator Program Document shall
occur and be continuing (after applicable grace) if the foregoing could
reasonably be expected to result in a Material Adverse Change;


(x)
an Insolvency Event shall occur with respect to the Borrower or

LendingClub;


(xi)
(A) any of the Transaction Documents shall be terminated or cease

to be in full force or effect or shall cease to be the legal, valid, binding and
enforceable obligation of each party thereto (other than an Agent, a Lender, or
an Affiliate of any of them) without the consent of the Administrative Agent; or
(B) the Borrower, LendingClub or any other party to a Transaction Document (that
is not an Agent, a Lender, or an Affiliate




79

--------------------------------------------------------------------------------





of any of them) shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of a Transaction
Document;


(xii)    any default or breach occurs that is not cured within any applicable
grace period in the payment of or performance under any agreement with respect
to (i) Indebtedness (other than the Obligations) of the Borrower for borrowed
money or (ii) Material Indebtedness;


(xiii)    any judgment (other than any judgment that is adequately covered by
insurance) for the payment of money is (A) rendered against the Borrower in
excess of
$300,000, or (B) rendered against LendingClub in excess of $35,000,000, and in
the event of either of the foregoing, the same remains unpaid, undischarged,
unvacated, unbonded and unstayed for a period of sixty (60) days after the entry
thereof;
(xiv)    a Change of Control shall occur, unless the Administrative Agent shall
have expressly consented to such Change of Control in writing;
(xv)    the Borrower or LendingClub shall become an “investment company” or a
company “controlled” by an investment company within the meaning of the
Investment Company Act;


(xvi)    the Borrower becomes taxable as an association or publicly traded
partnership taxable as a corporation for United States federal or State income
tax purposes or becomes subject to withholding taxes on amounts allocated to its
equity owners;
(xvii)    there shall be any amendment, modification, supplement, termination or
change to the Credit and Collection Policy, Underwriting Policy or Originator
Program Documents without the consent of the Administrative Agent that would be
prohibited to be made by the Borrower, Seller or Servicer without the consent of
the Administrative Agent pursuant to Section 6.02(f) but that the Originator is
able to implement on a unilateral basis or that was implemented in order to
comply with any applicable Requirements of Law;


(xviii)    Servicer shall cease to maintain First Associates Loan Servicing, LLC
or any other Person reasonably acceptable to the Administrative Agent as a
platform- wide backup servicer and such failure shall continue for 90 days; or
(xix)    one or more ERISA Events shall have occurred that (in the sole
determination of the Lenders), individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Change.


SECTION 7.02 Remedies. If an Event of Default has occurred and is continuing,
the Agents may exercise any or all remedial and enforce all rights set forth in
any Transaction Document, at law or in equity, whether against the Collateral or
otherwise, including, without limitation, the taking of any Enforcement Action.
In addition (and not limitation) of the foregoing, (a) if an Event of Default
(other than pursuant to Section 7.01(a)(x)) has occurred, the Administrative
Agent may, and at the request of the Majority Lenders shall, declare the
Commitment Termination Date to have occurred and declare all Obligations to be
due and payable,




80

--------------------------------------------------------------------------------





and (b) if an Event of Default pursuant to Section 7.01(a)(x) has occurred, the
Commitment Termination Date shall automatically occur and all Obligations shall
automatically become due and payable, whereupon (in the case of either the
foregoing clause (a) or clause (b)), there shall be a Commitment Termination
Date, all Commitments shall be terminated, and the Aggregate Loan Amount, all
accrued interest thereon, and all other Obligations of the Borrower hereunder
and under any other Transaction Document shall be forthwith due and payable, in
the case of any of the foregoing, without further presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Transaction Document to the
contrary notwithstanding.


SECTION 7.03 Securitization Cooperation. While an Event of Default exists, upon
reasonable request of the Administrative Agent in connection with a proposed
securitization pursuant to which the Administrative Agent would arrange for an
issuance of asset-backed securities secured by all or any portion of the
Collateral, the Borrower shall, or shall cause the Servicer and the Seller to,
promptly provide the Administrative Agent with all information, reports, and
documentation reasonably requested by the Administrative Agent, any rating
agency or any arranger with respect to the Purchased Receivables, the Borrower,
the Seller, the Servicer and other matters that could affect the securitization
and that are customary in a securitization of consumer loans originated through
the LendingClub platform or otherwise involving Seller; provided that the
Administrative Agent shall get customary confidentiality agreements from
underwriters and other third parties with respect to any such information that
is confidential, including, without limitation, an agreement or requirement to
comply with all applicable Requirements of Law with respect to any use and
disclosure of Obligor Information.


ARTICLE VIII
AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS


SECTION 8.01    Agents.
(a)Appointment. Each of the Lenders hereby irrevocably appoints each of the
Paying Agent, Administrative Agent, and Collateral Trustee as its agent and
authorizes each such Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Transaction
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents, on behalf
of the Lenders, are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the other Transaction Documents.


(b)Rights as Lender. The financial institution serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with LendingClub or the Borrower or
other Affiliate thereof as if it were not an Agent hereunder.


(c)Specific Duties. No Agent shall have any duties or obligations except those
expressly set forth in the Transaction Documents to which it is a party. Without
limiting the




81

--------------------------------------------------------------------------------





generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default, Event of Default,
Servicer Default, Seller Default, Amortization Event or other similar event has
occurred and is continuing, (b) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that such Agent is required to
exercise upon receipt of instructions in writing by the Majority Lenders, and
(c) except as expressly set forth in the Transaction Documents, no Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower that is communicated to or obtained by
the financial institution serving as Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Majority Lenders or in the absence of its
own gross negligence or willful misconduct. No Agent shall be deemed to have
knowledge of any Default, Event of Default, Servicer Default, Seller Default,
DBD Trigger Event, Amortization Event or other similar event unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
no Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Transaction Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Transaction Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Transaction Document or any other agreement,
instrument or document or (v) the satisfaction of any conditions precedent,
other than to confirm receipt of items expressly required to be delivered to
such Agent. No Agent shall be deemed to have actual or constructive knowledge or
notice upon the delivery or receipt of certificates, reports or other documents
that are not accompanied by such a written notice.


(d)Reliance. Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. Each
Agent may also, but shall not be required to, rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In the event that an Agent does not receive a
notice, certificate, document or other information required to be delivered to
it hereunder by the time set forth for such delivery herein (including, without
limitation, receipt by the Paying Agent of the Servicer’s Monthly Settlement
Certificate or a Prepayment/Release Notice), or if an Agent requests
instructions from a party hereto or the Servicer with respect to any action or
omission in connection with this Agreement or any other Transaction Document,
the Agent shall be entitled (without incurring any liability therefor) to
refrain from taking such action and continue to refrain from acting unless and
until the Agent shall have received written instructions from the appropriate
Person with respect to such request or from the Administrative Agent (and such
Agent shall be held harmless for following the instructions of the
Administrative Agent if the applicable Person fails to give such instructions).




82

--------------------------------------------------------------------------------





(e)Delegation. Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it and
no Agent shall be responsible for the misconduct or negligence of, or the
supervision of, any sub-agents appointed in a commercially reasonable manner and
with due care. Each Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers by or through their respective
employees, officers, directors, consultants, or other representatives or agents,
and the exculpatory provisions set forth herein shall apply to equally to all of
the foregoing Persons.


(f)Force Majeure. No Agent shall incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of such Agent (including but not limited to any
act or provision of any present or future Requirements of Law, any act of God,
war or terrorism, or the unavailability of the Federal Reserve Bank wire or
other wire or communication facility).


(g)Resignation. Subject to the appointment and acceptance of a successor Agent
as provided below, any Agent may resign at any time by notifying the other
Agents, the Lenders and the Borrower. Upon any such resignation, the Majority
Lenders, and, so long as no Event of Default exists, with the consent of the
Borrower shall have the right to appoint a successor Agent to fill such role
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. If no successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a financial institution with an office in New York, New York, or
an Affiliate of any such financial institution or apply to a court of competent
jurisdiction for the appointment of a successor Agent and other applicable
relief. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Section shall continue in effect for the benefit of such retiring Agent in
respect of any actions taken or omitted to be taken by it while acting as Agent.


(h)No Lender Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Transaction Document, any
related agreement or any document furnished hereunder or thereunder.


(i)KYC. To help the U.S. government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account, including applicable “Know Your Customer” requirements. The Borrower,
on behalf of itself and each other LC Group Member, hereby acknowledges such
information disclosure requirements and agrees to comply, and to cause




83

--------------------------------------------------------------------------------





each such other LC Group Member to comply, with all such information disclosure
requests from time to time from the Agents.


(j)No Consequential Damages. No party hereto shall be liable for any indirect,
special, punitive or consequential damages (including, but not limited to, lost
profits) whatsoever of any other party hereto, even if any such party has been
informed of the likelihood thereof and regardless of the form of action;
provided, that the foregoing shall not apply to any amounts due with respect to
liability for third party damages that may be owed in connection with any
indemnification obligation hereunder or under any other Transaction Document.


(k)The Paying Agent and Collateral Trustee shall be under no obligation (i) to
monitor, determine or verify the unavailability or cessation of LIBOR or the
Daily LIBOR Rate (or other applicable Benchmark Rate), or (ii) to select,
determine or designate any Alternative Base Rate as the Benchmark Rate, or other
successor or replacement index, or whether any conditions to the designation of
such a rate have been satisfied.


(l)The Paying Agent and Collateral Trustee shall not be liable for any
inability, failure or delay on its part to perform any of its duties set forth
in this Agreement or any other Transaction Document as a result of the
unavailability of LIBOR or the Daily LIBOR Rate (or other applicable Benchmark
Rate) and the absence of a designated Alternative Base Rate, including as a
result of any inability, delay, error or inaccuracy on the part of any other
transaction party, including without limitation, the Lenders or Administrative
Agent, in providing any direction, instruction, notice or information required
or contemplated by the terms of this Agreement or any other Transaction Document
and reasonably required for the performance of such duties.


SECTION 8.02 The Collateral Trustee. In addition to and not in limitation of the
terms of Section 8.01, the following terms apply to the Collateral Trustee.
Notwithstanding anything contained herein or in any other Transaction Document,
any provisions of the Transaction Documents that empower and/or entitle the
Collateral Trustee to take action or refrain from taking action, in each case,
with respect to the Collateral, shall not impose or be deemed to impose on the
Collateral Trustee an obligation to act independently from the instructions of
the Administrative Agent (acting on behalf of the Lenders) or to monitor the
contingencies that may give rise to the exercise of such power or entitlement.
The Collateral Trustee shall not be required to make any calculation
contemplated in this Agreement, is authorized to rely on any calculation
performed by the Servicer or the Administrative Agent and shall not have any
obligation to verify the accuracy thereof. The Collateral Trustee shall not be
required to expend or risk any of its own funds or otherwise incur any liability
(financial or otherwise) in the performance of any of its duties hereunder or in
the exercise of any of its rights or powers, if it shall have grounds to believe
in its sole determination that repayment of such funds or indemnity satisfactory
to it against such risk or liability is not assured to it. The Collateral
Trustee shall not be under any duty to give any property held by it as
Collateral Trustee any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder other than
deposit of cash Collateral into the Collection Account. As to any fact or matter
the manner of ascertainment of which is not specifically described herein, the
Collateral Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Collateral




84

--------------------------------------------------------------------------------





Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon. The Collateral Trustee shall not be liable for any action it
takes or omits to take in good faith which it believes to be authorized or
within its rights or powers other than for its own gross negligence or willful
misconduct.


The Collateral Trustee shall not have any duty or responsibility in respect of
(i) any recording, filing, or depositing of this Agreement or any other
agreement or instrument, monitoring or filing any financing statement or
continuation statement evidencing a security interest, the maintenance of any
such recording, filing or depositing or any re-recording, re-filing or re-
depositing of any thereof, or otherwise monitoring the perfection, continuation
of perfection or the sufficiency or validity of any security interest in or
related to the Collateral, (ii) the acquisition or maintenance of any insurance
or (iii) the payment or discharge of any tax, assessment, or other governmental
charge or any lien or encumbrance of any kind owing with respect to, assessed or
levied against, any part of the Collateral. The Collateral Trustee shall be
authorized to, but shall in no event have any duty or responsibility to, file
any financing or continuation statements or record any documents or instruments
in any public office at any time or times or otherwise perfect or maintain any
security interest in the Collateral. The Collateral Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Agreement or to institute, conduct or defend any litigation hereunder or in
relation hereto, at the request, order or direction of any of the Lenders
pursuant to the provisions of this Agreement or any other Transaction Document,
unless such Lenders shall have offered to the Collateral Trustee security,
indemnity or prefunding satisfactory to the Collateral Trustee, in its sole
discretion, against the losses, costs, expenses (including the fees and expenses
of its counsel and agents) and liabilities that might be incurred by the
Collateral Trustee in compliance with such request, order or direction.


SECTION 8.03 Multiple Roles. It is expressly acknowledged, agreed and consented
to that WTNA will be acting in the capacities of Collateral Trustee, Paying
Agent and Account Bank. WTNA may, in such multiple capacities, discharge its
separate functions fully, without hindrance or regard to conflict of interest
principles, duty of loyalty principles or other breach of fiduciary duties to
the extent that any such conflict or breach arises from the performance by WTNA
of express duties set forth in this Agreement or any other Transaction Document
in any of such capacities, all of which defenses, claims or assertions are
hereby expressly waived by the parties hereto and any other Person having rights
pursuant hereto or thereto. The rights, privileges, protections, immunities,
indemnities and benefits afforded to the Collateral Trustee, Account Bank and
Paying Agent under this Agreement are extended to, and shall be enforceable by,
the Collateral Trustee, Account Bank and Paying Agent in each Transaction
Document to which it is a party or otherwise subject, whether or not
specifically set forth therein, and each entity serving as the Collateral
Trustee, Account Bank and Paying Agent in each of its capacities hereunder and
under any other Transaction Document and each agent, custodian and other Person
employed to act by the Collateral Trustee, Account Bank and Paying Agent
hereunder and under any other Transaction Document, whether or not such rights,
privileges, protections, immunities, indemnities or benefits are specifically
set forth herein or in any other Transaction Document, as the case may be,
together with such other rights, privileges, protections, immunities,
indemnities and benefits afforded to the applicable party hereunder or under any
other Transaction Document.


In order to comply with the applicable law in effect from time to time
applicable to banking institutions, including those relating to the funding of
terrorist activities and money




85

--------------------------------------------------------------------------------





laundering (for example section 326 of the USA PATRIOT Act of the United
States), the Collateral Trustee and the Paying Agent are required to obtain,
verify, record and update certain information relating to individuals and
entities which maintain a business relationship with the Collateral Trustee and
the Paying Agent, as applicable. Accordingly, each of the parties agrees to
provide to the Collateral Trustee and the Paying Agent, as applicable, upon its
request from time to time such identifying information and documentation as may
be available for such party in order to enable the Collateral Trustee and the
Paying Agent, as applicable, to comply with such applicable law.


SECTION 8.04 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), to the extent permitted by
law, waives any and all claims against the Collateral Trustee for, agrees not to
initiate a suit against the Collateral Trustee in respect of, and agrees that
the Collateral Trustee shall not be liable for, any action that the Collateral
Trustee takes, or abstains from taking, in either case in accordance with the
exercise of the Write-Down and Conversion Powers by the EEA Resolution Authority
with respect to the Loan.


By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), acknowledges and agrees
that, upon the exercise of any Write-Down and Conversion Powers by the EEA
Resolution Authority, (a) the Collateral Trustee shall not be required to take
any further directions from the Administrative Agent or the Lenders under the
terms of this Agreement unless secured or indemnified to its satisfaction, that
they may not direct the Collateral Trustee to take any action whatsoever,
including without limitation, any challenge to the exercise of a Write-Down and
Conversion Powers or a request to call a meeting




86

--------------------------------------------------------------------------------





or take any other action under this Agreement in connection with the exercise of
a Write-Down and Conversion Powers unless secured or indemnified to its
satisfaction and (b) this Agreement shall not impose any duties upon the
Collateral Trustee whatsoever with respect to the exercise of any Write-Down and
Conversion Powers by the EEA Resolution Authority.


The Borrower’s and Servicer’s obligations to indemnify the Collateral Trustee in
accordance with the terms of this Agreement or the other Transaction Documents
shall survive the exercise of the Write-Down and Conversion Powers by the EEA
Resolution Authority.
The parties hereto agree that they will not amend, change or modify this Section
8.04    and the related rights, immunities, indemnities and protections of the
Collateral Trustee without the Collateral Trustee’s written consent.


SECTION 8.05 Limitation on Claims Against Conduit Lenders. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
no Conduit Lender shall have any obligation to pay any amount required to be
paid by it under this Agreement or any other Transaction Document in excess of
any amount available to such Conduit Lender after paying or making provision for
the payment of its commercial paper notes. Each party hereto hereby agrees that
it will not have a “claim” under Section 101(5) of the Bankruptcy Code if and to
the extent that any such payment obligation owed to it by a Conduit Lender
exceeds the amount available to such Conduit Lender to pay such amount after
paying or making provision for the payment of its commercial paper notes.


SECTION 8.06 ERISA.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans or the Commitments,


(ii)    the transaction exemption set forth in one or more Department of Labor
prohibited transaction exemptions (“PTEs”), such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such


87

--------------------------------------------------------------------------------





Qualified Professional Asset Manager made the investment decision on behalf of
such Lender to enter into, participate in, administer and perform the Loans, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that:


(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Transaction Document or any documents related to hereto or
thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker- dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments and this Agreement.




88

--------------------------------------------------------------------------------





The Administrative Agent hereby informs the Lenders that it is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Transaction Documents or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


ARTICLE IX
MISCELLANEOUS PROVISIONS


SECTION 9.01    Amendments; Supplements; Modifications; Waivers.


(a)Generally. No supplement, amendment, modification, or waiver to or of this
Agreement, any other Transaction Document, or any provision hereof or thereof,
and no consent to any departure by the Borrower, Seller, Servicer or other party
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed by (i) with respect to this Agreement and any other
Transaction Document to which the Borrower is a party, the Borrower,
(ii) with respect to this Agreement and any other Transaction Document to which
the Seller or the Servicer is a party, the Seller or the Servicer, as the case
may be, (iii) the Administrative Agent,
(iv) the Majority Lenders, (v) each Lender whose consent is required pursuant to
subsection (b) of this Section, and (vi) any Agent (other than the
Administrative Agent), but solely to the extent that, in the reasonable judgment
of the Administrative Agent, the rights, duties, immunities or liabilities of
such Agent would be adversely affected thereby; provided, that if, in the
judgment of such other Agent, the rights, duties, immunities or liabilities of
such Agent would be adversely affected thereby, then such supplement, amendment,
modification, waiver or consent shall not be effective against such Agent until
such Agent has given its written consent thereto. The Borrower shall endeavor to
provide notice to the Paying Agent and the Collateral Trustee of any amendment
of Schedule II; provided that, such notice shall not be a condition to any such
amendment other than as required pursuant to this Section 9.01(a)(vi) and the
failure to deliver such notice shall not result in a Default or Event of Default
hereunder.


(b)Lender Consents. Without the written consent of each Lender affected thereby,
no supplement, amendment, modification, waiver or consent shall: (i) change the
currency, outstanding amount (other than the waiver of the Default Rate in the
determination of the Interest Rate) or required payment date of any payment of
principal, interest, fee or other Obligation due hereunder or under any other
Transaction Document; provided, that this subsection shall not apply to the
waiver of any Default or Event of Default, even if the foregoing would have such
an effect;
(ii) change the Commitment (if any) or Loan Amount of such Lender; (iii) release
the Lien on any Collateral other than as expressly contemplated by the terms of
this Agreement or any other Transaction Document; (iv) change the definition of
“Interest Rate”, “Unused Fee”, “Majority




89

--------------------------------------------------------------------------------





Lenders”, “Eligible Receivable”, “Borrowing Base Deficiency”, “Final Maturity
Date”, “Settlement Date”, “Commitment Termination Date” or “Required Reserve
Account Deposit Amount” (or the definitions used therein); (v) change any
provision that expressly requires the consent of, or provides certain rights or
powers to, the Majority Lenders; (vi) impair the right of such Lender to
institute a suit or take other action against the Borrower to collect the
indebtedness owed to it pursuant to the provisions of this Agreement; (vii)
change the Facility Limit (or the definition thereof); (viii) change any section
hereof specific to a Conduit Lender (with respect to any Lender that is a
Conduit Lender); or (x) modify this Section 9.01.


(c)No Deemed Waiver or Limitation/Exclusivity of Remedies. Any waiver, consent
or approval given by the Administrative Agent or any party hereto (other than
any waiver, consent or approval which is contemplated by the express terms of
this Agreement or any other Transaction Document) shall be effective only in the
specific instance and for the specific purpose for which given, and no waiver by
a party of any breach or default under this Agreement or any other Transaction
Document shall be deemed a waiver of any other breach or default. No failure on
the part of the Administrative Agent or any party hereto to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder, or any abandonment
or discontinuation of steps to enforce the right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other right. Any
waiver consent or approval given by the Administrative Agent under this
Agreement, and in accordance with this Agreement, or any other Transaction
Document shall be binding upon each Lender and their respective successors and
permitted assigns. No notice to or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in the same, similar
or other circumstances. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.


SECTION 9.02    Confidentiality; Publicity.
(a)Confidentiality. The Borrower shall, and shall cause each other LC Group
Member, to keep all economic terms of this Agreement and the other Transaction
Documents confidential, except that such terms may be disclosed (i) to the
Borrower’s or such other LC Group Member’s Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such terms and instructed to keep such terms
confidential); (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (iv)
to any other party hereto;
(v) in connection with the exercise of any remedies hereunder or under any other
Transaction Document or any action or proceeding relating to this Agreement or
any other Transaction Document or the enforcement of rights hereunder or
thereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to any actual or prospective party (or its
Related Parties) to any swap, derivative or other hedging transaction of the
Borrower permitted hereunder to the extent that payments thereunder are to be
made by reference to the terms hereof; (vii) on a confidential basis to any
rating agency; (viii) with the consent of the Administrative Agent; or (ix) to
the extent such term (A) becomes publicly available other than as a result of a
breach of this Section, or (B) becomes available to the Borrower or other LC
Group Member on a nonconfidential basis from a source other than the
Administrative Agent. Any Person




90

--------------------------------------------------------------------------------





required to maintain the confidentiality of such terms as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such terms as such Person would accord to its own
confidential information.


(b)Press Release. The Administrative Agent is hereby expressly authorized to
(but shall not be required to) issue a press release announcing the consummation
of the transactions contemplated by the Transaction Documents with reasonable
input from the Servicer prior to publication thereof.


(c)No Public Announcements. Except as required by any applicable Requirements of
Law or as set forth in subsection (b) of this Section, no party shall publish
any press release (including, without limitation, publicly announcing the
consummation of the transactions contemplated by the Transaction Documents)
naming any other party without the prior written consent of such other party.


(d)References to JPMorgan. Except as permitted by Section 9.02(a), no printed or
other material in any language, including prospectuses, notices, reports, and
promotional material (other than materials prepared and used solely for internal
purposes in connection with this Agreement or the other Transaction Documents
and materials expressly prepared and used pursuant to the terms hereof or
thereof) which mentions “JPMorgan” or “JPM” by name in its capacity as
Administrative Agent or any other capacity under this Agreement or the other
Transaction Documents shall be issued by or on behalf of any party hereto
without the prior written consent of the Administrative Agent.


(e)Confidentiality of Information. Each Agent and the Lenders agree to maintain
the confidentiality of the Information, except that Information may be disclosed
(i) to any Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates, and any of such Person’s successors and
permitted assigns (any of the foregoing, its “Related Parties”) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential);
(ii) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process; (iv) to any other party hereto; (v)
in connection with the exercise of any remedies hereunder or under any other
Transaction Document or any action or proceeding relating to this Agreement or
any other Transaction Document or the enforcement of rights hereunder or
thereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, in each case, other than, without Borrower’s prior written
consent (in its sole discretion), a Disqualified Institution, or (B) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the list of Disqualified Institutions may be disclosed to any assignee or
Participant, or prospective assignee or Participant (other than any Disqualified
Institution), in reliance on this clause (vi)); (vii) on a




91

--------------------------------------------------------------------------------





confidential basis to any rating agency; (viii) with the consent of the
Borrower; or (ix) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section, or (B) becomes available to
such Agent or such Lender or any of their respective Related Parties on a
nonconfidential basis from a source other than the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Transaction Documents, and the Commitments.


(f)Protection of Individual Obligor Information. In addition to its general
obligation to comply with the applicable Requirements of Law and the obligations
of Section 9.02(a), each party hereto that has access to Obligor Information
shall (and, in the case of the Borrower, shall cause the Servicer to) comply
with all applicable Privacy Requirements with respect to such Obligor
Information.


(g)Damages. The parties hereto agree that any breach or threatened breach of
this Section 9.02 could cause not only financial harm, but also irreparable harm
to the other parties, and that money damages may not provide an adequate remedy
for such harm. In the event of a breach or threatened breach of this Section
9.02 by any party, each other party shall, in addition to any other rights and
remedies it may have, be entitled to (1) in the case of the Administrative Agent
or the Borrower, terminate this Agreement immediately (but subject to Section
9.04); (2) seek equitable relief, including, without limitation, an injunction
(without the necessity of posting any bond or surety) to restrain such breach;
and (3) pursue all other remedies such other parties may have at law or in
equity.


(h)Post-Termination. Following the termination of this Agreement, each party
shall retain copies or materials containing confidential or proprietary
information (including Information, as applicable) of any other party and any
Obligor Information on a confidential basis and shall use the foregoing solely
for internal document retention and audit purposes or as required by applicable
Requirements of Law. Any Information retained pursuant to this provision shall
remain subject to the terms of this Agreement.
SECTION 9.03    Binding on Successors and Assigns.


(a)Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.


(b)Restrictions on Borrower Assignments. The Borrower may not assign its rights
or obligations hereunder, under any other Transaction Document, or in connection
herewith or therewith, or any interest herein or therein (voluntarily, by
operation of law or otherwise) without the prior written consent of the
Administrative Agent and the satisfaction of the “know your customer”
requirements of the Administrative Agent; provided, that the Borrower may
transfer or sell Receivables in connection with a Release or as otherwise
permitted hereunder or under any other Transaction Document.




92

--------------------------------------------------------------------------------





(c)No Implied Third Party Beneficiary. Nothing expressed herein is intended or
shall be construed to give any Person any legal or equitable right, remedy or
claim under or in respect of this Agreement except as expressly set forth
herein; provided, that the Priority of Payments shall inure to the benefit of
each related recipient of distributions thereunder.


(d)Collateral Assignments By Lender. Notwithstanding anything to the contrary
set forth herein, and without any requirement to comply with any other section
hereof or to receive the consent of Borrower or any other Person (except as
expressly set forth in this subsection (d)), each Lender may, at any time,
pledge, collaterally assign and grant a security interest in and Lien on all or
any portion of its rights and interests under this Agreement, any other
Transaction Document, its Loan (or any portion thereof) and all rights to
receive payments hereunder: (i) to any Federal Reserve Bank or any other
Governmental Authority in accordance with any applicable Requirements of Law,
(ii) to any collateral trustee or collateral agent, and (iii) with the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld (but subject to satisfaction of “know your customer” requirements of
the Administrative Agent), to any other Person. No such assignment shall relieve
the assigning Lender of any of its obligations hereunder, including, without
limitation, with respect to any Committed Lender, its Commitment to fund
Advances.


(e)Lender Assignments. Subject to subsection (d) of this Section, a Lender (with
the consent of the Administrative Agent, such consent not to be unreasonably
withheld, and the satisfaction of “know your customer” requirements of the
Administrative Agent) may proportionately assign all or any portion of its
Commitment (if any) and its Loan, and its rights, interests and obligations as
“Lender” under this Agreement and the Transaction Documents, (i) if there is no
Event of Default: (A) to any Eligible Assignee, collateral agent or collateral
trustee, without the consent of Borrower or any other Person (other than the
Administrative Agent as set forth above), or (B) otherwise, to (x) any Person
(other than a Disqualified Institution) with the consent of the Borrower, which
consent shall not be unreasonably withheld, conditioned, or delayed, or (y) to
any Disqualified Institution with the prior written consent of the Borrower (in
its sole and absolute discretion); and (ii) on or after the occurrence and
continuation of an Event of Default, (x) to any Person (whether or not an
Eligible Assignee) other than a Disqualified Institution without the consent of
the Borrower or any Person (other than the Administrative Agent as set forth
above), or (y) to any Disqualified Institution with the prior written consent of
the Borrower (in its sole and absolute discretion). In connection with any such
assignment, such Lender shall have the right, in its sole discretion, to divide
and/or credit tranche its Loan (or any portion thereof) in any manner; provided
that, subject to Section 7.03 (with respect to any securitization), neither the
Borrower nor any other LC Group Member shall be required to take any action in
connection therewith, other than, if applicable, with respect to the Borrower’s
right to consent to such assignment pursuant to the terms of this Section. Any
assignment pursuant to this subsection (e) shall be effective when an Assignment
and Assumption Agreement executed by the assignor Lender, assignee Lender and
the Administrative Agent has been delivered to the Administrative Agent and
recorded in the Register. Notwithstanding the foregoing, if any Regulatory
Requirement has made it unlawful for any Lender to make, hold or maintain any
Loan hereunder, or otherwise to perform the transactions contemplated to be
performed by it pursuant to this Agreement and the other Transaction Documents,
then (1) such Lender shall so notify the Borrower and the Administrative Agent;
and (2) the obligation of such Lender to fund any Advance shall be suspended.




93

--------------------------------------------------------------------------------





(f)Lender Participations. A Lender, may, at its sole cost and expense and in
accordance with applicable law, at any time sell to one or more entities
(“Participants”) (other than a Disqualified Institution) participating interests
in this Agreement and the other Transaction Documents, its Commitment (if any),
its Loan, and any other interest of such Lender hereunder or thereunder;
provided, that any such participation shall require (i) the prior written
consent of the Administrative Agent, and (ii) the satisfaction of “know your
customer” requirements of the Administrative Agent; provided, further, that no
such consent of the Administrative Agent shall be required so long as the
agreement or instrument pursuant to which a Lender sells such a participation
provides that such Lender shall retain the sole right (and the applicable
Participant shall have no such rights) (A) to enforce its rights under this
Agreement and any other Transaction Document and (B) to approve any amendment,
modification or waiver of any provision of this Agreement or any other
Transaction Document. In connection with any such participation, such Lender
shall have the right, in its sole discretion, to credit tranche the Loans;
provided that, subject to Section 7.03 (with respect to any securitization),
neither the Borrower nor any other LC Group Member shall be required to take any
action in connection therewith. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the Borrower shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof and the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Transaction Documents.
The Borrower hereby agrees that if amounts outstanding under this Agreement are
due or unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement and the other Transaction Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement and the other Transaction Documents; provided,
that such Participant shall only be entitled to such right of set off if it
shall have agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with such Lender the proceeds thereof. The
Borrower also each hereby agrees that each Participant shall be entitled to the
benefits of Sections 2.07, 2.08, and 9.06 with respect to its participation in
the Loans outstanding from time to time (subject to the requirements and
limitations set forth therein); provided, that such Lender and all Participants
shall be entitled to receive no greater amount in the aggregate pursuant to such
Sections than such Lender would have been entitled to receive had no such
transfer occurred. Each Lender that sells a participating interest in any Loan
or other interest to a Participant shall, as agent of the Borrower solely for
the purpose of this Section 9.03, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loan or other Obligations (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitment, Loans, or other Obligations) to any Person except to the extent
that such disclosure is necessary to establish that such foregoing is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, no Agent (in its capacity as an Agent) shall have any responsibility
for maintaining any Participant Register.




94

--------------------------------------------------------------------------------





(g)Securities Act. Each Lender shall at all times be either an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.
SECTION 9.04 Termination; Survival. This Agreement shall terminate only after
Payment in Full. All indemnity, confidentiality, nonpetition covenants, and
other provisions that by their nature survive termination shall survive
termination of this Agreement and the other Transaction Documents.
SECTION 9.05 Transaction Documents; Entire Agreement. This Agreement shall be
deemed to be a Transaction Document for all purposes hereof, of the Security
Agreement and of the other Transaction Documents. This Agreement, together the
other Transaction Documents, including the exhibits, schedules and other
attachments hereto and thereto, contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto. The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.


SECTION 9.06    Payment of Costs and Expenses; Indemnification.


(a)
Payment of Costs and Expenses.



(i)    The Borrower agrees to pay, promptly and in any event on the next
Settlement Date subject to the Priority of Payments, the reasonable and
documented out- of-pocket costs, fees and expenses of the Administrative Agent,
Paying Agent, and Collateral Trustee, in connection with: (i) the negotiation,
preparation, execution, delivery, and administration of this Agreement and the
other Transaction Documents, (ii) any required filings or recordings with any
applicable Governmental Authority, and (iii) subject to the terms of Sections
5.02(g) and 6.01(i), the periodic due diligence reviews, AUP Letters, any other
periodic auditing or inspection, and ongoing monitoring of the Facility which,
if no Amortization Event, Default or Event of Default has occurred and is
continuing, shall not exceed, in aggregate, $200,000 per contract year with
respect to amounts charged therefor by or reimbursable to the Administrative
Agent, (iv) legal services (but subject to any mutually agreed fee cap for the
legal fees arising in connection with the initial negotiating, documenting and
closing of the Transaction Documents).


(ii)    The Borrower agrees to pay, promptly and in any event on the next
Settlement Date subject to the Priority of Payments, all reasonable documented
out-of- pocket costs, fees and expenses (including reasonable legal costs, fees
and expenses) incurred by the Administrative Agent, Paying Agent, Collateral
Trustee, backup servicer (if applicable), or any Lender as a consequence of, or
in connection with, (A) any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Transaction Document (provided,
that the Lenders shall not hire separate outside counsel from the Administrative
Agent in connection with an amendment, waiver, consent, supplement or other
modification unless, in the reasonable judgment of such Lender, its interests
may be in conflict or different than the interests of the Administrative Agent
or




95

--------------------------------------------------------------------------------





the other Lenders), (B) the negotiation of any restructuring or “work-out,”
whether or not consummated, of the Transaction Documents, (C) the replacement
of, or the addition of a new Person as, the Originator, Servicer, Account Bank,
or Custodian (provided, that the Lenders shall not hire separate outside counsel
from the Administrative Agent in connection with such replacement unless, in the
reasonable judgment of such Lender, its interests may be in conflict or
different than the interests of the Administrative Agent or the other Lenders),
and (D) the enforcement or potential enforcement of this Agreement or any other
Transaction Document against the Borrower, Seller or Servicer or protection or
exercise of the rights and remedies of any such Person under any Transaction
Document, including, without limitation, the taking of any Enforcement Action.


(b)Borrower Indemnification. The Borrower hereby agrees to indemnify and hold
harmless the Administrative Agent, the Collateral Trustee, the Paying Agent, the
Custodian, each Lender, their Affiliates, and the officers, directors, employees
and agents of each of them (collectively, the “Indemnified Parties”) from and
against any and all actions, causes of action, claims, suits, losses, costs,
expenses, liabilities and damages, as incurred (including, without limitation,
any liability in connection with the making of any Loan), including, without
limitation, reasonable documented attorneys’ fees and disbursements
(collectively, the “Indemnified Liabilities”), incurred by or asserted against
the Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims or otherwise) as a result of, or arising
out of, or relating to (i) any transaction financed or to be financed in whole
or in part (including, without limitation, any Purchased Receivable constituting
part of the Collateral), directly or indirectly, with the proceeds of any Loan
including, without limitation, any claim, suit or action related to such
transaction; or (ii) this Agreement or any other Transaction Document, or the
entering into and performance of this Agreement or any other Transaction
Document by any of the Indemnified Parties; excluding, however, any such
Indemnified Liabilities arising as a result of the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder, as based
on the final determination by a court of competent jurisdiction.


(c)Additional Terms; Survival. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities to which the Borrower is liable pursuant to clause (b), which is
permissible under applicable law (but subject to the limitations and exclusions
applicable to the indemnity by such Person). The indemnity set forth in this
Section 9.06 shall in no event include indemnification for any Taxes (which
indemnification is provided in Section 2.08), other than Taxes described in
clause (ii) of subsection
(a) above and Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(d) Payments. Upon the written request of an Indemnified Party pursuant to this
Section 9.06, the Borrower shall promptly reimburse such an Indemnified Party
for the amount of any such Indemnified Liabilities incurred by such an
Indemnified Party, which shall be payable on the next Settlement Date subject to
the Priority of Payments. The provisions of this Section
9.06    shall survive the termination of this Agreement or any resignation or
removal of any Indemnified Party.




96

--------------------------------------------------------------------------------





SECTION 9.07    Notices.
(a)    Notices Generally. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address set
forth below its signature hereto (or, in the case of any assignee Lender, in the
applicable Assignment and Assumption Agreement) or at such other address as may
be designated by such party in a notice to the other parties and, in the case of
any such notice, waiver, amendment, consent or other communication sent to any
party other than the Administrative Agent, with a copy thereof to the
Administrative Agent. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre- paid courier service, shall be
deemed given when received. Notices delivered through electronic communications,
to the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b). The Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.


(b)    Electronic Communications. Notices and other communications hereunder or
under any other Transaction Document may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or pursuant to Article II if such
Lender has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. The use of electronic communications to deliver notices shall
not preclude the use of mail or pre-paid courier service as described in Section
9.07(a).


(c)    Each Person that is an Agent, in any capacity of such Person hereunder or
under any other Transaction Document (in all applicable capacities, a
“Recipient”), agrees to accept and act upon instructions or directions pursuant
to this Agreement, any other Transaction Document, and any document executed in
connection herewith or therewith, sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods; provided however,
that the Borrower shall, and shall cause the Seller and Servicer (if applicable)
to, provide to such Recipient an incumbency certificate listing persons
designated to provide such instructions or directions, which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing; provided, further, however, that such Recipient may, but is not
required to, take action without any such incumbency certificate and shall have
no liability whatsoever for failure




97

--------------------------------------------------------------------------------





to have such incumbency certificate or to verify that the sending party of the
Borrower, Seller or Servicer, as applicable, is on such incumbency certificate.
If the Borrower, Seller or Servicer elects to give any such Recipient email or
facsimile instructions (or instructions by a similar electronic method) and such
Recipient in its discretion elects to act upon such instructions, such
Recipient’s reasonable understanding of such instructions shall be deemed
controlling. No Recipient shall be liable for any losses, costs or expenses
arising directly or indirectly from its reliance upon and compliance with such
instructions notwithstanding such instructions conflicting with or being
inconsistent with a subsequent written instruction. The Borrower hereby agrees
to assume all risks arising out of the use of such electronic methods to submit
instructions and directions to any Recipient, including without limitation the
risk of such Recipient acting on unauthorized instructions, and the risk of
interception and misuse by third parties, and acknowledges and agrees that there
may be more secure methods of transmitting such instructions than the method(s)
selected by it and agrees that the security procedures (if any) to be followed
in connection with its transmission of such instructions provide to it a
commercially reasonable degree of protection in light of its particular needs
and circumstances.


SECTION 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.
SECTION 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all Federal, State and local income and franchise tax purposes,
the Loans will be treated as evidence of indebtedness issued by the Borrower,
(b) agrees to treat the Loans for all such purposes as indebtedness and (c)
agrees that the provisions of the Transaction Documents shall be construed to
further these intentions.
SECTION 9.10 Full Recourse to Borrower. The obligations of the Borrower under
this Agreement and the other Transaction Documents shall be full recourse
obligations of the Borrower. Notwithstanding the foregoing, no recourse shall be
had for the payment of any amount owing in respect of this Agreement, including
the payment of any fee hereunder or any other obligation or claim arising out of
or based upon this Agreement, against any member, employee, officer, manager or
director of the Borrower; provided, however, that nothing in this Section 9.10
shall relieve LendingClub (in any capacity) or any other Person from any
liability that it may otherwise have as expressly set forth in this Agreement or
any other Transaction Document to which it is a party.


SECTION 9.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION 9.12 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE




98

--------------------------------------------------------------------------------





COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF
OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR
ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.


SECTION 9.13 Waiver of Jury Trial. THE PARTIES HERETO EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.


SECTION 9.14 Counterparts; Electronic Delivery. This Agreement may be executed
in any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which together shall constitute one and the same instrument. Any
signature page to this Agreement containing a manual signature may be delivered
by facsimile transmission or other electronic communication device (such as pdf
attachment to an email) capable of transmitting or creating a printable written
record, and when so delivered shall have the effect of delivery of an original
manually signed signature page.


SECTION 9.15    Nonpetition Covenants.
(a)Against Borrower. Notwithstanding any prior termination of this Agreement,
prior to the date that is one year and one day after Payment in Full, none of
the Custodian, Collateral Trustee, or any Lender will institute against, join
any other Person in instituting against, acquiesce, petition or otherwise
invoke, or cause the Borrower to invoke, the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against the Borrower under any federal or State
bankruptcy,




99

--------------------------------------------------------------------------------





insolvency or other Debtor Relief Law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Borrower or any substantial part of its property, or for ordering the winding up
or liquidation of the affairs of the Borrower. The Borrower hereby agrees that
it shall receive the foregoing agreement from each counterparty to any contract
entered into by the Borrower.


(b)Against Conduit Lenders. Notwithstanding any prior termination of this
Agreement, each party hereto hereby agree that prior to the date that is one
year and one day (or such longer preference or disgorgement period as may be in
effect from time to time) after the date upon which the latest maturing
commercial paper note or other debt security issued by a Conduit Lender is paid
in full, such party will not institute against, join any other Person in
instituting against, petition or otherwise invoke the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against such Conduit Lender under any federal or State
bankruptcy, insolvency or other Debtor Relief Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for such Conduit Lender or any substantial part of its property, or for ordering
the winding up or liquidation of the affairs of such Conduit Lender.


(c)Survival. The terms of this Section 9.15 shall expressly survive termination
of this Agreement.


ARTICLE X
REAFFIRMATION


SECTION 10.01 No Novation and Reaffirmation of Facility Documents. This
Agreement constitutes an amendment and restatement of and supersedes the
Existing Credit Agreement and does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Obligations under, and as defined in, the Existing Credit Agreement
or the Lien or priority of any collateral assignment, mortgage, pledge, security
agreement or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under,
and as defined in, the Existing Credit Agreement or any of the instruments
securing the same, which shall remain in full force and effect, except as
expressly modified hereby or by instruments or documents executed concurrently
herewith. The Lien and priority of any pledge, collateral assignment, security
agreement or any other security for the Obligations under the Existing Credit
Agreement are expressly reaffirmed as set forth herein and in the Security
Agreement. In addition, this Agreement does not terminate any rights or remedies
of the Administrative Agent under the Borrower Organizational Documents, which
are also hereby expressly reaffirmed. Except for the Existing Credit Agreement,
the Fee Letter, the Receivables Purchase Agreement and the Servicing Agreement
which are being amended or amended and restated upon the Restatement Closing
Date, all the other Transaction Documents, shall remain in full force and
effect. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of any of the obligations and liabilities of the
Borrower, LendingClub, the Servicer, the Seller, the Account Bank, the
Custodian, the Paying Agent or the Collateral Trustee under any of the
Transaction Documents or the Borrower Organizational Documents. The Borrower
hereby (a) confirms and agrees that each Transaction Document to which it is a
party shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects and (b) confirms and agrees that to the




100

--------------------------------------------------------------------------------





extent that any Transaction Document purports to assign or pledge to the
Collateral Trustee or the Administrative Agent or Lenders a security interest in
or Lien on, any Collateral as security for the Obligations of the Borrower from
time to time existing in respect of the Existing Credit Agreement and the
Transaction Documents, such pledge, assignment and/or grant of the security
interest or Lien is hereby ratified and confirmed in all respects.
Notwithstanding the foregoing, the Administrative Agent, the Lenders, the
Borrower, Paying Agent and Collateral Trustee hereby confirm and agree that all
references in any Transaction Document or in any Borrower Organizational
Document to the “Credit Agreement,” “thereto,” “thereof,” “thereunder” or words
of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement.


[Remainder of Page Intentionally Blank]




101

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.


LENDINGCLUB WAREHOUSE II LLC, as Borrower
                    
By:     /s/Doug Lambert         
Name:    Doug Lambert
Title:    Authorized Officer
Address: 595 Market St., #200
San Francisco, CA 94105
Attn: Chief Capital Officer
Email: dselvig@lendingclub.com


With a copy to:
c/o LendingClub Corporation
595 Market St., #200
San Francisco, CA 94105
Attention: General Counsel
Email:generalcounsel@lendingclub.com
























































Credit Agreement - (Lending Club/JPM Warehouse) - Signature Page







--------------------------------------------------------------------------------



















JPMORGAN    CHASE    BANK,    N.A.,    as    initial
Committed Lender and Administrative Agent


By: /s/ Gareth Morgan
Name: Gareth Morgan        
Title: Executive Director
Address:
Telephone:
Email:




CHARIOT FUNDING LLC, as a Conduit Lender
By: JPMorgan Chase Bank, N.A., as its attorney-in-fact


By: /s/ Gareth Morgan
Name: Gareth Morgan        
Title: Executive Director
Address:
Telephone:
Email:








































































Credit Agreement-(LendingClub/JPM Warehouse)- Signature Page







--------------------------------------------------------------------------------







WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Paying Agent and Collateral Trustee


By: /s/ Fazal-ur-Rehman
Name: Fazal-ur-Rehman
Title: Vice President
Address: Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
    




Credit Agreement - (LendmgClub/JPM Warehouse ) - Signature Page

